















 

THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
Dated as of May 31, 2019
among
BMC STOCK HOLDINGS, INC.,
as Parent and as a Guarantor,
EACH OF PARENT’S SUBSIDIARIES THAT ARE SIGNATORIES HERETO AS “BORROWERS”,
as Borrowers,
EACH OF PARENT’S SUBSIDIARIES THAT ARE SIGNATORIES HERETO AS “GUARANTORS”,
as Guarantors,
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent, Issuing Lender, Lead Arranger and Book Runner,
and
THE LENDERS PARTY HERETO,
as Lenders


 










--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
 
Page


ARTICLE I.
DEFINITIONS
1


1.01


Certain Defined Terms
1


1.02


Other Interpretive Provisions
44


1.03


Accounting Principles
45


1.04


Divisions
45


ARTICLE II.
THE CREDITS
46


2.01


Amounts and Terms of Commitments and Loans
46


2.02


Loan Accounts
46


2.03


Procedure for Borrowing
46


2.04


Conversion and Continuation Elections
48


2.05


Voluntary Termination or Reduction of Commitments
49


2.06


Optional Prepayments
49


2.07


Mandatory Prepayments of Loans; Mandatory Commitment Reductions
49


2.08


Repayment
51


2.09


Interest
51


2.10


Fees
51


2.11


Computation of Fees and Interest
52


2.12


Payments Generally; Agent’s Clawback
53


2.13


Sharing of Payments, Etc
54


2.14


Security and Guaranty
55


2.15


Accordion
56


2.16


Protective Advances and Optional Overadvances
58


2.17


Settlement
59


ARTICLE III.
THE LETTERS OF CREDIT
61


3.01


Letters of Credit
61


3.02


Cash Collateral Pledge
70


3.03


Letter of Credit Fees
70


ARTICLE IV.
TAXES, YIELD PROTECTION AND ILLEGALITY
71


4.01


Taxes
71


4.02


Illegality
73


4.03


Increased Costs
73


4.04


Funding Losses
74















- i -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page


4.05


Inability to Determine Rates
75


4.06


Certificates of Lenders
76


4.07


Mitigation Obligations; Replacement of Lenders
76


4.08


Survival
76


ARTICLE V.
CONDITIONS PRECEDENT
76


5.01


Conditions to Effective Date
76


5.02


Conditions to All Credit Extensions
78


5.03


Conditions Subsequent
79


ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
79


6.01


Corporate Existence and Power
79


6.02


Corporate Authorization; No Contravention
80


6.03


Governmental Authorization
80


6.04


Binding Effect
80


6.05


Litigation
80


6.06


No Defaults
81


6.07


ERISA Compliance
81


6.08


Use of Proceeds; Margin Regulations
81


6.09


Title to Properties; Liens
81


6.10


Taxes
81


6.11


Financial Condition
82


6.12


Environmental Matters
82


6.13


Collateral Documents
83


6.14


Regulated Entities
83


6.15


No Burdensome Restrictions
83


6.16


Copyrights, Patents, Trademarks and Licenses, Etc.
84


6.17


Subsidiaries
84


6.18


Insurance
84


6.19


Hedge Obligations
84


6.20


Full Disclosure
84


6.21


[Intentionally Omitted]
85


6.22


Eligible Accounts and Eligible Credit Card Receivables
85


6.23


Borrowing Base
85







- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page


6.24


Eligible Inventory
85


6.25


Labor Matters
85


6.26


Solvency
85


6.27


Material Contracts
86


6.28


Patriot Act
86


6.29


OFAC
86


ARTICLE VII.
AFFIRMATIVE COVENANTS
86


7.01


Financial Statements
86


7.02


Certificates; Other Information
87


7.03


Notices
89


7.04


Preservation of Corporate Existence, Etc.
90


7.05


Maintenance of Property
91


7.06


Insurance
91


7.07


Payment of Obligations
91


7.08


Compliance with Laws
91


7.09


Compliance with ERISA
91


7.10


Inspection of Property and Books and Records
92


7.11


Environmental Laws
92


7.12


Use of Proceeds
92


7.13


Additional Borrowers or Additional Guarantors
93


7.14


Additional Stock Pledges
93


7.15


Further Assurances
94


7.16


Cash Balance; Cash Sweep; Cash Management
94


7.17


Tax Returns
95


7.18


Lender Meetings
95


7.19


Asset Sales Offers
95


7.20


OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
96


ARTICLE VIII.
NEGATIVE COVENANTS
96


8.01


Limitation on Liens
96


8.02


Disposition of Assets
99


8.03


Consolidations and Mergers
100


8.04


Loans and Investments
100







- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page


8.05


Limitation on Indebtedness
102


8.06


Transactions with Affiliates
103


8.07


Use of Proceeds
104


8.08


Contingent Obligations
104


8.09


Intentionally Omitted
105


8.10


Intentionally Omitted
105


8.11


Restricted Payments
105


8.12


ERISA
105


8.13


Sales and Leasebacks
105


8.14


Certain Payments
106


8.15


Modification of Senior Note Documents
106


8.16


Modification of Subordinated Debt Documents
106


8.17


Change in Business
107


8.18


Accounting Changes
107


8.19


Financial Covenant
107


8.20


No Restrictions on Subsidiary Dividends
107


8.21


No Opt-In to Article 8 of the UCC
107


8.22


Organizational Documents
108


ARTICLE IX.
EVENTS OF DEFAULT
108


9.01


Event of Default
108


9.02


Remedies
110


9.03


Application of Funds
111


9.04


Specified Hedge Agreement Remedies
112


ARTICLE X.
THE AGENT
113


10.01


Appointment and Authorization of Agent
113


10.02


Delegation of Duties
114


10.03


Liability of Agent
114


10.04


Reliance by Agent
114


10.05


Notice of Default or Event of Default
114


10.06


Credit Decision
115


10.07


Costs and Expenses; Indemnification
115


10.08


Agent in Individual Capacity
116







- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page


10.09


Successor Agent
116


10.10


Lender in Individual Capacity
117


10.11


Collateral Matters
117


10.12


Restrictions on Actions by Lenders; Sharing of Payments
119


10.13


Agency for Perfection
119


10.14


Payments by Agent to the Lenders
119


10.15


Concerning the Collateral and Related Loan Documents
119


10.16


Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
120


10.17


Several Obligations; No Liability
120


10.18


Agent May File Proofs of Claim
121


10.19


Intercreditor Agreement
121


ARTICLE XI.
MISCELLANEOUS
122


11.01


Amendments and Waivers
122


11.02


Notices; Effectiveness; Electronic Communication
124


11.03


No Waiver; Cumulative Remedies
125


11.04


Indemnity; Damage Waiver
125


11.05


Marshalling; Payments Set Aside
126


11.06


Assignments and Participations
126


11.07


Treatment of Certain Information; Confidentiality
129


11.08


Set off
131


11.09


Patriot Act
131


11.10


Guaranty
131


11.11


Replacement of Lenders
138


11.12


Notification of Addresses, Lending Offices, Etc.
138


11.13


Counterparts; Integration; Effectiveness
138


11.14


Severability
139


11.15


No Third Parties Benefited
139


11.16


CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION
139


11.17


Lender Group Expenses
142


11.18


Bank Product Providers
142


11.19


No Fiduciary Duty
143







- v -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page


11.20


Acknowledgment of Prior Obligations and Continuation Thereof
143


11.21


No Novation
144


11.22


Existing Borrowers and Lenders
144


11.23


BMC East, LLC as Agent for Borrowers
145


11.24


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
145











- vi -



--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)




SCHEDULES AND EXHIBITS


Schedule A-1
Agent’s Account
Schedule A-2
Designated Account
Schedule 1.01A
Location of Fixed Assets and Inventory
Schedule 1.01C
Existing Letters of Credit
Schedule 2.01(b)
Allocations
Schedule 6.05
Litigation
Schedule 6.07
ERISA
Schedule 6.11
Permitted Liabilities
Schedule 6.12
Environmental Matters
Schedule 6.15
Burdensome Restrictions
Schedule 6.17
Subsidiaries and Minority Interests
Schedule 8.01
Permitted Liens
Schedule 8.05
Permitted Indebtedness
Schedule 8.05(k)
Pre-Petition Letters of Credit
Schedule 8.08
Permitted Contingent Obligations
Schedule 11.02
Payment Offices; Addresses for Notices; Lending Offices
 
 
Exhibit A
[Intentionally Omitted]
Exhibit B
Form of Compliance Certificate
Exhibit C
Form of Assignment and Acceptance
Exhibit D
Form of Bank Product Provider Agreement
Exhibit E-1
Form of Additional Borrower Assumption Agreement
Exhibit E-2
Form of Additional Guarantor Assumption Agreement
Exhibit G
Form of Update Certificate
Exhibit H
Form of Borrowing Base Certificate
Exhibit J
Form of Annual Financial Forecast and Reconciliation
Exhibit K
Form of Notice of Revolving Loan Conversion/Continuation
Exhibit M
Collateral Report







- i -

--------------------------------------------------------------------------------








THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT (this
“Agreement”), dated as of May 31, 2019, is made and entered into by and among
(i) BMC STOCK HOLDINGS, INC., a Delaware corporation (“Parent”), (ii) the
Subsidiaries of Parent identified on the signature pages hereof as “Borrowers”
(such Subsidiaries, together with each other Subsidiary that becomes a party
hereto as a “Borrower” after the date hereof in accordance with the terms
hereof, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as “Borrowers”), (iii) the
Subsidiaries of Parent identified on the signature pages hereof as “Guarantors”,
(iv) WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company
(“WFCF”), as agent for the Lenders (in such capacity, together with its
successors and permitted assigns in such capacity, “Agent”), (v) WFCF, as lead
arranger (in such capacity, together with its successors and permitted assigns
in such capacity, the “Lead Arranger”), and as book runner (in such capacity,
together with its successors and permitted assigns in such capacity, the “Book
Runner”), and (vi) the various lenders from time to time party to this Agreement
(collectively, the “Lenders”).
RECITALS
A.WHEREAS, Parent, certain Subsidiaries of Parent, Agent, and certain lenders
are parties to that certain Second Amended and Restated Senior Secured Credit
Agreement, dated as of December 1, 2015 (as amended, restated, supplemented, or
otherwise modified from time to time prior to the date of this Agreement, the
“Existing Credit Agreement”).
B.    WHEREAS, each of Agent, the lenders party to the Existing Credit
Agreement, Parent, and the Subsidiaries of Parent party thereto desire to amend
and restate the Existing Credit Agreement, in its entirety on the terms and
conditions set forth herein, it being understood that no repayment of the
obligations under any of the Existing Credit Agreement is being effected hereby,
but merely an amendment and restatement in accordance with the terms hereof.
C.    WHEREAS, the parties hereto are willing to enter into this Agreement upon
the terms and subject to the conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the above Recitals and the mutual
agreements, provisions and covenants contained herein, the parties hereto hereby
agree to amend and restate the Existing Credit Agreement in its entirety as
follows:
ARTICLE I.

DEFINITIONS
1.01    Certain Defined Terms. The following terms have the following meanings
when used herein (including in the Preamble and the Recitals hereof):
“ABL Priority Collateral” has the meaning specified in the Intercreditor
Agreement.
“Accession Date” has the meaning specified in Section 7.13(a)(ii)(A).


1

--------------------------------------------------------------------------------





“Account” means an account (as that term is defined in the UCC).
“Account Debtor” means any Person who is obligated on an Account.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).
“Additional Borrower Assumption Agreement” has the meaning specified in Section
7.13(a)(i)(A).
“Additional Guarantor Assumption Agreement” has the meaning specified in Section
7.13(a)(i)(B).
“Administrative Borrower” has the meaning specified in Section 11.23.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, that no Lender or
Affiliate thereof shall constitute an Affiliate of Parent or any of its
Subsidiaries.
“Agent” has the meaning specified in the preamble, and any successor Agent
arising under Section 10.09.
“Agent Related Persons” means WFCF and any successor Agent arising under
Section 10.09 and any Issuing Lender hereunder, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
“Agent’s Account” means the deposit account of the Agent identified on Schedule
A-1.
“Aggregate Commitment” means the combined Commitments of the Revolving Lenders,
which combined Commitments shall not exceed $425,000,000; provided, that the
Aggregate Commitment (a) includes the L/C Commitment, (b) may be decreased by
the amount of reductions in (i) the Commitments made in accordance with Section
2.05, and (ii) the Aggregate Commitments made in accordance with Section 2.07,
and (c) may be increased in accordance with Section 2.15.
“Agreement” means this Third Amended and Restated Senior Secured Credit
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the Intercreditor Agreement and
the terms hereof.
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended
(if applicable), and all other applicable laws and regulations or ordinances
concerning or relating to bribery, money laundering or corruption in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to


2

--------------------------------------------------------------------------------





money laundering, any predicate crime to money laundering, or any financial
record keeping and reporting requirements related thereto.
“Applicable Commitment Fee Percentage” means 0.250% per annum.
“Applicable Fee Amount” means, as of any date of determination, (a) with respect
to the Commitment Fees, the Applicable Commitment Fee Percentage per annum as of
such date, and (b) with respect to the Letter of Credit fees, (i) for Letters of
Credit that are fully Cash Collateralized pursuant to the terms of Section
2.07(a) in an amount at least equal to 100% of the undrawn amount thereof, 0.75%
per annum, (ii) for Letters of Credit that are fully Cash Collateralized
pursuant to the terms of this Agreement other than Section 2.07(a) in an amount
at least equal to 105% of the undrawn amount thereof, 0.75% per annum, and (iii)
for Letters of Credit that are not fully Cash Collateralized in an amount at
least equal to the percentages set forth in clauses (i) and (ii) above, 1.25%
per annum.
“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Availability of
Borrowers for the most recently completed fiscal quarter; provided, that for the
period from the Effective Date through June 30, 2019, the Applicable Margin
shall be set at Level I:
Level
Average Availability (percentage based on the Aggregate Commitment then in
effect)
Applicable Margin Relative to Base Rate Loans
Applicable Margin Relative to LIBOR Rate Loans
I
> 50%
0.25 percentage points
1.25 percentage points
II
< 50%
0.50 percentage points
1.50 percentage points



The Applicable Margin shall be re-determined as of the first day of each fiscal
quarter of Borrowers.
“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations on the Revolving Loan Maturity Date, (b) the acceleration
of all of the Obligations pursuant to Section 9.02, or (c) an Event of Default
has occurred and is continuing and the Majority Lenders have elected to require
that payments and proceeds of Collateral be applied pursuant to Section 9.03.
“Arranger Fee Letter” means that certain Arranger Fee Letter, dated as of the
Effective Date, by and among Borrowers and the Joint Lead Arrangers, in form and
substance reasonably satisfactory to the Joint Lead Arrangers.
“Assignee” has the meaning specified in Section 11.06(a).
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit C.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.01 (after giving
effect to all then outstanding Obligations (other than Bank Product Obligations)
and all sublimits and reserves then applicable hereunder).


3

--------------------------------------------------------------------------------





“Available Commitment” has the meaning specified in Section 2.10(b).
“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $125,000,000, minus (b) the aggregate principal
amount of Increases to the Commitment and the Aggregate Commitment previously
made pursuant to Section 2.15.
“Average Availability” means, with respect to any period, the sum of the
aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”), (f) Cash Management
Services, or (g) transactions under Hedge Agreements.
“Bank Product Agreements” means those agreements (other than Hedge Agreements)
entered into from time to time by Parent or its Subsidiaries with a Bank Product
Provider in connection with the obtaining of any of the Bank Products (other
than Bank Products described in clause (g) of the definition thereof).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement or a Hedge
Agreement and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Parent or
its Subsidiaries; provided, that in order for any item described in clauses (a)
(b), or (c) above, as applicable, to constitute “Bank Product Obligations”, if
the applicable Bank Product Provider is any Person other than WFCF or its
Affiliates, then the applicable Bank Product must have been provided on or after
the Effective Date and Agent shall have received a Bank Product Provider
Agreement within 30 days after the date of the provision of the applicable Bank
Product to Parent or its Subsidiaries.
“Bank Product Provider” means any Lender or any of its Affiliates; provided,
that no such Person (other than WFCF or its Affiliates) shall constitute a Bank
Product Provider with respect to a Bank Product unless and until Agent receives
a Bank Product Provider Agreement from such Person and with respect to the
applicable Bank Product within 30 days after the provision of such Bank Product
to Parent or its Subsidiaries; provided further, that if, at any time, a Lender
ceases to be a Lender under the Agreement, then, from and after the date on
which it ceases to be a Lender thereunder, neither it nor any of its Affiliates
shall constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.


4

--------------------------------------------------------------------------------





“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit D to the Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.
“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Parent and its Subsidiaries in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.
“Bankruptcy Code” means the Bankruptcy Code of the United States (11 U.S.C.
§101, et seq.).
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
(1) month and shall be determined on a daily basis), plus 1 percentage point,
and (c) the rate of interest announced, from time to time, within Wells Fargo at
its principal office in San Francisco as its “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate (and, if any such announced
rate is below zero, then the rate determined pursuant to this clause (c) shall
be deemed to be zero).
“Base Rate Loan” means a Loan or any portion thereof that bears interest based
on the Base Rate.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Administrative
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Rate for United
States dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement shall be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Agent and Administrative Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBOR Rate with the applicable
Unadjusted Benchmark Replacement for United States dollar-denominated syndicated
credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent, in consultation with Administrative
Borrower, decides may be appropriate to reflect the adoption and implementation
of such Benchmark Replacement and to permit the administration thereof by Agent
in a manner substantially consistent with market practice (or, if Agent decides
that adoption of any portion of such market practice is not


5

--------------------------------------------------------------------------------





administratively feasible or if Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as Agent decides, in consultation with Administrative Borrower,
is reasonably necessary in connection with the administration of this
Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:
(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or
(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:
(a)    a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;
(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the Federal Reserve System
of the United States (or any successor), an insolvency official with
jurisdiction over the administrator for the LIBOR Rate, a resolution authority
with jurisdiction over the administrator for the LIBOR Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBOR Rate, which states that the administrator of the LIBOR Rate has
ceased or will cease to provide the LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate; or
(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 45th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 45 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Majority Lenders, as applicable, by notice to Administrative Borrower, Agent (in
the case of such notice by the Majority Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
4.05(b) and (y) ending at


6

--------------------------------------------------------------------------------





the time that a Benchmark Replacement has replaced the LIBOR Rate for all
purposes hereunder pursuant to Section 4.05(b).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership of the Borrower as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to this Agreement.
“Borrower Materials” has the meaning specified in Section 11.07(c).
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of a Protective Advance or Overadvance.
“Borrowing Base” means, as of any date of determination, the result of:
(a)an amount equal to the result of (i) the sum of (A) 85% of the amount of
Eligible Accounts (other than any Credit Card Receivables) plus, without
duplication of the foregoing clause (A), (B) 90% of the amount of Eligible
Credit Card Receivables less (ii) the Warranty Reserve, less (iii) the Dilution
Reserve, plus
(b)    the least of (i) 60% of the Aggregate Commitment, (ii) 75% of the result
of (A) Eligible Inventory, less (B) the Inventory Vendor Discount Reserve, less
(C) the Inventory Volume Rebate Reserve, and (iii) 85% of the result of (A) the
Inventory Orderly Liquidation Value of Eligible Inventory, less (B) the
Inventory Vendor Discount Reserve, less (C) the Inventory Volume Rebate Reserve,
minus
(c)    the Rent Reserve plus the aggregate amount of other reserves, if any,
established by the Agent in the exercise of its Permitted Discretion.
Anything to the contrary in this Agreement notwithstanding, the Agent shall have
the right (but not the obligation) to establish, increase, reduce, eliminate, or
otherwise adjust reserves from time to time against the Borrowing Base in such
amounts, and with respect to such matters, as the Agent in its Permitted
Discretion shall deem necessary or appropriate, including (x) reserves in an
amount equal to the Bank Product Reserve Amount, (y) without duplication,
reserves in respect of Dilution, and (z) reserves with respect to (A) sums that
Parent or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and (B) amounts owing by Parent or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien which by operation of law or
contract would have priority over the Liens securing the Obligations), which
Lien or trust, in the Permitted Discretion of the Agent likely would have a
priority superior to the Agent’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral.
“Borrowing Base Certificate” means a certificate, in substantially the form of
Exhibit H, by which Administrative Borrower certifies calculation of the
Borrowing Base, which such form of Borrowing Base Certificate may be amended,
restated, supplemented or otherwise modified from time to time (including


7

--------------------------------------------------------------------------------





without limitation, changes to the format thereof), as approved by Agent and
Administrative Borrower, in their reasonable discretion.
“Borrowing Date” means any date on which a Borrowing occurs.
“Borrowers’ Guarantor L/C Obligations” has the meaning specified in Section
3.01(d).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York or California are authorized or required by law to
close; provided, that if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, the aggregate of all expenditures
of Parent and its Subsidiaries during such period determined on a consolidated
basis that, in accordance with GAAP, are or should be included in “purchase of
property and equipment” or similar items reflected in the consolidated statement
of cash flows of Parent and its Subsidiaries; provided, that the following shall
be excluded from a determination of “Capital Expenditures”:
(i)expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
substituted, restored or repaired, or (y) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced;
(ii)    the purchase of plant, property or equipment to the extent financed with
the proceeds of Dispositions that are not required to be applied (x) to prepay
the Revolving Loans or Cash Collateralize the L/C Obligations, or (y) to prepay
the Senior Note Indebtedness;
(iii)    expenditures that are accounted for on the consolidated statement of
cash flows of Parent and its Subsidiaries as capital expenditures of Parent or
any Subsidiary and that actually are paid for by a Person other than Parent or
any Subsidiary and for which neither Parent nor any Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period (other than any rent, utility, insurance or other common area
charges required to be paid in connection with any lease agreement); it being
understood, however, that only the amount of expenditures actually provided or
incurred by Parent or any Subsidiary in such period and not the amount required
to be provided or incurred in any future period shall constitute “Capital
Expenditures” in the applicable period);
(iv)    any expenditures that constitute consideration used to consummate a
Permitted Acquisition that is permitted by this Agreement;
(v)    the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time; and
(vi)    expenditures financed from the proceeds of Indebtedness permissibly
incurred pursuant to Section 8.05(e).
“Cash Balance” means, at any time, the aggregate Dollar amount of all cash and
cash equivalents, as determined in accordance with GAAP, of Parent and its
Subsidiaries held in deposit accounts, securities


8

--------------------------------------------------------------------------------





accounts, commodity accounts, or otherwise, without regard to how the account
balance is accounted for on Parent’s financial statements.
“Cash Collateralize” means (a) with respect to L/C Obligations or the
Obligations (other than Bank Product Obligations) to pledge and deposit with or
deliver to the Agent, as additional collateral for the L/C Obligations or the
Obligations, as the case may be, pursuant to the Loan Documents, cash or deposit
account balances, and (b) with respect to Bank Product Obligations to pledge and
deposit with or deliver to the Agent, as additional collateral for the Bank
Product Obligations, pursuant to the Loan Documents, cash or deposit account
balances in an amount determined by the Agent as sufficient to satisfy the
reasonably estimated credit exposure with respect to the then existing Bank
Product Obligations (other than Hedge Obligations). Derivatives of such term
shall have corresponding meaning.
“Cash Management Account” has the meaning specified in Section 7.16(b).
“Cash Management Agreement” has the meaning specified in Section 7.16(c).
“Cash Management Bank” has the meaning specified in Section 7.16(b).
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“Cash Sweep Notification” has the meaning specified in Section 7.16(c).
“CERCLA” has the meaning specified in the definition of “Environmental Laws”.
“CFC” means any Person that is a controlled foreign corporation within the
meaning of Section 957 of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment, or treaty, (b) any change in any law,
rule, regulation, judicial ruling, judgment, or treaty or in the administration,
interpretation or application thereof by any Governmental Authority, or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, that notwithstanding
anything in this Agreement to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following:
(i)    a transaction or series of transactions following which Parent ceases to
beneficially own, directly or indirectly, all of the combined voting power of
the capital stock of each other Loan Party, except as permitted under Section
8.02 or Section 8.03;


9

--------------------------------------------------------------------------------





(ii)    any Person or Persons constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person and its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of more than 35% of the
combined voting power of Parent; or
(iii)    the occurrence of any “Change of Control” (as defined in, or any
analogous term referred to in, the Senior Note Indenture).
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all tangible and intangible property and interests in
property and proceeds thereof now owned or hereafter acquired by Parent or any
other Loan Party in or upon which a Lien now or hereafter exists in favor of the
Lenders, or the Agent on behalf of the Lenders and the other Secured Parties, on
and after the Effective Date, whether under this Agreement or under any other
Collateral Document. For the avoidance of doubt, no Excluded Collateral shall be
included in the Collateral.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Inventory or equipment, in
each case, in form and substance reasonably satisfactory to Agent.
“Collateral Documents” mean, collectively, (a) the Security Agreement, the
Intellectual Property Security Agreements, and all other security agreements,
patent and trademark assignments, lease assignments, control agreements and
other similar agreements between Parent or any other Loan Party and the Lenders,
or the Agent for the benefit of the Lenders and the other Secured Parties, now
or hereafter delivered to the Lenders or the Agent pursuant to or in connection
with the transactions contemplated hereby, and all financing statements (or
comparable documents now or hereafter filed in accordance with the Uniform
Commercial Code or comparable law) against Parent or any other Loan Party as
debtor in favor of the Lenders, or the Agent for the benefit of the Lenders and
the other Secured Parties, as secured party, and (b) any amendments,
supplements, modifications, renewals, replacements, consolidations,
substitutions and extensions of any of the foregoing.
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, and rental
proceeds).
“Commitment” means, as to each Revolving Lender, its obligation to (a) make
Revolving Loans to Borrowers pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Revolving
Lender’s name on Schedule 2.01(b) or in the Assignment and Acceptance pursuant
to which such Revolving Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Commitment Fees” has the meaning specified in Section 2.10(b).
“Commodity Account” means any commodity account (as that term is defined in the
UCC).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


10

--------------------------------------------------------------------------------





“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
“Contingent Obligation” means (without duplication), as to any Person, any
direct or indirect liability of that Person, whether or not contingent, with or
without recourse, (a) with respect to any Indebtedness, lease, dividend, letter
of credit or other obligation (the “primary obligations”) of another Person (the
“primary obligor”), including any obligation of that Person (i) to purchase,
repurchase or otherwise acquire such primary obligations or any security
therefor, (ii) to advance or provide funds for the payment or discharge of any
such primary obligation, or to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, (iv) in
connection with any synthetic lease or other similar off balance sheet lease
transaction, or (v) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof (each a “Guaranty
Obligation”); (b) with respect to any Surety Instrument issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings or payments; (c) to purchase any materials, supplies or other
property from, or to obtain the services of, another Person if the relevant
contract or other related document or obligation requires that payment for such
materials, supplies or other property, or for such services, shall be made
regardless of whether delivery of such materials, supplies or other property is
ever made or tendered, or such services are ever performed or tendered; (d) in
respect of Earn-Out Obligations; and (e) in respect of any Hedge Agreement. The
amount of any Contingent Obligation shall, in the case of Guaranty Obligations,
be deemed equal to the stated or determinable amount of the primary obligation
in respect of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof,
and in the case of other Contingent Obligations other than in respect of Hedge
Agreements, shall be equal to the maximum reasonably anticipated liability in
respect thereof and, in the case of Contingent Obligations in respect of Hedge
Agreements, shall be equal to the Hedge Termination Value.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. A Person who
owns or holds capital stock, beneficial interests or other securities
representing ten percent (10%) or more of the total voting power of another
Person shall be deemed, for purposes of this Agreement (other than the
definition of “Subsidiary” contained herein), to “control” such other Person.
“Control Agreement” has the meaning specified in the Security Agreement.
“Conversion/Continuation Date” means any date on which, under Section 2.04,
Borrowers (a) convert one Type of Loan to another Type of Loan, or (b) continue
as Loans of the same Type, but with a new Interest Period, Loans having Interest
Periods expiring on such date.
“Credit Card Agreements” means all agreements now or hereafter entered into by
any Borrower for the benefit of any Borrower, in each case with any Credit Card
Issuer or any Credit Card Processor, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.


11

--------------------------------------------------------------------------------





“Credit Card Issuer” means the issuers of MasterCard or Visa bank credit or
debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc., Visa International, American Express,
Discover, and Diners Club (or their respective successors).
“Credit Card Notification” means a notice to a Credit Card Issuer or Credit Card
Processor who is party to a Credit Card Agreement, in form and substance
reasonably satisfactory to the Agent, which Credit Card Notification shall
require the ACH or wire transfer no less frequently than each Business Day (and
whether or not there are then any outstanding Obligations) of all payments due
to any Borrower from such Credit Card Issuer or Credit Card Processor to a
Deposit Account of any Borrower that is subject to a Control Agreement in favor
of Agent.
“Credit Card Processor” means any Person that acts as a credit card
clearinghouse or processor with respect to any sales transactions involving
credit card purchases by customers using credit cards issued by any Credit Card
Issuer.
“Credit Card Receivables” means, collectively, (a) all present and future rights
of any Borrower to payment from any Credit Card Issuer or Credit Card Processor
arising from sales of goods or rendition of services to customers who have
purchased such goods or services using a credit or debit card, and (b) all
present and future rights of any Borrower to payment from any Credit Card Issuer
or Credit Card Processor in connection with the sale or transfer of Accounts
arising pursuant to the sale of goods or rendition of services to customers who
have purchased such goods or services using a credit card or a debit card,
including, but not limited to, all amounts at any time due or to become due from
any Credit Card Issuer or Credit Card Processor under the Credit Card Agreements
or otherwise, in each case above calculated net of prevailing interchange
charges.
“Credit Extension” means and includes (a) the making of any Revolving Loans
hereunder, and (b) the Issuance of any Letters of Credit or Reimbursement
Undertakings hereunder.
“Default” means any Event of Default and any event or circumstance which, with
the giving of notice, the lapse of time, or both, would constitute an Event of
Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed to fund any
amounts required to be funded by it under this Agreement within two (2) Business
Days of the date that it is required to do so under this Agreement (including
the failure to make available to the Agent amounts required pursuant to a
Settlement or to make a required payment in connection with a Letter of Credit
Disbursement) (unless such Lender notifies Agent and Borrowers in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied), (b) notified Borrowers, the Agent, or any Lender in
writing that it does not intend to comply with all or any portion of its funding
obligations under this Agreement (unless such writing relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has made a public statement to the effect that it does not
intend to comply with its funding obligations under this Agreement or under
other agreements generally (as reasonably determined by the Agent) under which
it has committed to extend credit, (d) failed, within three (3) Business Days
after written request by the Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund any amounts required
to be funded by it under this Agreement; provided, that such Revolving Lender
shall cease to be a Defaulting Lender pursuant to this clause (d) upon receipt
of such confirmation by the Agent, (e) otherwise failed to pay over to the


12

--------------------------------------------------------------------------------





Agent or any other Lender any other amount required to be paid by it under this
Agreement on the date that it is required to do so under this Agreement, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent, or (ii) becomes or has a parent company that has become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or (iii) becomes or has a parent company that
becomes the subject of a Bail-In Action. A Defaulting Lender shall remain a
Defaulting Lender and the Defaulting Lender provisions of this Agreement shall
remain effective with respect to such Defaulting Lender until the earlier of (y)
the date on which all of the non-Defaulting Lenders, Agent, Issuing Lender, and
Borrowers shall have waived, in writing, the application of the Defaulting
Lender provisions set forth in this Agreement to such Defaulting Lender, or (z)
the date on which such Defaulting Lender makes payment of all amounts that it
was obligated to fund hereunder, pays to Agent all amounts owing by Defaulting
Lender in respect of the amounts that it was obligated to fund hereunder, and,
if requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Applicable Margin applicable thereto).
“Deposit Account” has the meaning specified in the Security Agreement.
“Designated Account” means the deposit account of Administrative Borrower
identified on Schedule A-2.
“Designated Notes Account” has the meaning specified in the Intercreditor
Agreement.
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the most recently ended twelve-calendar-month period, that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrowers’ Accounts during such period, by (b) Borrowers’ billings with respect
to Accounts during such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of five percent (5%).
“Disposition” means (a) the direct or indirect sale, lease, conveyance,
transfer, or other disposition of property, and the sale, spinoff or other
disposition of any division, business unit, business line, captive insurer or
cell captive insurer (including (i) by way of sale and leaseback and by means of
merger, consolidation, or similar transaction and (ii) any allocation of assets
among newly divided limited liability companies in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws), including, but not limited to, Section 18-217 of
the Delaware Limited Liability Company Act), and the issuance or sale of Equity
Securities by any Subsidiary of Parent, other than sales or other dispositions
expressly permitted under Sections 8.02(a) through 8.02(e); provided, that
“Disposition” shall not include the issuance and sale of Equity Securities by
Parent, and (b) any other event that would constitute an “Asset Disposition” as
such term is defined in the Senior Note Documents (or any analogous term).
“Dollars,” “dollars” and “$” each mean lawful money of the United States.


13

--------------------------------------------------------------------------------





“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.
“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by Agent or (ii) a notification by the Majority Lenders
to Agent (with a copy to Administrative Borrower) that the Majority Lenders have
determined that United States dollar-denominated syndicated credit facilities
being executed at such time, or that include language similar to that contained
in Section 4.05(b) are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the LIBOR Rate, and
(b) (i) the election by Agent, in consultation with Administrative Borrower, or
(ii) the election by the Majority Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by Agent of written
notice of such election to Administrative Borrower and the Lenders or by the
Majority Lenders of written notice of such election to Agent.
“Earn-out Obligations” means any obligations, whether contingent or matured, to
pay additional consideration in connection with the Acquisition by Parent or any
Subsidiary of any capital stock or assets of any Person.
“EBITDA” means, with respect to Parent and its Subsidiaries for any period, (a)
the Net Income of Parent and its Subsidiaries for such period, plus (b) without
duplication, the sum of the following amounts of Parent and its Subsidiaries for
such period and to the extent deducted in determining Net Income of Parent and
its Subsidiaries for such period: (i) Interest Expense, (ii) income tax expense,
(iii) depreciation expense, (iv) amortization expense, (v) any extraordinary,
unusual, non-recurring non-cash expenses, losses or charges (x) from
dispositions permitted pursuant to Section 8.02, and (y) resulting from step up
adjustments resulting from purchase accounting attributable to the consummation
of Permitted Acquisitions, (vi) any integration expenses, business optimization
expenses, operating improvement expenses and other restructuring charges,
accruals or reserves (including retention costs, severance costs, executive
search fees, systems development and establishment costs, costs associated with
office and facility openings, closings and consolidations, and relocation costs,
conversion costs, excess pension charges, curtailments and modifications to
pension and post-retirement employee benefit plan costs or charges, contract
termination costs, expenses attributable to the implementation of cost savings
initiatives and professional and consulting fees), to the extent not in excess
of an aggregate amount in any four quarter period (when aggregated with the
amounts added back during such four quarter period pursuant to clause (xi)
below) equal to the lesser of (A) $30,000,000, and (B) 10% of Parent’s and its
Subsidiaries’ EBITDA for such four quarter period (with EBITDA calculated for
such four quarter period without giving effect to any add-backs during such four
quarter fiscal period pursuant to this clause (vi) and clause (xi) below), (vii)
any non-cash charges or losses, including without limitation (A) any write-offs
or write-downs reducing Net Income for such period, (B) equity-based awards
compensation expense, (C) losses on sales, disposals or abandonment of, or any
impairment charges or asset write-down or write-off related to, intangible
assets, long-lived assets, inventory and investments in debt and equity
securities, (D) losses from investments recorded using the equity method, (E)
charges for facilities closed prior to the applicable lease expiration, and (F)
contingent consideration charges associated with acquisitions after the initial
12-month period of purchase accounting (provided, that if any such non-cash
charges or losses represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from EBITDA to such extent (but shall in no event during
such period be included in Fixed Charges), and excluding amortization of a
prepaid cash item that was paid in a prior period); provided, that any non-cash
charges or losses shall be treated as cash charges or losses in any subsequent
period during which cash disbursements attributable thereto are made, (viii) any


14

--------------------------------------------------------------------------------





expenses paid in cash relating to any issuances of equity interests, in each
case, to the extent not in excess of the proceeds thereof, (ix) (A) any expenses
incurred in connection with Permitted Acquisitions (or any other acquisition not
otherwise permitted that requires a waiver or consent of the Lenders),
Investments, recapitalizations, dispositions, issuances or repayments of
indebtedness, sale processes, refinancing transactions or amendments or other
modifications of any debt instrument (other than any Loan Document) (in each
case, including any such transaction whether or not completed) and any charges,
system conversion costs, or non-recurring acquisition-related costs incurred
during such period as a result of any such transaction, in each case, so long as
(1) such transactions are permitted under this Agreement (or the Administrative
Borrower reasonably believes in good faith would have been permitted in
accordance with the terms hereof if the subject transaction were consummated),
(2) incurred before or within 365 days of the consummation of, or termination of
pursuit of, such transaction, and (3) limited with respect to transactions that
were not consummated, up to an aggregate amount not to exceed $10,000,000 in any
four quarter period for all such unconsummated transactions, and (B) any
expenses incurred in connection with amendments or other modifications of any
Loan Document (in each case, including any such transaction whether or not
completed), (x) fees and expenses incurred in connection with the negotiation
and closing of this Agreement prior to, on or within 90 days of the Effective
Date, in an aggregate amount not to exceed $5,000,000, in each case, to the
extent such fees or expenses are actually paid by Parent or any of its
Subsidiaries, (xi) any loss (including all reasonable fees and expenses or
charges relating thereto) from abandoned, closed, disposed or discontinued
operations and any losses on disposal of abandoned, closed or discontinued
operations, to the extent not in excess of an aggregate amount in any four
quarter period (when aggregated with the amounts added back during such four
quarter period pursuant to clause (vi) above) equal to the lesser of
(A)$30,000,000, and (B) 10% of Parent’s and its Subsidiaries’ EBITDA for such
four quarter period (with EBITDA calculated for such four quarter period without
giving effect to any add-backs during such four quarter fiscal period pursuant
to this clause (xi) and clause (vi) above), (xii) proceeds from business
interruption insurance (to the extent not reflected as revenue or income in such
statement of Net Income) received during such period in an amount not to exceed
the earnings for such period that such proceeds were intended to replace, as
estimated in good faith by Parent, and (xiii) costs and expenses incurred in
connection with the relocation of the BMC Stock headquarters in fiscal years
2019 and 2020 an aggregate amount not to exceed $7,500,000, minus (c) without
duplication, the sum of the following amounts of Parent and its Subsidiaries for
such period and to the extent included in determining Net Income of Parent and
its Subsidiaries for such period: (i) non-recurring non-cash items increasing
such Net Income for such period, (ii) any extraordinary, unusual, or
non-recurring gains, including any extraordinary, unusual, or non-recurring
gains from dispositions, (iii) income tax benefits (it being understood that an
income tax benefit is a positive number), and (iv) gains from the receipt of
proceeds under insurance policies net of any associated losses.
For the purposes of calculating EBITDA for any period (each, a “Reference
Period”), if at any time during such Reference Period (and after the Effective
Date), Parent and its Subsidiaries shall have made a Permitted Acquisition,
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto (including pro forma adjustments arising out of events which are
directly attributable to such Permitted Acquisition, are factually supportable,
and are expected to have a continuing impact, in each case to be mutually and
reasonably agreed upon by Parent and its Subsidiaries and Agent) as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


15

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Amount” means (a) with respect to any Revolving Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Revolving Loans occurring on such
date; and (b) with respect to any outstanding L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any Issuances
of Letters of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date; provided, that for purposes of determining if
any mandatory prepayments are required to be made under Section 2.07, the
Effective Amount shall be determined without giving effect to any such mandatory
prepayments.
“Effective Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or are waived by all of the Lenders (or, in the case
of Section 5.01(e), waived by the Person entitled to receive such payment).
“Eligible Accounts” means those Accounts created by any Borrower in the ordinary
course of its business, that arise out of such Person’s sale of goods or
rendition of services, that comply in all material respects (except that such
materiality qualifier shall not be applicable to the portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) with each of the representations and warranties respecting
Eligible Accounts made in the Loan Documents, and that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, that such criteria may be revised from time to time by Agent in
Agent’s Permitted Discretion to address the results of any audit performed by
Agent from time to time after the Effective Date. Eligible Accounts shall not
include the following (unless the Agent has imposed a reserve in the respect of
the relevant Accounts), without duplication:
(i)    Accounts that the Account Debtor has failed to pay within 90 days of
original date of invoice or Accounts with selling terms of 60 days or more;
provided, that, when taken together with Accounts included as Eligible Accounts
pursuant to the proviso set forth in clause (xxv) of this definition, up to
$25,000,000 of Accounts with invoices with selling terms equal to or greater
than 60 days but less than 90 days shall be eligible up to 120 days from the
original invoice date,
(ii)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (i) above,
(iii)    Accounts with respect to which the Account Debtor is owed a credit by
any Borrower, to the extent of such credit,
(iv)    Accounts consisting of late fees or similar finance charges with respect
to Accounts deemed ineligible under clause (i) above,
(v)    Accounts subject to a contra account or with respect to which the Account
Debtor is otherwise a creditor of any Borrower (unless the Account Debtor has
provided the Agent a “non-offset” letter in form


16

--------------------------------------------------------------------------------





and substance reasonably satisfactory to the Agent), has or has asserted a right
of setoff, or has disputed its obligation to pay all or any portion of the
Account, to the extent of such contra account, claim, right of setoff, or
dispute,
(vi)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor; provided,
that notwithstanding the foregoing provisions of this clause (vi), the Agent
may, in its Permitted Discretion, include as Eligible Accounts (a) Accounts that
are post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code, and (b) Accounts owing by an
Account Debtor that has been reorganized or restructured following one of the
events described in this clause (vi), and in each case such Account Debtor has a
credit quality reasonably satisfactory to Agent,
(vii)    Accounts with respect to which the Account Debtor has made a deposit or
other advance payment, to the extent of such deposit or advance payment,
(viii)    Accounts with respect to which the Account Debtor is owed premiums by
any Borrower for WRAP insurance, to the extent of such premiums,
(ix)    Accounts arising from services subject to a performance bond or other
Surety Instrument,
(x)    Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,
(xi)    Accounts with cash-on-delivery, cash-in-advance or similar selling
terms,
(xii)    Accounts with respect to which the Account Debtor is a school, school
district or other similar payor,
(xiii)    Accounts with respect to which the Account Debtor is either (a) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
U.S.C. § 3727), or (b) any state of the United States,
(xiv)    Accounts with respect to which the Account Debtor has earned an
allowance or rebate, to the extent of such allowance or rebate,
(xv)    Accounts evidenced by a promissory note or other instrument,
(xvi)    Accounts evidencing billings in excess of costs, to the extent of such
excess,
(xvii)    Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,
(xviii)    Accounts that are not payable in Dollars,
(xix)    Accounts with respect to which the Account Debtor either (a) does not
maintain its chief executive office in the United States or Canada, or (b) is
not organized under the laws of the United States or any state thereof or Canada
or any province thereof, or (c) is the government of any foreign country or


17

--------------------------------------------------------------------------------





sovereign state (other than Canada), or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (y) the Account is
supported by an irrevocable letter of credit reasonably satisfactory to Agent
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Agent and is directly drawable by Agent, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,
(xx)    Accounts with respect to an Account Debtor whose total obligations owing
to the Borrowers exceed 20% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that, in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,
(xxi)    Accounts, the collection of which Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,
(xxii)    Accounts that are not subject to a valid and perfected first priority
Lien in favor of the Agent on behalf of the Lenders and the other Secured
Parties,
(xxiii)    Accounts with respect to which (a) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (b) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,
(xxiv)    Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity,
(xxv)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services (for the
avoidance of doubt, Accounts with respect to projects (a) for which an
outstanding and unexpired performance bond has been posted, and (b) for which no
certificate of completion has been delivered to Agent shall not be an Eligible
Account); provided, that, when taken together with Accounts included as Eligible
Accounts pursuant to the proviso set forth in clause (i) of this definition, up
to $25,000,000 of Accounts that represent the right to receive progress payments
or other advance billings shall be eligible,
(xxvi)    Accounts have not been the subject of a field examination; provided,
that Accounts that have not been the subject of a field examination shall not be
rendered ineligible under this clause (xxvi) to the extent that the aggregate
amount of such Accounts, together with any Inventory that has not been the
subject of an appraisal and is rendered ineligible under clause (xii) of the
definition of Eligible Inventory, does not exceed (x) if Excess Availability
after giving pro forma effect to such Eligible Accounts is then equal to or less
than $200,000,000, $25,000,000, or (y) if Excess Availability after giving pro
forma effect to such Eligible Accounts is then greater than $200,000,000,
$50,000,000,
(xxvii)    Accounts created by any Borrower in which Agent shall have not yet
completed Patriot Act searches, OFAC/PEP searches and customary individual
background checks, the results of which shall be satisfactory to Agent, or
(xxviii)    Accounts that are not owned by a Borrower or Accounts with respect
to which such Borrower does not have good title.


18

--------------------------------------------------------------------------------





“Eligible Credit Card Receivables” means, as to any Borrower, Credit Card
Receivables of such Borrower that comply in all material respects (except that
such materiality qualifier shall not be applicable to the portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) with each of the applicable representations and warranties
respecting Eligible Credit Card Receivables made in the Loan Documents, and that
are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Effective Date:
(i)    such Credit Card Receivables do not arise from the actual and bona fide
sale and delivery of goods or rendition of services by such Borrower in the
ordinary course of the business of such Borrower,
(ii)    such Credit Card Receivables are past due (beyond any stated applicable
grace period, if any, therefor) pursuant to the terms set forth in the Credit
Card Agreements with the Credit Card Issuer or Credit Card Processor of the
credit card or debit card used in the purchase which give rise to such Credit
Card Receivables,
(iii)    such Credit Card Receivables are unpaid more than five Business Days
after the date of the sale of goods or rendition of services by such Borrower
giving rise to such Credit Card Receivables,
(iv)    the Credit Card Issuer or Credit Card Processor with respect to such
Credit Card Receivables has or has asserted a counterclaim, defense or dispute
against such Credit Card Receivables (other than customary set-offs to fees and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor with such Borrower from time to time), but only the portion of
the Credit Card Receivables owing by such Credit Card Issuer or Credit Card
Processor in excess of the amount owing by such Borrower to such Credit Card
Issuer or Credit Card Processor pursuant to such fees and chargebacks shall be
deemed Eligible Credit Card Receivables,
(v)    the Credit Card Issuer or Credit Card Processor with respect to such
Credit Card Receivables has set off against amounts otherwise payable by such
Credit Card Issuer or Credit Card Processor to such Borrower for the purpose of
establishing a reserve or collateral for obligations of such Borrower to such
Credit Card Issuer or Credit Card Processor (other than customary set-offs and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor from time to time), but only the portion of the Credit Card
Receivables owing by such Credit Card Issuer or Credit Card Processor in excess
of the set-off amounts shall be deemed Eligible Credit Card Receivables,
(vi)    such Credit Card Receivables are not owned by a Borrower or such
Borrower does not have good title to such Credit Card Receivables,
(vii)    such Credit Card Receivables are owed by a Credit Card Issuer or Credit
Card Processor that is subject to an Insolvency Proceeding, is not Solvent, has
gone out of business, or as to which any Borrower has received notice of an
imminent Insolvency Proceeding or a material impairment of such Credit Card
Issuer or Credit Card Processor; provided, that notwithstanding the foregoing
provisions of this clause (vii), the Agent may, in its Permitted Discretion,
include as Eligible Credit Card Receivables (a) Credit Card Receivables that are
post-petition accounts payable of a Credit Card Issuer or Credit Card Processor
that is a debtor-in-possession under the Bankruptcy Code, or (b) Credit Card
Receivables owing by a Credit Card Issuer or Credit Card Processor that has been
reorganized or restructured following one of the events described in this clause
(vii) and has a credit quality reasonably satisfactory to Agent,


19

--------------------------------------------------------------------------------





(viii)    Agent, in its Permitted Discretion, believes the collection of such
Credit Card Receivables to be doubtful by reason of the Credit Card Issuer’s or
Credit Card Processor’s financial condition,
(ix)    such Credit Card Receivables are not subject to a valid and perfected
first priority Agent’s Lien,
(x)    an event of default has occurred under the Credit Card Agreement of such
Borrower with the Credit Card Issuer or Credit Card Processor who has issued the
credit card or debit card or handles payments under the credit card or debit
card used in the sale which gave rise to such Credit Card Receivables which
event of default gives such Credit Card Issuer or Credit Card Processor the
right to cease or suspend payments to such Borrower,
(xi)    the customers using the credit card or debit card giving rise to such
Credit Card Receivables has returned the merchandise purchased giving rise to
such Credit Card Receivable (it being understood that chargebacks in the
ordinary course of business by Credit Card Processors under the terms of
customary Credit Card Agreements are not violative of this clause),
(xii)    such Credit Card Receivables are not subject to Credit Card
Notifications and, with respect to Credit Card Receivables that are first
becoming Eligible Credit Card Receivables after the Effective Date, Agent has
not received a field examination (and such other diligence as Agent may
reasonably require) with respect to such Person’s Credit Card Receivables by a
field examiner acceptable to Agent in its Permitted Discretion, the results,
scope, assumptions, and methodology of which are acceptable to Agent in its
Permitted Discretion,
(xiii)    the Credit Card Processor is not organized or does not have its
principal offices or assets within the United States, Canada, or another
jurisdiction acceptable to the Agent in its Permitted Discretion,
(xiv)    Credit Card Receivables with respect to which the Credit Card Processor
is an Affiliate of any Borrower or an employee or agent of any Borrower or any
Affiliate of any Borrower,
(xv)    Credit Card Receivables that are not payable in Dollars,
(xvi)    such Credit Card Receivables are evidenced by chattel paper or an
instrument of any kind, or have been reduced to judgment,
(xvii)    such Credit Card Receivables would not constitute Eligible Accounts
(assuming for purposes of such determination that such Credit Card Receivables
constitute Accounts), or
(xviii)    such Credit Card Receivables are billings for interest, fees or late
charges.
“Eligible Inventory” means Inventory (including Eligible Non-Stock Inventory)
consisting of first quality finished goods or raw materials (including lumber)
held for sale in the ordinary course of any Borrower’s business, that complies
in all material respects (except that such materiality qualifier shall not be
applicable to the portion of any representation and warranty that is already
qualified or modified by materiality in the text thereof) with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any audit or appraisal performed by Agent from time to time after
the Effective Date. In determining the amount to be so included, Inventory shall
be valued at the lower


20

--------------------------------------------------------------------------------





of cost or market in accordance with GAAP. An item of Inventory shall not be
included in Eligible Inventory if (unless the Agent has imposed a reserve in the
respect of the relevant Inventory), without duplication:
(i)    any Borrower does not have good, valid, and marketable title thereto,
(ii)    any Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of any Borrower),
(iii)    it is not located at one of the locations in the continental United
States set forth on Schedule 1.01A, as such Schedule may be amended from time to
time (or in-transit from one such location to another such location so long as
any Borrower has actual and exclusive possession thereof (either directly or
through a bailee or agent of any Borrower)),
(iv)    it is located on real property leased by any Borrower or in a contract
warehouse, in each case, unless (a) it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, and unless
it is segregated or otherwise separately identifiable from goods of others, if
any, stored on the premises, or (b) a Rent Reserve has been imposed in respect
of the Inventory located at such location,
(v)    it is not subject to a valid and perfected first priority Lien in favor
of the Agent on behalf of the Lenders and the other Secured Parties,
(vi)    it consists of goods returned or rejected by any Borrower’s customers
that are deemed by such Borrower’s customers to be damaged or non-sellable,
(vii)    it consists of goods that are obsolete or slow moving, restrictive or
custom items (other than Eligible Non-Stock Inventory), work-in-process, or
goods that constitute spare parts, packaging and shipping materials, supplies
used or consumed in any Borrower’s business that are not also sold by Borrowers
in the ordinary course of business, bill and hold goods, defective goods,
“seconds,” or Inventory acquired on consignment, or Inventory being held by a
Person (other than a Loan Party) on consignment,
(viii)    it consists of non-perpetual Inventory,
(ix)    it consists of special order Inventory (other than Eligible Non-Stock
Inventory),
(x)    it consists of racks and pallets Inventory,
(xi)    it is the subject of a bill of lading or other document of title,
(xii)    it is Inventory that has not been the subject of an appraisal;
provided, that Inventory that has not been the subject of an appraisal shall not
be rendered ineligible under this clause (xii) to the extent that the aggregate
amount of such Inventory, together with any Accounts that have not been the
subject of a field examination and are rendered ineligible under clause (xxvi)
of the definition of Eligible Accounts, does not exceed (x) if Excess
Availability after giving pro forma effect to such Eligible Inventory is then
equal to or less than $200,000,000, $25,000,000, or (y) if Excess Availability
after giving pro forma effect to such Eligible Inventory is then greater than
$200,000,000, $50,000,000,
(xiii)    it is Inventory of any Borrower in which Agent shall have not yet
completed Patriot Act searches, OFAC/PEP searches and customary individual
background checks, the results of which shall be satisfactory to Agent.


21

--------------------------------------------------------------------------------





“Eligible Non-Stock Inventory” means first quality finished goods procured for
specific customer orders, including windows, cabinets, doors and other building
materials and first quality finished custom doors and trusses, in each case,
which have been in inventory for less than 60 days since receipt by the
applicable Borrower.
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental, placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from any property, whether or not owned by
Parent or any Subsidiary.
“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters; including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, the California Hazardous Waste Control Law, the California
Solid Waste Management, Resource, Recovery and Recycling Act, the California
Water Code and the California Health and Safety Code.
“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership interests (whether general or
limited), membership interests, limited liability company interests, “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Securities Exchange Act of 1934),
or other equity interests in and of such Person (regardless of how designated
and whether or not voting or non-voting), and (b) all warrants, options and
other rights to acquire any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Parent or any of its Subsidiaries within the meaning
of section 414(b) or (c) of the Code (and sections 414(m) and (o) of the Code
for purposes of provisions relating to section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Parent, any of its Subsidiaries or any ERISA Affiliate from a
Pension Plan subject to section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in section 4001(a)(2) of ERISA) or a
cessation of operations which is treated as such a withdrawal under
section 4062(e) of ERISA; (c) a complete or partial withdrawal by Parent, any of
its Subsidiaries or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer


22

--------------------------------------------------------------------------------





Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
PBGC premiums due but not delinquent under section 4007 of ERISA, upon Parent,
any of its Subsidiaries or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” means any of the events or circumstances specified in
Section 9.01.
“Event of Loss” means, with respect to any property, any of the following: (a)
any loss, destruction or damage of such property; (b) any pending or threatened
institution of any proceedings for the condemnation or seizure of such property
or for the exercise of any right of eminent domain; or (c) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.
“Excess” has the meaning specified in Section 2.15(b)(v).
“Excess Amount” has the meaning specified in Section 3.02.
“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent and its Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of Parent and its Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Collateral” has the meaning specified in the Security Agreement (and
in all events all fee and leasehold interests in real property shall constitute
“Excluded Collateral”).
“Excluded Subsidiary” means any Subsidiary that is (a) a Subsidiary organized
under the laws of a jurisdiction other than the United States or a political
subdivision thereof, (b) a CFC or a direct or indirect Subsidiary of a CFC,
(c) a Foreign Holding Company, (d) a Non-Wholly-Owned Subsidiary to the extent
that providing a guarantee of the Obligations is prohibited by the terms of the
applicable organizational documents, joint venture agreements or shareholders’
agreements of such Subsidiary, and such prohibition cannot be amended or waived
solely with the consent of one or more Loan Parties and for which the Loan
Parties are unable to obtain an amendment or waiver after exercising reasonable
efforts, or (e) any Insignificant Subsidiary; provided, that anything to the
contrary contained in the Loan Documents notwithstanding, in no event shall any
Subsidiary constitute an “Excluded Subsidiary” if such Subsidiary has guaranteed
all or any portion of the Senior Note Indebtedness or otherwise guarantees or
issues other capital markets debt securities of Parent or any other Loan Party.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.


23

--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes (including Taxes imposed on or measured by its net income
(however denominated), franchise taxes and branch profits Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, or (ii) as a result of a present or former connection with the
jurisdiction imposing such Tax (other than Taxes that arise solely from having
executed, delivered or performed its obligations or received payment under, or
enforced its rights or remedies under, this Agreement or any other Loan
Document), (b) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to or for the account of such Foreign Lender pursuant
to a law in effect at the time such Foreign Lender (i) becomes a party hereto
(other than pursuant to an assignment request by Borrowers under Section 4.07),
or (ii) designates a new Lending Office, except in each case to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrowers with respect to such withholding tax pursuant to
Section 4.01(a), (c) Taxes attributable to such Recipient’s failure to comply
with Section 4.01(e), (d) any withholding Taxes imposed under FATCA, (e) any
backup withholding taxes, and (f) all liabilities, penalties and interest with
respect to any of the foregoing.
“Existing Credit Agreement” has the meaning set forth in the Recitals hereto.
“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.01C.
“Exiting Borrower” has the meaning set forth in Section 11.22(b).
“Exiting Lender” has the meaning set forth in Section 11.22(a).
“Fair Market Value” means, in respect of any asset, the price at which the asset
would change hands between a willing buyer and a willing seller, neither being
under any compulsion to buy or to sell and both having reasonable knowledge of
relevant facts.
“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of Parent and its Subsidiaries taken as a whole
would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).


24

--------------------------------------------------------------------------------





“Fee Letter” means that certain Fourth Amended and Restated Fee Letter, dated as
of the Effective Date, by and among Borrowers, the other parties signatory
thereto, and Agent, in form and substance reasonably satisfactory to Agent.
“Finance Lease” means, for any Person, any lease of property (whether real,
personal or mixed) which, in accordance with GAAP, would, at the time a
determination is made, be required to be recorded as a capital lease in respect
of which such Person is liable as lessee, but excluding, for the avoidance of
doubt, any Operating Leases.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) Interest Expense accrued (other
than interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) scheduled principal payments in
respect of Indebtedness that are required to be paid during such period, (c) all
federal, state, and local income taxes accrued during such period, and (d) all
Restricted Payments paid (whether in cash or other property, other than common
Equity Securities) during such period, other than those Restricted Payments paid
during such period pursuant to Sections 8.11(a), 8.11(c), and 8.11(d).
“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
for any period, the ratio of (a) EBITDA for such period minus Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period, to (b) Fixed Charges for such period.
“Foreign Holding Company” means any Person substantially all of the assets of
which consist (or are treated as consisting) of Equity Securities in one or more
CFCs.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Parent is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit (other than letters of credit to the
extent they remain undrawn) of Parent and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, that by its terms matures more than
one (1) year after the date of determination, and any such Indebtedness maturing
within one (1) year from such date that is renewable or extendable at the option
of Parent or its Subsidiaries, as applicable, to a date more than one (1) year
from such date, including, in any event, but without duplication, with respect
to Parent and its Subsidiaries, the Effective Amount of all Revolving Loans and
L/C Obligations (except as otherwise parenthetically excluded above), the amount
of the Senior Note Indebtedness, and the amount of their Obligations under
Finance Leases.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies


25

--------------------------------------------------------------------------------





with similar functions of comparable stature and authority within the U.S.
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 1.03.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).
“Grantor” has the meaning specified in the Security Agreement.
“Guaranteed Obligations” has the meaning specified in Section 11.10(a).
“Guaranteed Persons” has the meaning specified in Section 11.10(a).
“Guarantor” means (a) each direct or indirect Subsidiary of Parent (other than
any Borrower) that currently exists or is hereafter acquired or created and
which is a party to a Guaranty in its capacity as a guarantor of any of the
Obligations, and (b) Parent; provided, that in no event shall any Guarantor be
released of its obligations under any Guaranty in the event such Guarantor
ceases to be a Subsidiary, by operation of any disposition of the equity thereof
or otherwise, except as permitted under this Agreement.
“Guarantor L/C” means a Letter of Credit issued by Issuing Lender or an
Underlying Issuer where the applicant is a Guarantor.
“Guaranty” means the guaranty of each Guarantor made pursuant to Section 11.10
and any other guaranty under any separate agreement executed by any Guarantor
pursuant to which it guarantees any of the Obligations.
“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Environmental Laws as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,” or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “EP toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreement, (a) for


26

--------------------------------------------------------------------------------





any date on or after the date such Hedge Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined by Parent based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Hedge Agreements
(which may include any Lender).
“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
Parent and its Subsidiaries taken as a whole after giving effect to the
Transactions (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by a
Responsible Officer of Parent.
“Increase” has the meaning specified in Section 2.15(a).
“Increase Date” has the meaning specified in Section 2.15(b)(v).
“Increase Joinder” has the meaning specified in Section 2.15(b)(i).
“Increased Reporting Event - Monthly” means if at any time (a) Excess
Availability is less than 75% of the Aggregate Commitment, or (b) Revolver Usage
is greater than $100,000,000.
“Increased Reporting Event – Weekly (12.5%)” means if at any time Availability
is less than the greater of (a) $42,500,000 and (b) 12.5% of the Line Cap.
“Increased Reporting Event – Weekly (10%)” means if at any time Availability is
less than the greater of (a) $42,500,000 and (b) 10% of the Line Cap.
“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the Ordinary Course of Business on ordinary terms and (i) not
past due for more than 120 days, or (ii) if past due for more than 120 days, are
being contested in good faith with any reserves as may be required by GAAP made
therefor, but including all non-contingent Earn-Out Obligations); (c) all
reimbursement or payment obligations with respect to Surety Instruments
(contingent or otherwise); (d) all obligations evidenced by notes, bonds,
debentures or similar instruments, including obligations so evidenced incurred
in connection with the acquisition of property, assets or businesses; (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
property acquired by the Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (f) all obligations with respect to
Finance Leases; (g) all indebtedness referred to in clauses (a) through (f)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
and (h) all Guaranty Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (a) through (g) above. For all
purposes of this Agreement, the Indebtedness of any Person shall include all
recourse Indebtedness of any partnership or joint venture or limited liability
company in which such Person is a general partner or a joint venturer or a
member.
“Indemnified Taxes” means Taxes other than Excluded Taxes.


27

--------------------------------------------------------------------------------





“Independent Auditor” has the meaning specified in Section 7.01(a).
“Insignificant Subsidiaries” means, as of any date of determination, each
Subsidiary of Parent, if any, which have (i) aggregate gross revenues
constituting less than or equal to 5.0% of the consolidated gross revenues of
Parent and its Subsidiaries measured for the twelve (12) month period ended
immediately prior to such date for which financial statements have been
delivered to Agent pursuant to Section 7.01(a), (b), or (c), and (ii) assets
constituting less than or equal to 5.0% of the consolidated tangible assets of
Parent and its Subsidiaries; provided, that a Subsidiary of Parent will not be
considered to be an Insignificant Subsidiary if (x) it is a Loan Party, (y) it,
directly or indirectly, guarantees or otherwise provides credit support for any
Indebtedness of any Loan Party, and/or (z) it constitutes a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act of 1933, as such regulation is in effect on the
Effective Date; provided further, that the following Subsidiaries of Parent are
Insignificant Subsidiaries as of the Effective Date: (1) Old CFC, LLC, a
Delaware limited liability company, (2) SelectBuild Construction, Inc., a
Delaware corporation, and (3) Stock Building Supply Midwest, LLC, a Delaware
limited liability company.
“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
U.S. Federal, state or foreign law, including the Bankruptcy Code.
“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.
“Intercompany Debt” means, with respect to each Loan Party, all indebtedness,
liabilities, and other obligations of any other Loan Party owing to such Loan
Party in respect of any and all loans or advances made by such Loan Party to
such other Loan Party whether now existing or hereafter arising, and whether due
or to become due, absolute or contingent, liquidated or unliquidated, determined
or undetermined, including all fees and all other amounts payable by any other
Loan Party to such Loan Party under or in connection with any documents or
instruments related thereto.
“Intercompany Debt Payment” means any payment or distribution by or on behalf of
the Loan Parties, directly or indirectly, of assets of the Loan Parties of any
kind or character, whether in cash, property, or securities, including on
account of the purchase, redemption, or other acquisition of Intercompany Debt,
as a result of any collection, sale, or other disposition of collateral, or by
setoff, exchange, or in any other manner, for or on account of the Intercompany
Debt.
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of September 15, 2016, by and between the Agent and the Notes Collateral Agent,
and acknowledged and agreed by each Loan Party, as such Intercreditor Agreement
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof and this Agreement.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.
“Interest Payment Date” means (a) with respect to Base Rate Loans, the first day
of each calendar month, (b) with respect to LIBOR Rate Loans, the last day of
the Interest Period applicable thereto, and (c) with respect to all Loans, the
Revolving Loan Maturity Date.


28

--------------------------------------------------------------------------------





“Interest Period” means, as to any LIBOR Rate Loan, the period commencing on the
Borrowing Date of such Loan or on the Conversion/Continuation Date on which the
Loan is converted into or continued as an LIBOR Rate Loan, and ending on the
date one, two or three months thereafter, as selected by Administrative Borrower
in a Notice of Borrowing or Notice of Conversion/Continuation; provided, that:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless, in the case of an LIBOR Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the preceding Business Day;
(ii)    any Interest Period pertaining to an LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period for any Revolving Loan shall extend beyond the
Revolving Loan Maturity Date.
“Inventory” means inventory (as that term is defined in the UCC).
“Inventory Orderly Liquidation Value” means the Dollar amount that is estimated
to be recoverable in an orderly liquidation of the Eligible Inventory net of all
associated costs and expenses of such liquidation, such Dollar amount to be as
determined from time to time by an appraisal company selected by the Agent.
“Inventory Vendor Discount Reserve” means, as of any date of determination,
(a) 100% multiplied by (b) the amount of reserves that Parent has recorded in
its books as of such date, in accordance with GAAP, in respect of vendor
discounts earned on Parent’s and its Subsidiaries’ Inventory.
“Inventory Volume Rebate Reserve” means, as of any date of determination,
(a) 100% multiplied by (b) the amount of reserves that Parent has recorded in
its books as of such date, in accordance with GAAP, in respect of rebates earned
by vendors relating to volume purchases of Parent’s and its Subsidiaries’
Inventory.
“Investment” has the meaning specified in Section 8.04.
“IRS” means the Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
“Issuance Date” means, with respect to any Letter of Credit, the date of
Issuance thereof.
“Issue” means, with respect to any Letter of Credit or Reimbursement
Undertaking, to issue or to extend the expiry of, or to renew or increase the
amount of or otherwise amend, such Letter of Credit or Reimbursement
Undertaking; and the terms “Issued,” “Issuing” and “Issuance” have corresponding
meanings.
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by any Borrower in
favor of Issuing Lender or Underlying Issuer and relating to such Letter of
Credit.


29

--------------------------------------------------------------------------------





“Issuing Lender” means WFCF or any other Lender that, at the request of
Borrowers and with the consent of the Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of Issuing Letters of
Credit or Reimbursement Undertakings pursuant to Section 3.01 and Issuing Lender
shall be a Lender.
“L/C Cash Collateral” has the meaning specified in Section 3.02.
“L/C Cash Collateral Account” means that certain deposit account held at Wells
Fargo (or such other interest-bearing deposit accounts held at Wells Fargo or
its Affiliates satisfactory to the Agent) in the name of BMC West Corporation,
in which cash shall from time to time be deposited pursuant to the Loan
Documents as additional collateral for the L/C Obligations, on which the Agent
shall have a first priority Lien on behalf of the Lenders and the other Secured
Parties, and over which the Agent shall have dominion and control.
“L/C CC Release Request” has the meaning specified in Section 3.02.
“L/C Commitment” means the commitment of the Issuing Lender to Issue, and the
commitment of the Revolving Lenders severally to participate in, Letters of
Credit from time to time Issued or outstanding under Article III, in an
aggregate amount not to exceed on any date an amount equal to $100,000,000;
provided, that the L/C Commitment is a part of the Aggregate Commitment rather
than a separate, independent Commitment.
“L/C Obligations” means at any time the aggregate undrawn amount of all Letters
of Credit then outstanding.
“Lender” has the meaning specified in the preamble, and includes Revolving
Lenders. References to the “Lenders” shall include WFCF, including in its
capacity as Issuing Lender and Swing Lender; for purposes of clarification only,
to the extent that WFCF may have any rights or obligations in addition to those
of the Lenders due to its status as Issuing Lender or Swing Lender, its status
as such will be specifically referenced.
“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender) and the Agent, or any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Parent or its Subsidiaries
under any of the Loan Documents, including, fees or charges for background
checks, OFAC/PEP searches, photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing fees, recording
fees, publication, appraisal (including periodic collateral appraisals or
business valuations to the extent of the fees and charges (and up to the amount
of any limitation) contained in this Agreement or the Fee Letter), real estate
surveys, real estate title policies and endorsements, and environmental audits,
(c) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of any Borrower (whether by wire transfer or otherwise), together with
any out-of-pocket costs and expenses incurred in connection therewith, (d)
customary charges imposed or incurred by Agent resulting from the dishonor of
checks payable by or to any Loan Party, (e) reasonable documented out-of-pocket
costs and expenses paid or incurred by the Lender Group to correct any default
or enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling,


30

--------------------------------------------------------------------------------





preserving, storing, shipping, selling, preparing for sale, or advertising to
sell the Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) field examination, appraisal, and valuation fees and expenses
(including travel, meals and lodging) of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) contained in this Agreement or the Fee
Letter, (g) Agent’s reasonable costs and expenses (including reasonable
documented attorneys’ fees and expenses) relative to third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with Parent or any of its Subsidiaries,
(h) Agent’s reasonable documented costs and expenses (including reasonable
documented attorneys’ fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to
CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving, or
modifying the Loan Documents, (i) Agent’s and each Lender’s reasonable
documented costs and expenses (including reasonable documented attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Parent or any of its
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether a lawsuit or other adverse
proceeding is brought, or in taking any enforcement action or any remedial
action with respect to the Collateral, and (j) the fees, charges, commissions
and costs provided for in Section 3.01(l) (including any fronting fees) and all
other fees, charges, commissions, costs and expenses for amendments, renewals,
extensions, transfers, or drawings from time to time charged by the Underlying
Issuer or incurred or charged by Issuing Lender in respect of Letters of Credit
and out-of-pocket fees, costs, and expenses charged by the Underlying Issuer or
incurred or charged by Issuing Lender in connection with the Issuance,
amendment, renewal, extension, or transfer of, or drawing under, any Letter of
Credit or any demand for payment thereunder.
“Lender Related Persons” means any Lender, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Lender and
Affiliates.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Administrative
Borrower and the Agent in the manner provided by Section 11.02.
“Letter of Credit” means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.
“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 3.01(f).
“Letter of Credit Related Person” has the meaning specified therefor in Section
3.01(f).
“Letter of Credit Usage” means, as of any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Loan.


31

--------------------------------------------------------------------------------





“Leverage Ratio” means, as of any date of determination the result of (a) the
amount of Parent’s and its Subsidiaries’ Funded Indebtedness as of such date, to
(b) Parent’s and its Subsidiaries’ EBITDA for the twelve (12) month period ended
immediately prior to such date for which financial statements have been
delivered to Agent pursuant to Section 7.01(a) or (b) or otherwise.
“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two (2) Business Days prior to the commencement of the requested Interest
Period, for a term and in an amount comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Administrative Borrower in accordance with this
Agreement (and, if any such published rate is below zero, then the LIBOR Rate
shall be deemed to be zero). Each determination of the LIBOR Rate shall be made
by the Agent and shall be conclusive in the absence of manifest error.
“LIBOR Rate Loan” means a Loan or portion thereof that bears interest based on
the LIBOR Rate.
“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Finance Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the
authorized filing of any financing statement naming the owner of the asset to
which such lien relates as debtor, under the Uniform Commercial Code or any
comparable law) and any contingent or other agreement to provide any of the
foregoing.
“Line Cap” means the lesser of (a) the Borrowing Base then in effect, and (b)
the Aggregate Commitment then in effect.
“Loan” means any Revolving Loan, Swing Loan, Protective Advance or Overadvance.
“Loan Account” has the meaning specified therefor in Section 2.02.
“Loan Documents” means this Agreement, each Guaranty, the Collateral Documents,
the Fee Letter, the Arranger Fee Letter, the Letters of Credit, any Borrowing
Base Certificate, any Issuer Documents, any documents evidencing or relating to
Specified Hedge Agreements, the Intercreditor Agreement, the Reaffirmation
Agreement, and all other documents delivered to the Agent or any Lender in
connection herewith.
“Loan Party” means Parent, each Borrower, and each other Guarantor.
“Majority Lenders” means one or more Revolving Lenders (not including the Swing
Lender in its capacity as such) whose aggregate Proportionate Shares then exceed
50%; provided, that at any time any Revolving Lender is a Defaulting Lender, all
Defaulting Lenders shall be excluded in determining “Majority Lenders”, and
“Majority Lenders” shall mean one or more non-Defaulting Lenders whose aggregate
Proportionate Shares then exceed 50% of the aggregate Proportionate Shares of
all non-Defaulting Lenders; provided further, that at any time there are two or
more Revolving Lenders, “Majority Lenders” must include at least two
unaffiliated Revolving Lenders.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.


32

--------------------------------------------------------------------------------





“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of Parent and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Loan Parties to perform their
obligations under the Loan Documents; or (c) a material adverse effect upon
(i) the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document or (ii) the perfection or priority of any Lien
granted under the Collateral Documents.
“Material Contract” means, with respect to any Person, each contract or
agreement to which such Person or any of its Subsidiaries is a party which, if
breached, terminated or suspended, could reasonably be expected to have a
Material Adverse Effect.
“Minimum Amount” means (a) in respect of any Borrowing, conversion or
continuation of Loans, an aggregate minimum amount of $250,000 or any integral
multiple of $100,000 in excess thereof, (b) in the case of any reduction of the
Commitments under Section 2.05, $250,000 or any multiple of $100,000 in excess
thereof, and (c) in the case of any optional prepayment of Loans under
Section 2.06, $250,000 or any multiple of $100,000 in excess thereof.
“Multiemployer Plan” means a “multiemployer plan,” within the meaning of
section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes, is making, or is obligated to make contributions or, during the preceding
five (5) calendar years, has made, or been obligated to make, contributions.
“Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person and its Subsidiaries for such period, determined on a
consolidated basis and in accordance with GAAP, but excluding from the
determination of Net Income (without duplication) any tax refunds, net operating
losses or other net tax benefits.
“Net Proceeds” means, as to any Disposition by a Person, proceeds in cash,
checks or other cash equivalent financial instruments as and when received by
such Person, net of: (a) the direct costs relating to such Disposition excluding
amounts payable to such Person or any Affiliate of such Person, (b) sale, use or
other transaction taxes and capital gains taxes paid or payable by such Person
as a direct result thereof, and (c) amounts required to be applied to repay
principal, interest and prepayment premiums and penalties on Indebtedness
secured by a purchase money security interest on any asset which is the subject
of such Disposition. “Net Proceeds” shall also include proceeds paid on account
of any Event of Loss, net of (i) all money actually applied to repair or
reconstruct the damaged property or property affected by the condemnation or
taking, (ii) all of the direct costs and expenses incurred in connection with
the collection of such proceeds, award or other payments, and (iii) any amounts
retained by or paid to parties having superior rights to such proceeds, awards
or other payments.
“Non-Wholly-Owned Subsidiaries” means all direct and indirect Subsidiaries of
Parent which are not Wholly-Owned Subsidiaries.
“Notes Collateral Agent” means Wilmington Trust, National Association, not in
its individual capacity but solely in its capacity as collateral agent under the
Senior Note Documents, including its successors and assigns in such capacity
from time to time.
“Notice of Borrowing” has the meaning set forth in Section 2.03.
“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit K.


33

--------------------------------------------------------------------------------





“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Swing Loans, Protective Advances and Overadvances)), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement or indemnification
obligations with respect to Reimbursement Undertakings or with respect to
Letters of Credit (irrespective of whether contingent), premiums, liabilities
(including all amounts charged to the Revolving Loan pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter and the Arranger Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by this Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Parent or any other Loan Party is required to pay or reimburse by the Loan
Documents or by law or otherwise in connection with the Loan Documents, (b) all
debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by any Borrower or any other Loan
Party to an Underlying Issuer now or hereafter arising from or in respect of an
Underlying Letters of Credit, and (c) all Bank Product Obligations. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include the obligation to pay (i) the principal of the
Revolving Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount
necessary to reimburse Issuing Lender for amounts paid or payable pursuant to
Letters of Credit or Reimbursement Undertakings and the amount necessary to
reimburse Underlying Issuer for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, charges, expenses, and fees
(including fronting fees), (v) Lender Group Expenses, (vi) fees payable under
this Agreement or any of the other Loan Documents, and (vii) indemnities and
other amounts payable by any Loan Party under any Loan Document. Any reference
in this Agreement or in the Loan Documents to the Obligations shall include all
or any portion thereof and any extensions, modifications, renewals, or
alterations thereof, both prior and subsequent to any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Operating Lease” means, for any Person, any lease of property (whether real,
personal or mixed) which, in accordance with GAAP, would, at the time a
determination is made, be classified as an operating lease in respect of which
such Person is liable as lessee.
“Ordinary Course of Business” means, in respect of any transaction involving a
Loan Party, the ordinary course of such Loan Party’s business, and undertaken by
such Loan Party in good faith and not for purposes of evading any covenant or
restriction in any Loan Document.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Originating Lender” has the meaning specified in Section 11.06(e).


34

--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.
“Overadvances” means that, as of any date of determination, the Effective Amount
of all Revolving Loans and L/C Obligations exceeds the Aggregate Commitment or
the Borrowing Base.
“Parent” has the meaning specified therefor in the preamble to this Agreement.
“Participant” has the meaning specified therefor in Section 11.06(e).
“Participant Register” has the meaning specified therefor in Section 11.06(i).
“Patriot Act” has the meaning specified therefor in Section 6.28.
“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means a pension plan (as defined in section 3(2) of ERISA)
subject to Title IV of ERISA which any Loan Party or any ERISA Affiliate
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or has made contributions at any time during the immediately
preceding five (5) plan years.
“Permitted Acquisition” means any Acquisition so long as:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual;
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under Section 8.05(h), and no Liens will be incurred,
assumed, or would exist with respect to the assets of Parent or its Subsidiaries
as a result of such Acquisition other than Permitted Liens;
(c)    either (i) (A) Administrative Borrower shall have delivered to the Agent
written confirmation, supported by reasonably detailed calculations, that on a
pro forma basis (including pro forma adjustments arising out of events which are
directly attributable to such proposed Acquisition, are factually supportable,
and are expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period (such
eliminations and inclusions to be either (x) determined on a basis consistent
with Article 11 of Regulation S-X promulgated under the Securities Act and as
interpreted by the staff of the SEC, or (y) mutually and reasonably agreed upon
by Administrative Borrower and Agent) created by adding the historical combined
financial statements of Parent (including the combined financial statements of
any other Person or assets that were the subject of a prior Permitted
Acquisition during the relevant period) to the historical consolidated financial
statements of the Person to be acquired (or the historical financial statements
related to the assets to be acquired) pursuant to the proposed Acquisition),
Parent and its Subsidiaries would have had a Fixed Charge Coverage Ratio of at
least 1.00:1.00 for the four (4) fiscal quarter period ended immediately prior
to the proposed date of consummation of such proposed Acquisition for which
financial statements have been or are required to have been delivered pursuant


35

--------------------------------------------------------------------------------





to Section 7.01(a) or (b), and (B) after giving effect to the consummation of
the proposed Acquisition, Borrowers would have Availability of at least the
greater of (1) $53,000,000, and (2) 12.5% of the Line Cap then in effect; or
(ii) after giving effect to the consummation of the proposed Acquisition,
Borrowers would have Availability of at least the greater of (1) $74,000,000,
and (2) 17.5% of the Line Cap then in effect;
(d)    with respect to any Acquisition wherein the consideration to be paid in
connection therewith is in excess of $30,000,000, Administrative Borrower has
provided Agent with its due diligence package relative to the proposed
Acquisition, including forecasted balance sheets, profit and loss statements,
and cash flow statements of the Person or assets to be acquired, all prepared on
a basis consistent with such Person’s (or assets’) historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions for the one (1) year period following the date of the
proposed Acquisition, on a quarter by quarter basis);
(e)    with respect to any Acquisition wherein the consideration to be paid in
connection therewith is in excess of $30,000,000, Administrative Borrower has
provided the Agent with written notice of the proposed Acquisition at least
fifteen (15) days prior to the anticipated closing date of the proposed
Acquisition and, not later than five (5) days prior to the anticipated closing
date of the proposed Acquisition, or in each case such fewer number of days as
Agent may consent to, copies of the acquisition agreement and other material
documents relative to the proposed Acquisition;
(f)    the assets being acquired (other than a de minimis amount of assets in
relation to Parent and its Subsidiaries’ total assets), or the Person whose
Equity Securities are being acquired, are useful in or engaged in, as
applicable, the business of Parent and its Subsidiaries or a Permitted Business;
and
(g)    the subject assets or Equity Securities, as applicable, are being
acquired directly by Parent or one of its Subsidiaries that is a Loan Party.
“Permitted Business” means businesses which are the same, similar, ancillary or
reasonably related to the businesses in which Parent and its Subsidiaries are
engaged on the Effective Date.
“Permitted Commodity Accounts” means those Commodity Accounts of one or more
Loan Parties located at Permitted Hedging Counterparties.
“Permitted Commodities Trading” means any and all transactions entered into by
Parent or any of its Subsidiaries with any Permitted Hedging Counterparty for
the purpose of hedging Parent’s or any of its Subsidiaries’ exposure to
fluctuations in the price of commodities, including forest products and provided
not for speculative purposes; provided, that neither Parent nor any Subsidiary,
collectively, shall enter into such transactions with more than one Permitted
Hedging Counterparty and its Affiliates at any given time.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.
“Permitted Hedge Obligations” means all obligations (contingent or otherwise) of
Parent or any Subsidiary existing or arising under Hedge Agreements; provided,
that such obligations are (or were) entered into by such Person in the Ordinary
Course of Business for the purpose of directly mitigating risks associated with
liabilities, commitments or assets held or reasonably anticipated by such
Person, or changes in the value of securities issued by such Person in
conjunction with a securities repurchase program not otherwise prohibited
hereunder, and not for purposes of speculation or taking a “market view”.


36

--------------------------------------------------------------------------------





“Permitted Hedging Counterparties” means independent established financial
services providers which (a) are not Affiliates of any Loan Party, and
(b) provide commodity risk management programs in the ordinary course of their
business.
“Permitted Liens” has the meaning specified in Section 8.01.
“Permitted Prepayments” means any prepayment, redemption or repurchase of
Indebtedness so long as the following conditions are satisfied as of the date of
such prepayment, redemption or repurchase and after giving pro forma effect
thereto: (a) no Default or Event of Default shall have occurred and be
continuing or would immediately result therefrom; and (b) either (i) (A) 
Administrative Borrower shall have delivered to the Agent written confirmation,
supported by reasonably detailed calculations, that on a pro forma basis, Parent
and its Subsidiaries would have had a Fixed Charge Coverage Ratio of at least
1.00:1.00 for the four (4) fiscal quarter period ended immediately prior to the
making of such prepayment, redemption or repurchase for which financial
statements have been or are required to have been delivered pursuant to Section
7.01(a) or (b), and (B) after giving effect to such prepayment, redemption or
repurchase, Borrowers would have Availability of at least the greater of
(x) $63,750,000, and (y) 15.0% of the Line Cap then in effect; or (ii) after
giving effect to such prepayment, redemption or repurchase, Borrowers would have
Availability of at least the greater of (1) $85,000,000, and (2) 20.0% of the
Line Cap then in effect.
“Permitted Refinancing Indebtedness” means, in respect of any Indebtedness, any
refinancings, refundings, renewals or extensions thereof; provided, that (a) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a premium or other
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any capitalized interest paid in kind and
any existing commitments unutilized and available for borrowing thereunder, and
(b) the direct or any contingent obligor with respect thereto is not changed, as
a result of or in connection with such refinancing, refunding, renewal or
extension; provided further, that (i) such refinancing, refunding, renewing or
extending Indebtedness has a final maturity that is no sooner than the final
maturity of, and a weighted average life to maturity that is no shorter than the
remaining weighted average life of, such Indebtedness, (ii) if such Indebtedness
or any guaranties thereof are subordinated to the Obligations, such refinancing,
refunding, renewing or extending Indebtedness and any guaranties thereof remain
so subordinated on terms no less favorable to the Lenders, (iii) the material
terms taken as a whole of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms, taken as a whole, of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended, (iv) the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate, and (v) in the case of a refinancing, refunding, renewal or
extension of the Senior Notes with any Indebtedness that is secured by assets of
the Loan Parties, the authorized representative of the holders of such
Indebtedness shall have executed a joinder to the Intercreditor Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means an employee benefit plan (as defined in section 3(3) of ERISA)
which any Loan Party or any ERISA Affiliate sponsors or maintains or to which
any Loan Party or any ERISA Affiliate makes, is making, or is obligated to make
contributions and includes any Pension Plan.
“Platform” has the meaning specified in Section 11.07(c).


37

--------------------------------------------------------------------------------





“Pledged Collateral” means the “Pledged Collateral” as defined in the Security
Agreement and shall include all products and Proceeds (as defined in the
Security Agreement) of the Pledged Collateral. For the avoidance of doubt, no
Excluded Collateral shall constitute Pledged Collateral.
“Post-Increase Revolving Lenders” has the meaning specified in Section 2.15.
“Pre-Increase Revolving Lenders” has the meaning specified in Section 2.15.
“Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of Parent and its Subsidiaries taken as a whole are
sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.
“Pro Forma Leverage Ratio” means the Leverage Ratio determined on a pro forma
basis as of the last day of the fiscal quarter most recently ended for which the
financial statements and certificates required by Section 7.01(a) or 7.01(b), as
the case may be, and Section 7.02(a) have been delivered.
“Proportionate Share” means, as to any Lender at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of such Lender’s Commitment divided by the Aggregate Commitment (or, if all
Commitments have been terminated, (a) the sum of (I) the Effective Amount of
such Lender’s Revolving Loans, and (II) such Lender’s pro rata share, if any, of
the Effective Amount of all L/C Obligations, divided by (b) the sum of (I) the
Effective Amount of all Revolving Loans, and (II) the Effective Amount of all
L/C Obligations).
“Protective Advances” has the meaning specified in Section 2.16(a).
“Public Lender” has the meaning specified in Section 11.07(c).
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and cash equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Grantor
that has total assets exceeding $10,000,000 at the time the relevant guaranty,
keepwell, or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Reaffirmation Agreement” means that certain Omnibus Amendment, Ratification,
and Reaffirmation Agreement, dated as of the Effective Date, among Parent,
Borrowers, the other Guarantors, and the Agent for the benefit of the Lenders
and the other Secured Parties.
“Receivables Facility” means a “Receivables Facility” as defined in the
Indenture, as in effect on the date hereof.


38

--------------------------------------------------------------------------------





“Receivables Facility Indebtedness” means the aggregate outstanding amount of
Indebtedness outstanding under a Receivables Facility incurred by a Receivables
Subsidiary under Section 3.2(b)(15) of the Senior Note Indenture, as in effect
on the date hereof.
“Receivables Subsidiary” means a “Receivables Subsidiary” as defined in the
Indenture, as in effect on the date hereof.
“Recipient” means (a) Agent, (b) any Lender, and (c) the Issuing Lender, as
applicable.
“Register” has the meaning specified in Section 11.06(e).
“Registered Loan” has the meaning specified in Section 11.06(e).
“Reimbursement Undertaking” has the meaning specified in Section 3.01(a).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Rent Reserve” means, as of any date of determination and without duplication
for multiple classes of eligible assets held at any particular location, a
Dollar amount equal to (i) three (3) multiplied by (ii) the aggregate monthly
rent payable by Parent and its Subsidiaries in respect of all real property
leased by Parent and its Subsidiaries and all contract warehouses, in each case,
where Eligible Inventory is located.
“Reportable Event” means any of the events set forth in section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.
“Requested L/C CC Release Amount” has the meaning specified in Section 3.02.
“Requested Section 2.07(a)(iii) CC Release Amount” has the meaning specified
in Section 3.02.
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
“Responsible Officer” means as to any Person, the chief executive officer or the
president of such Person, or any other officer having substantially the same
authority and responsibility; or, with respect to compliance with financial
covenants, the chief financial officer or the treasurer of such Person, or any
other officer having substantially the same authority and responsibility.
“Restricted Payments” has the meaning specified in Section 8.11.


39

--------------------------------------------------------------------------------





“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
“Revolving Lender” means any Lender that has a Commitment as set forth on
Schedule 2.01(b) (or, if the Commitments are terminated, any Lender having
outstanding Revolving Loans or a pro rata share of L/C Obligations as provided
herein).
“Revolving Loan” has the meaning specified in Section 2.01.
“Revolving Loan Maturity Date” means the earliest to occur of: (a) May 31, 2024;
(b) if the Senior Notes are refinanced or repaid, the date that is 91 days prior
to the new maturity date of the replacement notes or other Indebtedness that
replaced or refinanced the Senior Notes; provided that if such date would end on
a day that is not a Business Day, the Revolving Loan Maturity Date shall be the
immediately preceding Business Day, and (c) the date on which the Commitments
terminate in accordance with the provisions of this Agreement.
“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.
“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
applicable Governmental Authority, (b) a Person or legal entity that is a target
of applicable Sanctions, (c) any Person operating, organized or resident in a
Sanctioned Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) if applicable, the European Union or any European
Union member state, (d) if applicable, Her Majesty’s Treasury of the United
Kingdom, or (d) any other Governmental Authority with jurisdiction over any
member of Lender Group or any Loan Party or any of their respective Subsidiaries
or Affiliates.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” has the meaning specified in the Security Agreement.
“Securities Account” has the meaning specified in the Security Agreement.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the PCAOB.


40

--------------------------------------------------------------------------------





“Security Agreement” means that certain Second Amended and Restated Security
Agreement, dated as of December 1, 2015, among Parent, Borrowers, the other
Guarantors, and the Agent for the benefit of the Lenders and the other Secured
Parties.
“Senior Note Documents” means the Senior Notes, the Senior Note Indenture, and
all other agreements, documents and instruments entered into now or in the
future in connection with the Senior Notes or the Senior Note Indenture, in each
case, as amended, modified, supplemented, restated, refinanced or replaced from
time to time in accordance with the terms thereof and the Intercreditor
Agreement.
“Senior Note Indebtedness” means the Indebtedness incurred by Parent and
guaranteed by the other Loan Parties under the Senior Note Documents.
“Senior Note Indenture” means the Indenture, dated September 15, 2016, governing
the Senior Notes, by and among BMC East, LLC, as Issuer, the guarantors from
time to time party thereto, and the Notes Collateral Agent, as amended,
modified, supplemented, restated, refinanced or replaced from time to time in
accordance with the terms thereof and the Intercreditor Agreement.
“Senior Note Priority Collateral” has the meaning specified in the Intercreditor
Agreement.
“Senior Notes” means the 5.5% Senior Secured Notes due 2024 issued pursuant to
the Senior Note Indenture.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.
“Specified Hedge Agreement” means any Hedge Agreement made or entered into at
any time, or in effect at any time (whether heretofore or hereafter), whether
directly or indirectly, and whether as a result of assignment or transfer or
otherwise, between any Loan Party and any Bank Product Provider which Hedge
Agreement is or was intended by such Loan Party to have been entered into for
purposes of mitigating interest rate or currency exchange risk relating to any
Loan (which intent shall conclusively be deemed to exist if such Loan Party so
represents to the Bank Product Provider in writing), and as to which the final
scheduled payment by such Loan Party is not later than the Revolving Loan
Maturity Date.
“Specified Representations” means the representations and warranties set forth
in Sections 6.01(a) (to the extent relating to the Loan Parties), 6.01(b)(ii),
the intro to 6.02, 6.02(a), 6.04, 6.08 (with respect to both the use of proceeds
representation and warranty thereunder and the margin regulations representation
and warranty thereunder; provided, that with respect to the use of proceeds
representation and warranty thereunder, solely to the extent of a violation of
any Requirement of Law), 6.13(a) (solely as to perfection (insofar as perfection
is achieved by the filing of Uniform Commercial Code financing statements or
delivery of Equity Securities certificates of any certificated domestic
Subsidiaries of the Loan Parties and undated Equity Securities powers with
respect thereto)), 6.14, 6.26, 6.28, and 6.29.
“Standard Letter of Credit Practice” means, for Issuing Lender and Underlying
Issuer, any domestic or foreign law or letter of credit practices applicable in
the city in which Issuing Lender or Underlying Issuer issued the applicable
Letter of Credit or, for its branch or correspondent, such laws and practices
applicable in the city in which it has advised, confirmed or negotiated such
Letter of Credit, as the case may be, in each


41

--------------------------------------------------------------------------------





case, (a) which letter of credit practices are of banks that regularly issue
letters of credit in the particular city, and (b) which laws or letter of credit
practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Stated Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of Parent and its
Subsidiaries taken as a whole, as of the date hereof after giving effect to the
consummation of the Transactions, determined in accordance with GAAP
consistently applied.
“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests, is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of Parent.
“Supermajority Lenders” means one or more Revolving Lenders whose aggregate
Proportionate Shares are then equal to or exceed 66 2/3%; provided, that at any
time any Revolving Lender is a Defaulting Lender, all Defaulting Lenders shall
be excluded in determining “Supermajority Lenders”, and “Supermajority Lenders”
shall mean one or more non-Defaulting Lenders whose aggregate Proportionate
Shares are then equal to or exceed 66 2/3% of the aggregate Proportionate Shares
of all non-Defaulting Lenders; provided further, that at any time there are two
or more Revolving Lenders, “Supermajority Lenders” must include at least two
unaffiliated Revolving Lenders.
“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
“Swap Obligation” means, with respect to any Grantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Lender” means Wells Fargo Capital Finance, LLC or any other Lender that,
at the request of Borrowers and with the consent of Agent agrees, in such
Lender’s sole discretion, to become the Swing Lender under Section 2.03(d) of
this Agreement.
“Swing Loan” has the meaning specified therefor in Section 2.03(d) of this
Agreement.
“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Proportionate Share of the Swing Loans on such date.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Transactions” has the meaning specified in Section 6.26.


42

--------------------------------------------------------------------------------





“Transaction Costs” means the fees, costs and expenses payable by any Loan Party
or any of its Subsidiaries on or before the Effective Date in connection with
the transactions contemplated by the Loan Documents and the Senior Note
Documents.
“Type of Loan” means a Base Rate Loan or a LIBOR Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Underlying Issuer” means Wells Fargo or one of its Affiliates.
“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.
“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to section 412 of the Code for the applicable plan year.
“United States” and “U.S.” each means the United States of America.
“Unreasonably Small Capital” means for the period from the date hereof through
the Revolving Loan Maturity Date, Parent and its Subsidiaries taken as a whole
after consummation of the Transactions is a going concern and has sufficient
capital to reasonably ensure that it will continue to be a going concern for
such period.
“Update Certificate” means a certificate in substantially the form of Exhibit G.
“U.S. Subsidiary” means a Subsidiary that is located in and a resident of the
United States.
“Warranty Reserve” means, as of any date of determination, the amount of
reserves that Parent has recorded in its books as of such date, in accordance
with GAAP, in respect of actual or estimated warranty claims relating to
products or services provided by Parent and its Subsidiaries.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, or any successor thereto by merger.
“WFCF” means has the meaning specified in the preamble, or any successor thereto
by merger.
“Wholly-Owned Subsidiary” means any Person in which (other than directors’
qualifying shares required by law) 100% of the capital stock or similar equity
interest of each class having ordinary voting power, and 100% of the capital
stock or similar equity interest of every other class, in each case, at the time
as of which any determination is being made, is owned, beneficially and of
record, by Parent, or by one or more of the other Wholly-Owned Subsidiaries, or
both.


43

--------------------------------------------------------------------------------





“will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature” means for the period from the date hereof through
the Revolving Loan Maturity Date, Parent and its Subsidiaries taken as a whole
will have sufficient assets and cash flow to pay their respective Stated
Liabilities and Identified Contingent Liabilities as those liabilities mature or
(in the case of Identified Contingent Liabilities) otherwise become payable, in
light of business conducted or anticipated to be conducted by the Loan Parties
as reflected in the projected financial statements and in light of the
anticipated credit capacity.
1.02    Other Interpretive Provisions.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, altered, changed, extended, renewed,
replaced, substituted, joined, supplemented, or otherwise modified, as
applicable (subject to any restrictions on such amendments, supplements,
alterations, changes, extensions, renewals, replacements, substitutions,
joinders, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof”,
“hereby” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (vii) the term “documents” includes any and
all instruments, documents, agreements, certificates, indentures, notices and
other writings, however evidenced.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”
(c)    The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
(d)    This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided,
any reference to any action of the Agent or the Lenders by way of consent,
approval or waiver shall be deemed modified by the phrase “in its/their sole
discretion.”
(e)    This Agreement and the other Loan Documents are the result of
negotiations among the Agent, Parent, Borrowers and the other parties, have been
reviewed by counsel to the Agent, Parent,


44

--------------------------------------------------------------------------------





Borrowers and such other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Lenders or the Agent merely
because of the Agent’s or Lenders’ involvement in their preparation.
(f)    Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean (i) the repayment in
full in cash or immediately available funds (or, (A) in the case of contingent
obligations in respect of Letters of Credit, to Cash Collateralize Letters of
Credit, and (B) in the case of obligations in respect of Bank Products (other
than Hedge Obligations), to Cash Collateralize Bank Products) of all of the
Obligations (including the payment of the termination amount then applicable
under Hedge Agreements provided by Bank Product Providers) other than (x)
unasserted contingent indemnification Obligations, (y) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (z) any Hedge Obligations
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid; and (ii) the termination
of all of the Commitments of the Lenders.
(g)    Any reference herein or in any other Loan Document to the Cash
Collateralization of the Letters of Credit or the L/C Obligations shall mean the
pledge or deposit of cash or deposit account balances in accordance with the
terms hereof in an amount equal to (i) with respect to the Cash
Collateralization of the Letters of Credit pursuant to the terms of Section
2.07(a), 100% of the L/C Obligations, and (ii) with respect to the Cash
Collateralization of the Letters of Credit pursuant to the terms of this
Agreement other than Section 2.07(a), 105% of the L/C Obligations.
1.03    Accounting Principles.
(a)    Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied; provided, that if GAAP shall have been modified after the
Effective Date and the application of such modified GAAP shall have a material
effect on such financial computations (including the computations required for
the purpose of determining compliance with the covenants set forth in Article
VIII), then such computations shall be made and such financial statements,
certificates and reports shall be prepared, and all accounting terms not
otherwise defined herein shall be construed, in accordance with GAAP as in
effect prior to such modification, unless and until the Majority Lenders and
Parent shall have agreed upon the terms of the application of such modified
GAAP. For purposes of this Agreement, lease obligations (whether in effect as of
the Effective Date or thereafter incurred) that are classified and accounted for
as operating leases under GAAP will be excluded from the definition of Finance
Lease, Funded Indebtedness or other Indebtedness.
(b)    References herein to “fiscal year”, “fiscal quarter” and “fiscal month”
refer to such fiscal periods of Parent.
1.04    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Securities at such time.


45

--------------------------------------------------------------------------------





ARTICLE II.

THE CREDITS
2.01    Amounts and Terms of Commitments and Loans. On the terms and subject to
the conditions of this Agreement, each Revolving Lender severally agrees to
advance to Borrowers from time to time during the period beginning on the
Effective Date and ending on the Revolving Loan Maturity Date such loans (each
such loan, a “Revolving Loan”) in Dollars as Borrowers may request under this
Section 2.01; provided, that after giving effect to any Borrowing of Revolving
Loans:
(a)    the Effective Amount of all Revolving Loans (inclusive of Swing Loans)
and L/C Obligations shall not exceed the Aggregate Commitment,
(b)    the Effective Amount of the Revolving Loans of any Revolving Lender plus
the participation of such Revolving Lender in the Effective Amount of all L/C
Obligations shall not at any time exceed such Revolving Lender’s Commitment,
(c)    the Effective Amount of all Revolving Loans (inclusive of Swing Loans)
and L/C Obligations shall not exceed the Borrowing Base then in effect, and
(d)    the sum of (A) the Effective Amount of all Revolving Loans (inclusive of
Swing Loans) and L/C Obligations, plus (B) the outstanding amount of any
Receivables Facility Indebtedness as of the such date shall not exceed the
Borrowing Base (as defined in the Indenture) as of the date of such incurrence,
Within the limits of each Revolving Lender’s Commitment, and subject to the
other terms and conditions hereof, Borrowers may borrow under this Section 2.01,
prepay under Section 2.06 and reborrow under this Section 2.01.
2.02    Loan Account. Agent shall maintain an account on its books in the name
of Borrowers (the “Loan Account”) on which Borrowers will be charged with all
Revolving Loans (including Swing Loans, Protective Advances and Overadvances)
made by Agent, Swing Lender or the Lenders to Borrowers or for Borrowers’
account, the Letters of Credit issued or arranged by Issuing Bank for Borrowers’
account, and with all other payment Obligations hereunder or under the other
Loan Documents, including, accrued interest, fees and expenses, and Lender Group
Expenses. In accordance this Agreement, the Loan Account will be credited with
all payments received by Agent from Borrowers or for Borrowers’ account. The
accounts or records maintained by the Agent shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to Borrowers and the
Letters of Credit Issued for the accounts of Borrowers, and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrowers hereunder to pay
any amount owing with respect to the Loans or any Letter of Credit.
2.03    Procedure for Borrowing.
(a)    Each Borrowing of Revolving Loans shall be made upon Borrowers’
irrevocable written notice delivered to the Agent in (which may be delivered
through Agent’s electronic platform or portal) (a “Notice of Borrowing”), which
Notice of Borrowing must be received by the Agent no later than 10:00 a.m.
(California time) (i) on the Business Day that is the requested Borrowing Date,
with respect to Swing Loans or Base Rate Loans, and (ii) two (2) Business Days
prior to the requested Borrowing Date, with respect to LIBOR Rate Loans which
are not Swing Loans, in each instance specifying:


46

--------------------------------------------------------------------------------





(i)    the amount of the Borrowing, which shall be in a Minimum Amount;
(ii)    the requested Borrowing Date, which shall be a Business Day;
(iii)    the Type of Loans comprising the Borrowing; and
(iv)    if applicable, the duration of the Interest Period applicable to such
Loans included in such notice, subject to the provisions of the definition of
“Interest Period” herein. If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of LIBOR Rate Loans,
such Interest Period shall be one month.
Notwithstanding the foregoing, at Agent’s election, in lieu of delivering
written notice in the form of a Notice of Borrowing, any Responsible Officer may
give Agent written notice in the form of electronic mail by the required time,
which notice shall include all of the requirements set forth in clauses (i)
through (iv) above; provided, that each such notice submitted by Borrowers
hereunder shall constitute a representation and warranty by Borrowers hereunder,
as of the date of each such notice and as of each Borrowing Date, that the
conditions set forth in Section 5.02 are satisfied. All Borrowing requests which
are not made on-line via Agent’s electronic platform or portal shall be subject
to (and unless Agent elects otherwise in the exercise of its sole discretion,
such Borrowings shall not be made until the completion of) Agent’s
authentication process (with results satisfactory to Agent) prior to the funding
of any such requested Revolving Loan.
(b)    The Agent will promptly notify each Revolving Lender of its receipt of
any Notice of Borrowing and of the amount of such Lender’s Proportionate Share
of that Borrowing.
(c)    In the event that Swing Lender is not obligated to make a Swing Loan,
each Lender shall make the amount of such Lender’s Proportionate Share of the
requested Borrowing available to the Agent in immediately available funds, to
the Agent’s Account, not later than 10 a.m. (California time) on the Borrowing
Date applicable thereto. After the Agent’s receipt of the proceeds of such
Borrowing, the Agent shall make the proceeds thereof available to Borrowers on
the applicable Borrowing Date by transferring immediately available funds equal
to such proceeds received by the Agent to the Designated Account, unless on the
date of the Borrowing all or any portion of the proceeds thereof shall then be
required to be applied to the repayment of any outstanding Loans or L/C
Obligations, in which case such proceeds or portion thereof shall be applied to
the payment of such Loans or L/C Obligations.
(d)    In the case of a Revolving Loan and so long as any of (i) the aggregate
amount of Swing Loans made since the last Settlement Date, minus all payments or
other amounts applied to Swing Loans since the last Settlement Date, plus the
amount of the requested Swing Loan does not exceed 10% of the Aggregate
Commitment or (ii) Swing Lender, in its sole discretion, agrees to make a Swing
Loan notwithstanding the foregoing limitation, Swing Lender shall make a
Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to this
Section 2.03(d) being referred to as a “Swing Loan” and all such Revolving Loans
being referred to as “Swing Loans”) available to Borrowers on the Borrowing Date
applicable thereto by transferring immediately available funds in the amount of
such Borrowing to the Designated Account. Each Swing Loan shall be deemed to be
a Revolving Loan hereunder and shall be subject to all the terms and conditions
(including Article V) applicable to other Revolving Loans, except that all
payments (including interest) on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.16(b), Swing
Lender shall not make and shall not be obligated to make any Swing Loan if Swing
Lender has actual knowledge that (i) one or more of the applicable conditions
precedent set forth in Article V will not be satisfied on the requested
Borrowing Date for the applicable Borrowing, or (ii) the requested Borrowing
would exceed the Availability on such Borrowing Date. Swing Lender shall not
otherwise be required to determine whether the applicable conditions precedent


47

--------------------------------------------------------------------------------





set forth in Article V have been satisfied on the Borrowing Date applicable
thereto prior to making any Swing Loan. The Swing Loans shall be secured by the
Liens granted by each Loan Party or its Subsidiaries to Agent under the Loan
Documents and securing the Obligations, constitute Revolving Loans and
Obligations, and may bear interest at the rate applicable from time to time to
Revolving Loans that are Base Rate Loans or LIBOR Rate Loans.
2.04    Conversion and Continuation Elections.
(a)    Borrowers may, upon irrevocable written notice to the Agent in accordance
with Section 2.04(b):
(i)    elect, as of any Business Day, in the case of Base Rate Loans, or as of
the last day of the applicable Interest Period, in the case of any LIBOR Rate
Loans, to convert any such Loans (or any part thereof in a Minimum Amount) into
Loans of any other Type; or
(ii)    elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Rate Loans having Interest Periods expiring on such day (or any part
thereof in a Minimum Amount);
(b)    Borrowers shall deliver a Notice of Conversion/Continuation to be
received by the Agent (i) not later than 10:00 a.m. (California time) at least
three (3) Business Days in advance of the Conversion/Continuation Date, if the
Loans are to be converted into or continued as LIBOR Rate Loans, and (ii) prior
to 10:00 a.m. (California time) on the Conversion/Continuation Date, if the
Loans are to be converted into Base Rate Loans, specifying:
(i)    the proposed Conversion/Continuation Date;
(ii)    the aggregate amount of Loans to be converted or continued;
(iii)    the Type of Loans resulting from the proposed conversion or
continuation; and
(iv)    other than in the case of conversions into Base Rate Loans, the duration
of the requested Interest Period, subject to the provisions of the definition of
“Interest Period” herein.
(c)    If upon the expiration of any Interest Period applicable to LIBOR Rate
Loans, Borrowers have failed to select timely a new Interest Period to be
applicable to such LIBOR Rate Loans, or if any Default then exists, Borrowers
shall be deemed to have elected to convert such LIBOR Rate Loans into Base Rate
Loans effective as of the expiration date of such Interest Period.
(d)    The Agent will promptly notify each Revolving Lender of its receipt of a
Notice of Conversion/Continuation, or, if no timely notice is provided by
Borrowers, the Agent will promptly notify each applicable Lender of the details
of any automatic conversion. All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans
with respect to which the notice was given held by each Lender.
(e)    Unless the Majority Lenders otherwise consent, during the existence of an
Event of Default, Borrowers may not elect to have a Loan made as, converted into
or continued as a LIBOR Rate Loan.


48

--------------------------------------------------------------------------------





(f)    After giving effect to any conversion or continuation of Loans, unless
the Agent shall otherwise consent, there may not be more than eight (8)
different Interest Periods in effect.
(g)    Anything to the contrary contained herein notwithstanding, neither Agent,
nor any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Loan as to which interest accrues at the LIBOR Rate.
2.05    Voluntary Termination or Reduction of Commitments. Borrowers may, at any
time or from time to time, upon irrevocable written notice to the Agent provided
prior to 11:00 a.m. (California time) on the day of such termination or
reduction, terminate or permanently reduce the Commitments; provided, that such
notice may state that it is conditioned upon the consummation of a refinancing
or other transaction, in which case such notice may be revoked by Borrowers (by
written notice to the Agent on or prior to the specified prepayment date),
subject to Section 4.04, if such condition is not satisfied; provided further,
that the aggregate amount of any partial reduction is in a Minimum Amount
unless, after giving effect thereto and to any prepayments of any Revolving
Loans made on the effective date thereof, (i) the Effective Amount of all
Revolving Loans and L/C Obligations together would exceed the Aggregate
Commitment then in effect, or (ii) the Effective Amount of all L/C Obligations
would exceed the L/C Commitment then in effect. Once reduced in accordance with
this Section 2.05, the Commitments may not be increased. Any reduction of the
Commitments shall be applied to each Revolving Lender according to its
Proportionate Share, and each reduction in the Commitments shall also reduce the
L/C Commitment in a like amount. All accrued commitment and letter of credit
fees to, but not including, the effective date of any reduction or termination
of Commitments, shall be paid on the effective date of such reduction or
termination.
2.06    Optional Prepayments. Subject to Section 4.04, Borrowers may prepay the
principal of any Revolving Loan at any time in whole or in part.
2.07    Mandatory Prepayments of Loans; Mandatory Commitment Reductions.
(a)    Mandatory Prepayments of Loans.
(i)    L/C Commitment Exceeded. If at any time the Effective Amount of all L/C
Obligations exceeds the L/C Commitment, Borrowers shall, in accordance with
Section 3.02, Cash Collateralize on such date the outstanding Letters of Credit
in an amount equal to the excess of the maximum amount then available to be
drawn under the Letters of Credit over the L/C Commitment.
(ii)    Aggregate Commitment Exceeded. If at any time the Effective Amount of
all Revolving Loans and L/C Obligations exceeds the Aggregate Commitment (after
giving effect to all reserves with respect thereto), Borrowers shall
immediately, and without notice or demand, prepay the outstanding principal
amount of the Revolving Loans and Cash Collateralize the L/C Obligations in an
amount equal to the applicable excess in accordance with Section 2.07(b)(i).
(iii)    Borrowing Base Exceeded.
(1)    If at any time the Effective Amount of all Revolving Loans and L/C
Obligations exceeds the Borrowing Base then in effect, Borrowers shall
immediately, and without notice or demand, prepay the outstanding principal
amount of the Revolving Loans and Cash Collateralize the L/C Obligations in an
amount equal to the applicable excess in accordance with Section 2.07(b)(i).
(2)    If at any time the sum of (A) the Effective Amount of all Revolving Loans
and L/C Obligations, plus (B) the outstanding amount of any Receivables Facility
Indebtedness as of


49

--------------------------------------------------------------------------------





such date exceeds the Borrowing Base (as defined in the Indenture), Borrowers
shall immediately, and without notice or demand, prepay the outstanding
principal amount of the Revolving Loans and Cash Collateralize the L/C
Obligations in an amount equal to the applicable excess in accordance with
Section 2.07(b)(i).
(iv)    Asset Dispositions. At all times that a Cash Sweep Notification is in
effect, if on any date any Parent or any of its Subsidiaries shall receive Net
Proceeds of any ABL Priority Collateral from any Disposition, Borrowers shall
prepay the Obligations in accordance with Section 2.07(b)(ii) in an aggregate
amount equal to such Net Available Cash and any Net Available Cash remaining
after such prepayment shall be deposited in a Deposit Account (other than the
Designated Notes Account) subject to a Control Agreement.
(b)    Application of Payments.
(i)    Each prepayment pursuant to Section 2.07(a)(ii) or (iii) shall be applied
in the following order of priority:
(1)    So long as no Application Event has occurred and is continuing, as
follows: first, Borrowers shall prepay the Revolving Loans then outstanding; and
second (if any such excess remains), Borrowers shall Cash Collateralize any L/C
Obligations then outstanding in accordance with Section 3.02; and
(2)    If an Application Event has occurred and is continuing, in accordance
with Section 9.03.
(ii)    Each prepayment pursuant to Section 2.07(a)(iv) shall be applied in the
following order of priority:
(1)    So long as no Application Event has occurred and is continuing, as
follows: first, Borrowers shall prepay the Revolving Loans then outstanding; and
second (if any excess remains), Borrowers shall Cash Collateralize any L/C
Obligations then outstanding in accordance with Section 3.02; provided that
Borrowers shall not be obligated to Cash Collateralize any L/C Obligations in
connection with any mandatory prepayment required pursuant to Section 
2.07(a)(iv) so long as (A) no Default or Event of Default shall have occurred or
be continuing or immediately result from such mandatory prepayment, and (B) as
of the date of such mandatory prepayment and after giving effect thereto,
Borrowers would have Availability of at least the greater of (x) $60,000,000,
and (y) 15.0% of the Aggregate Commitment then in effect.
(2)    If an Application Event has occurred and is continuing, in accordance
with Section 9.03.
(c)    Interest; Other Amounts; No Deemed Consent. Borrowers shall pay, together
with each prepayment under this Section 2.07, accrued interest on the amount of
any Loans prepaid and any amounts required pursuant to Section 4.04. Nothing in
this Section 2.07 shall be deemed consent of the Majority Lenders to any
Disposition or issuance of Indebtedness or Equity Securities not otherwise
permitted in Article VIII.
(d)    Mandatory Commitment Reductions. The Aggregate Commitment shall be
automatically and permanently reduced to $0 on the Revolving Loan Maturity Date.


50

--------------------------------------------------------------------------------





2.08    Repayment. Borrowers shall repay to the Agent for the account of the
Revolving Lenders on the Revolving Loan Maturity Date the aggregate principal
amount of Revolving Loans outstanding on such date.
2.09    Interest.
(a)    Subject to Section 2.09(c) below, each Revolving Loan shall bear interest
on the outstanding principal amount thereof from the applicable Borrowing Date
at a rate per annum equal to:
(i)    if the Revolving Loan is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate, plus the Applicable Margin relative to LIBOR Rate Loans, and
(ii)    if the Revolving Loan is a Base Rate Loan, at a per annum rate equal to
the Base Rate, plus the Applicable Margin relative to Base Rate Loans.
(b)    (i) Accrued interest on each Loan shall be due and payable in arrears on
each Interest Payment Date for such Loan, and (ii) all accrued and unpaid
interest shall be due and payable in cash in arrears at final maturity of the
applicable Loans (whether at stated maturity, upon acceleration or otherwise)
and upon payment (including prepayment) in full of the applicable Loans;
provided, that (A) additional interest accrued pursuant to Section 2.09(c) shall
be due and payable in cash upon demand of the Agent at the request or with the
consent of the Majority Lenders, and (B) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be due and payable on the date of such repayment or prepayment.
During the existence of any Event of Default, all interest accruing hereunder
shall be payable in cash on demand of the Agent at the request or with the
consent of the Majority Lenders.
(c)    Notwithstanding Section 2.09(a), (i) at the election of the Agent at the
request or with the consent of the Majority Lenders while any Event of Default
exists, or (ii) after acceleration, Borrowers shall pay interest (after as well
as before entry of judgment thereon to the extent permitted by law) on the
principal amount of all outstanding Loans and other Obligations (except for Bank
Product Obligations) of Borrowers, at a rate per annum which is determined by
adding 2.00% per annum to the rate otherwise then in effect hereunder.
(d)    Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrowers. In determining whether the interest contracted for, charged, or
received by the Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
2.10    Fees. In addition to certain fees described in Section 3.03:
(a)    Fee Letters. Borrowers shall pay to the Agent, for the account of the
parties specified therein, (i) as and when due and payable under the terms of
the Fee Letter, the fees set forth in the Fee Letter, and (ii) as and when due
and payable under the terms of the Arranger Fee Letter, the fees set forth in
the Arranger Fee Letter.


51

--------------------------------------------------------------------------------





(b)    Commitment Fees. Borrowers shall pay to the Agent for the account of each
Revolving Lender (except for Defaulting Lenders) a commitment fee on the actual
daily unused portion of such Revolving Lender’s Commitment (the “Available
Commitment”), computed on a monthly basis in arrears on the first calendar day
of each calendar month based upon the daily utilization for that month as
calculated by the Agent at a rate per annum equal to the Applicable Fee Amount
(such fees, the “Commitment Fees”). For purposes of calculating the Available
Commitment under this Section 2.10, the Commitments shall be deemed used to the
extent of the Effective Amount of Revolving Loans then outstanding plus the
Effective Amount of L/C Obligations then outstanding. Such Commitment Fees shall
accrue from the Effective Date to the Revolving Loan Maturity Date and shall be
due and payable monthly in arrears on the first calendar day of each calendar
month, with the final payment to be made on the Revolving Loan Maturity Date;
provided, that in connection with any termination of Commitments hereunder, the
accrued Commitment Fees calculated for the period ending on such date shall also
be paid on the date of termination. The Commitment Fees provided in this
Section 2.10(b) shall accrue at all times after the Effective Date, including at
any time during which one or more conditions in Article V are not met. Such fees
are fully earned when due and, once paid, are non-refundable.
(c)    Subject to any limitations set forth in Section 7,10(c), Borrowers shall
pay to Agent, field examination, appraisal, and valuation fees and charges, as
and when incurred or chargeable, as follows (i) a fee of $1,000 per day, per
examiner, plus out-of-pocket expenses (including travel, meals, and lodging) for
each field examination of any Loan Party or its Subsidiaries performed by or on
behalf of Agent, and (ii) the fees, charges or expenses paid or incurred by
Agent if it elects to employ the services of one or more third Persons to
appraise the Collateral, or any portion thereof.
2.11    Computation of Fees and Interest.
(a)    All computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed. Interest and fees shall accrue during each
period during which interest or such fees are computed from the first day
thereof to the last day thereof.
(b)    Each determination of an interest rate by the Agent shall be conclusive
and binding on Borrowers and the Lenders in the absence of manifest error. The
Agent will, at the request of Administrative Borrower or any Lender, deliver to
Administrative Borrower or the Lender, as the case may be, a statement showing
the quotations used by the Agent in determining any interest rate and the
resulting interest rate.
(c)    Borrowers hereby authorize Agent, from time to time without prior notice
to Borrowers, to charge to the Loan Account:
(i)     on the first day of each month, (x) all interest accrued during the
prior month on the Revolving Loans hereunder and (y) the Commitment Fee accrued
during the prior month,
(ii)    on the first Business Day of each month, all Letter of Credit Fees
accrued or chargeable hereunder during the prior month,
(iii)    as and when incurred or accrued, all fees and costs provided for in
Section 2.10(a),
(iv)    as and when due and payable, (A) all other fees payable hereunder or
under any of the other Loan Documents, and (B) all other payment obligations
payable under any Loan Document (except as set forth in subclause (v) below) or
any Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products), in each instance, with respect
to this


52

--------------------------------------------------------------------------------





clause (iv), to the extent that such amounts are then due and payable but have
not then been paid by the Loan Parties, and
(v)    if Borrowers do not pay such expenses within 30 calendar days of the date
of Borrowers’ receipt of written notice thereof, all Lender Group Expenses;
provided that the delay set forth in this clause (v) shall not be applicable
(and Agent shall be entitled to immediately charge to the Loan Account) at any
time that an Event of Default has occurred and is continuing.
All amounts (including interest, fees, costs, expenses, Lender Group Expenses,
or other amounts payable hereunder or under any other Loan Document or under any
Bank Product Agreement) charged to the Loan Account shall thereupon constitute
Revolving Loans hereunder, shall constitute Obligations hereunder, and shall
initially accrue interest at the rate then applicable to Revolving Loans that
are Base Rate Loans (unless and until converted into LIBOR Rate Loans in
accordance with the terms of this Agreement).
2.12    Payments Generally; Agent’s Clawback.
(a)    General. All payments to be made by Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrowers
hereunder shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, by wire transfer of immediately available funds
made to Agent’s Account not later than 11:00 a.m. (California time) on the date
specified herein. The Agent will promptly distribute to each Lender its
Proportionate Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Agent after 11:00 a.m. (California time)
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    Funding by Lenders; Payments by Borrowers; Presumption by Agent.
(i)    Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or
prior to the time of any Borrowing, in the case of any same day advance of
Loans) that such Lender will not make available to the Agent such Lender’s share
of such Borrowing, the Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.03 and may, in reliance upon
such assumption, make available to Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and Borrowers severally agree
to pay to the Agent forthwith on demand such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such amount is made available to Borrowers to but excluding the date of payment
to the Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation, and (B) in the
case of a payment to be made by Borrowers, the interest rate applicable to
Loans. If Borrowers and such Lender shall pay such interest to the Agent for the
same or an overlapping period, the Agent shall promptly remit to Borrowers the
amount of such interest paid by Borrowers for such period. If such Lender pays
its share of the applicable Borrowing to the Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrowers shall be without prejudice to any claim Borrowers may have against a
Lender that shall have failed to make such payment to the Agent.


53

--------------------------------------------------------------------------------





(ii)    Payments by Borrowers; Presumptions by Agent. Unless the Agent shall
have received notice from Borrowers prior to the date on which any payment is
due to the Agent for the account of the Lenders or the Issuing Lender hereunder
that Borrowers will not make such payment, the Agent may assume that Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Lender, as the
case may be, the amount due. In such event, if Borrowers have not in fact made
such payment, then each of the Lenders or the Issuing Lender, as the case may
be, severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Agent to any Lender or Borrowers with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to Borrowers by the Agent because the conditions to the applicable Credit
Extension set forth in Article V are not satisfied or waived in accordance with
the terms hereof, the Agent shall promptly return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(b) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(b) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(b).
2.13    Sharing of Payments, Etc.
(a)    Except as otherwise provided herein:
(i)    Each Revolving Loan and reduction of the Aggregate Commitment shall be
made or shared among the Revolving Lenders pro rata according to their
respective Proportionate Shares;
(ii)    Each payment of principal on Loans in any Borrowing shall be shared
among the Lenders which made or funded the Loans in such Borrowing pro rata
according to the respective unpaid principal amounts of such Loans then owed to
such Lenders;
(iii)    Each payment of interest on Loans in any Borrowing shall be shared
among the Lenders that made or funded the Loans in such Borrowing pro rata
according to (A) the respective unpaid principal amounts of such Loans so made
or funded by such Lenders, and (B) the dates on which such Lenders so made or
funded such Loans;
(iv)    Each payment of Commitment Fees pursuant to this Agreement shall be
shared among the Revolving Lenders (except for Defaulting Lenders) pro rata
according to (A) their respective Proportionate Shares, and (B) in the case of
each Revolving Lender which becomes a Revolving Lender hereunder after the date
hereof, the date upon which such Revolving Lender so became a Revolving Lender;


54

--------------------------------------------------------------------------------





(v)    Each payment of any fees due in connection with any amendment hereto or
any waiver of or forbearance from any Event of Default existing hereunder shall
be shared among those Lenders consenting to such amendment, waiver or
forbearance or as otherwise agreed to by such Lenders;
(vi)    Except for fees payable under the Fee Letter and the Arranger Fee
Letter, which shall be paid in accordance with the terms thereof respectively,
each payment of interest (other than interest on Loans) and fees (other than
Commitment Fees) shall be shared among the Lenders and the Agent owed the amount
upon which such interest or fee accrues pro rata according to (A) the respective
amounts so owed such Lenders and the Agent, and (B) the dates on which such
amounts became owing to such Lenders and the Agent; and
(vii)    All other payments under this Agreement and the other Loan Documents
shall be for the benefit of the Person or Persons specified.
(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans, subparticipations in L/C Obligations and
participations in such other obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them; provided, that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section 2.13(b) shall not be construed to apply
to (x) any payment made by Borrowers pursuant to and in accordance with the
express terms of this Agreement, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to any Borrower (as to which the provisions of this Section 2.13(b)
shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. The Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13(b) and will in each case notify the applicable
Lenders following any such purchases or repayments.
2.14    Security and Guaranty.
(a)    All Obligations under this Agreement and all other Loan Documents shall
be secured in accordance with the Collateral Documents.


55

--------------------------------------------------------------------------------





(b)    All Obligations of any Borrower under this Agreement and all other Loan
Documents to which such Borrower is a party shall be unconditionally guaranteed
by each Guarantor pursuant to its Guaranty.
2.15    Accordion.
(a)    At any time at the option of Borrowers (but subject to the conditions set
forth in clause (b) below), the Commitment and the Aggregate Commitment may be
increased by an amount in the aggregate for all such increases of the Commitment
and the Aggregate Commitment not to exceed the Available Increase Amount (each
such increase, an “Increase”). Agent shall invite each Lender to increase its
Commitment (it being understood that no Lender shall be obligated to increase
its Commitment) in connection with a proposed Increase at the interest margin
proposed by Borrowers, and if sufficient Lenders do not agree to increase their
Commitment in connection with such proposed Increase, then Agent or Borrowers
may invite any prospective lender who is reasonably satisfactory to Agent and
Administrative Borrower to become a Lender in connection with a proposed
Increase. Any Increase shall be in an amount of at least $10,000,000 and
integral multiples of $10,000,000 in excess thereof. In no event may the
Commitment and the Aggregate Commitment be increased pursuant to this Section
2.15 on more than three occasions.
(b)    Each of the following shall be conditions precedent to any Increase of
the Commitment and the Aggregate Commitment:
(i)    Agent or Borrowers have obtained the Commitment of one or more Lenders
(or other prospective lenders) reasonably satisfactory to Agent and
Administrative Borrower to provide the applicable Increase and any such Lenders
(or prospective lenders), Administrative Borrower, and Agent have signed a
joinder agreement to this Agreement (an “Increase Joinder”), in form and
substance reasonably satisfactory to Agent, to which such Lenders (or
prospective lenders), Administrative Borrower, and Agent are party;
(ii)    the representations and warranties in Article VI qualified as to
materiality shall be true and correct and those not so qualified shall be true
and correct in all material respects on and as of the Increase Date (as defined
below) with the same effect as if made on and as of such Increase Date (except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date); provided, that notwithstanding the foregoing, the only representations
and warranties relating to the target of a Permitted Acquisition and its
Subsidiaries and their businesses in an acquisition agreement shall be (A) such
of the representations and warranties made by either (x) in the case of a
merger, the target of the merger in the acquisition agreement, or (y) in the
case of an Equity Securities or asset acquisition, the sellers of such Equity
Securities or assets (as applicable) in the acquisition agreement, in either
case only to the extent that a Loan Party or a Loan Party’s applicable
Affiliates have a right (without regard to any notice requirement) not to
consummate the transactions contemplated by the Acquisition or to terminate
their respective obligations under the acquisition agreement as a result of a
breach of such representations and warranties, and (B) the Specified
Representations;
(iii)    no Default or Event of Default shall exist as of the Increase Date or
shall result from such Increase;
(iv)    Administrative Borrower has delivered to Agent updated pro forma
projections (after giving effect to the applicable Increase) for Parent and its
Subsidiaries;


56

--------------------------------------------------------------------------------





(v)    Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Commitment with respect to the
interest margins applicable to Revolving Loans to be made pursuant to the
increased Commitment (which interest margins may be higher than or equal to the
interest margins applicable to Revolving Loans set forth in this Agreement
immediately prior to the date of the increased Commitment (the date of the
effectiveness of the increased Commitment and the Aggregate Commitment, the
“Increase Date”)) and shall have communicated the amount of such interest
margins to Agent. Any Increase Joinder may, with the consent of Agent,
Administrative Borrower and the Lenders or prospective lenders agreeing to the
proposed Increase, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate to effectuate the provisions of
this Section 2.15 (including any amendment necessary to effectuate the interest
margins for the Revolving Loans to be made pursuant to the increased
Commitment). Anything to the contrary contained herein notwithstanding, if the
interest margin that is to be applicable to the Revolving Loans to be made
pursuant to the increased Commitment is higher than the interest margin
applicable to the Revolving Loans immediately prior to the applicable Increase
Date (the amount by which the interest margin is higher, the “Excess”), then the
interest margin applicable to the Revolving Loans immediately prior to the
Increase Date shall be increased by the amount of the Excess, effective on the
applicable Increase Date, and without the necessity of any action by any party
hereto;
(vi)    Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Commitment with respect to any supplemental
closing fee to be paid on account of the increased Commitment;
(vii)    Borrowers and Agent shall have reached agreement on the amount of any
agency fee to be paid by Borrowers to Agent on the Increase Date, as
contemplated by the Fee Letter; and
(viii)    the Chief Financial Officer of Parent shall have provided to Agent an
officer’s certificate certifying that such Increase shall be permitted under the
Senior Note Documents.
(c)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Commitment and the Aggregate Commitment pursuant to this Section 2.15.
(d)    Each of the Lenders having a Commitment prior to the Increase Date (the
“Pre-Increase Revolving Lenders”) shall assign to any Lender which is acquiring
a new or additional Commitment on the Increase Date (the “Post-Increase
Revolving Lenders”), and such Post-Increase Revolving Lenders shall purchase
from each Pre-Increase Revolving Lender, at the principal amount thereof, such
interests in the Revolving Loans and participation interests in Letters of
Credit on such Increase Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans and
participation interests in Letters of Credit will be held by Pre-Increase
Revolving Lenders and Post-Increase Revolving Lenders ratably in accordance with
their Proportionate Share after giving effect to such increased Commitments.
(e)    The Revolving Loans, Commitments, and Aggregate Commitment established
pursuant to this Section 2.15 shall constitute Revolving Loans, Commitment and
Aggregate Commitment under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from any guarantees and the security
interests created by the Loan Documents. Borrowers shall take any actions
reasonably required by Agent to ensure and demonstrate that the Liens and
security interests granted by the Loan Documents continue to


57

--------------------------------------------------------------------------------





be perfected under the Code or otherwise after giving effect to the
establishment of any such new Commitment and Aggregate Commitment.
2.16    Protective Advances and Optional Overadvances.
(a)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Agent hereby is authorized by Borrowers and the Lenders,
from time to time in the Agent’s sole discretion, (A) after the occurrence and
during the continuance of a Default or an Event of Default, or (B) at any time
that any of the other applicable conditions precedent set forth in Section 5.02
are not satisfied, to make Revolving Loans to, or for the benefit of, Borrowers
on behalf of the Revolving Lenders (in an aggregate amount for all such
Revolving Loans taken together outstanding at any one time not exceeding the
greater of (x) $37,500,000, and (y) 10% of the Aggregate Commitment) that Agent,
in its Permitted Discretion deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, or (2) to enhance the likelihood
of repayment of the Obligations (other than the Bank Product Obligations) (any
of the Revolving Loans described in this Section 2.16(a) shall be referred to as
“Protective Advances”). Agent’s authorization to make Protective Advances may be
revoked at any time by the Majority Lenders. Notwithstanding anything contained
in this Agreement or any other Loan Document to the contrary, to the extent that
the making of any Protective Advance causes (i) the Effective Amount of
Revolving Loans (including Protective Advances) and L/C Obligations (except for
and excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) to exceed the Aggregate Commitment, or (ii) any Lender’s
Proportionate Share of the Effective Amount of Revolving Loans (including
Protective Advances) and L/C Obligations (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) to
exceed such Lender’s Commitment, such portion of such Protective Advance shall
be for Agent’s sole and separate account and not for the account of any Lender
and shall be entitled to priority in repayment in accordance with Section 9.03.
(b)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize the Agent or Swing Lender, as
applicable,, and the Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or thereby would be created, so long as (i) after giving effect to such
Revolving Loans, the Effective Amount of Revolving Loans (including Protective
Advances) and L/C Obligations does not exceed the Borrowing Base by more than
the greater of (x) $37,500,000, and (y) 10% of the Aggregate Commitment, and
(ii) after giving effect to such Revolving Loans, the Effective Amount of
Revolving Loans (not including Protective Advances) and L/C Obligations (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) does not exceed the Aggregate Commitment. In the event
the Agent obtains actual knowledge that the Effective Amount of Revolving Loans
and L/C Obligations exceeds the amounts permitted by the immediately foregoing
provisions, regardless of the amount of, or reason for, such excess, the Agent
shall notify the Lenders as soon as practicable (and prior to making any (or any
additional) intentional Overadvances (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) unless the
Agent determines that prior notice would result in imminent harm to the
Collateral or its value, in which case the Agent may make such Overadvances and
provide notice as promptly as practicable thereafter), and the Revolving Lenders
thereupon shall, together with the Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers intended to reduce, within
a reasonable time, the outstanding principal amount of the Revolving Loans to
Borrowers to an amount permitted by the preceding sentence. In such
circumstances, if any Revolving Lender objects to the proposed terms of
reduction or repayment of any Overadvance, the terms of reduction or repayment
thereof shall be implemented according to the determination of the Majority
Lenders. The foregoing provisions are meant for the benefit of the Lenders and
the Agent and are not meant for the benefit of Borrowers, which shall


58

--------------------------------------------------------------------------------





continue to be bound by the provisions of Section 2.07. Each Revolving Lender
shall be obligated to settle with the Agent as provided in Section 2.17 for the
amount of such Lender’s Proportionate Share of any unintentional Overadvances by
the Agent reported to such Revolving Lender, any intentional Overadvances made
as permitted under this Section 2.16(b), and any Overadvances resulting from the
charging to the Loan Account of interest, fees, or Lender Group Expenses. In any
event if any Overadvance not otherwise made or permitted pursuant to this
Section 2.16(b) remains outstanding for more than 60 days, unless otherwise
agreed to by the Majority Lenders, Borrowers shall immediately repay Revolving
Loans in an amount sufficient to eliminate all such Overadvances not otherwise
made or permitted to this Section 2.16(b). Agent’s ability to require Lenders
with Commitments to settle with Agent for intentional Overadvances as permitted
under this Section 2.16(b) may be revoked at any time by the Majority Lenders.
Any such revocation must be in writing and shall become effective prospectively
upon Agent’s receipt thereof.
(c)    Each Protective Advance and each Overadvance shall be deemed to be a
Revolving Loan hereunder, except that no Protective Advance or Overadvance shall
be eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all
payments on the Protective Advances shall be payable to the Agent solely for its
own account. The Protective Advances and Overadvances shall be repayable on
demand, secured by the Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans. The ability of the Agent to make Protective Advances is
separate and distinct from its ability to make Overadvances and its ability to
make Overadvances is separate and distinct from its ability to make Protective
Advances. For the avoidance of doubt, the limitations on the Agent’s ability to
make Protective Advances do not apply to Overadvances and the limitations on the
Agent’s ability to make Overadvances do not apply to Protective Advances. The
provisions of this Section 2.16 are for the exclusive benefit of the Agent,
Swing Lender, and the Lenders and are not intended to benefit Borrowers (or any
other Loan Party) in any way.
2.17    Settlement. It is agreed that each Revolving Lender’s funded portion of
the Revolving Loans is intended by the Revolving Lenders to equal, at all times,
such Lender’s Proportionate Share of the outstanding Revolving Loans. Such
agreement notwithstanding, the Agent, Swing Lender, and the Revolving Lenders
agree (which agreement shall not be for the benefit of Borrowers) that in order
to facilitate the administration of this Agreement and the other Loan Documents,
settlement among the Revolving Lenders as to the Revolving Loans (including
Swing Loans, Protective Advances, and Overadvances) shall take place on a
periodic basis in accordance with the following provisions:
(a)    The Agent shall request settlement (“Settlement”) with the Revolving
Lenders on a weekly basis, or on a more frequent basis if so determined by the
Agent (1)  on behalf of Swing Lender, with respect to the outstanding Swing Loan
and (2) for itself, with respect to the outstanding Protective Advances and
Overadvances, (3) with respect to any Borrower’s or any of their respective
Subsidiaries’ Collections or payments received, as to each by notifying the
Revolving Lenders by telecopy, telephone, or other similar form of transmission,
of such requested Settlement, no later than 2:00 p.m. (California time) on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Revolving Loans (including Swing Loans, Protective Advances, and Overadvances)
for the period since the prior Settlement Date. Subject to the terms and
conditions contained herein: (y) if the amount of the Revolving Loans (including
Swing Loans, Protective Advances and Overadvances) made by a Revolving Lender
that is not a Defaulting Lender exceeds such Lender’s Proportionate Share of the
Revolving Loans (including Swing Loans, Protective Advances and Overadvances) as
of a Settlement Date, then the Agent shall, by no later than 12:00 p.m.
(California time) on the Settlement Date, transfer in immediately available
funds to a deposit account of such Revolving Lender (as such Revolving Lender
may designate), an amount such that each such Revolving Lender shall,


59

--------------------------------------------------------------------------------





upon receipt of such amount, have as of the Settlement Date, its Proportionate
Share of the Revolving Loans (including Swing Loans, Protective Advances and
Overadvances), and (z) if the amount of the Revolving Loans (including Swing
Loans, Protective Advances and Overadvances) made by a Revolving Lender is less
than such Revolving Lender’s Proportionate Share of the Revolving Loans
(including Swing Loans, Protective Advances and Overadvances) as of a Settlement
Date, such Revolving Lender shall no later than 12:00 p.m. (California time) on
the Settlement Date transfer in immediately available funds to the Agent’s
Account, an amount such that each such Revolving Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Proportionate Share of the
Revolving Loans (including Swing Loans, Protective Advances and Overadvances).
Such amounts made available to the Agent under clause (z) of the immediately
preceding sentence shall be applied against the amounts of the applicable Swing
Loans, Protective Advances or Overadvances and shall constitute Revolving Loans
of such Revolving Lenders. If any such amount is not made available to the Agent
by any Revolving Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, the Agent shall be entitled to recover for its
account such amount on demand from such Revolving Lender together with interest
thereon at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.
(b)    In determining whether a Revolving Lender’s balance of the Revolving
Loans (including Swing Loans, Protective Advances and Overadvances) is less
than, equal to, or greater than such Lender’s Proportionate Share of the
Revolving Loans (including Swing Loans, Protective Advances, and Overadvances)
as of a Settlement Date, the Agent shall, as part of the relevant Settlement,
apply to such balance the portion of payments actually received in good funds by
the Agent with respect to principal, interest, fees payable by Borrowers and
allocable to the Revolving Lenders hereunder, and proceeds of Collateral.
(c)    Between Settlement Dates, the Agent, to the extent Swing Loans,
Protective Advances or Overadvances are outstanding, may pay over to the Agent
or to the Swing Lender, as applicable, any Collections or payments received by
the Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Revolving Loans, for application to the Swing Loans,
Protective Advances or Overadvances, as applicable. Between Settlement Dates,
the Agent, to the extent no Protective Advances, Overadvances or Swing Loans are
outstanding, may pay over to Swing Lender any payments or other amounts received
by the Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Revolving Loans, for application to the Swing
Lender’s Proportionate Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of the Loan Parties or their Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Proportionate Share of the Revolving Loans other than to Swing
Loans, as provided for in the previous sentence, Swing Lender shall pay to Agent
for the accounts of the Lenders, and Agent shall pay to the Lenders, to be
applied to the outstanding Revolving Loans of such Lenders, an amount such that
each such Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Proportionate Share of the Revolving Loans. During the period between
Settlement Dates, Swing Lender with respect to Swing Loans, Agent with respect
to Protective Advances and Overadvances, and each Lender with respect to the
Revolving Loans other than Swing Loans, Protective Advances and Overadvances,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.


60

--------------------------------------------------------------------------------





ARTICLE III.

THE LETTERS OF CREDIT
3.01    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Parent or any Borrower made in accordance herewith, and prior to the
Revolving Loan Maturity Date, Issuing Lender agrees to Issue, or to cause an
Underlying Issuer (including, as Issuing Lender’s agent) to Issue, a requested
Letter of Credit for the account of Parent or Borrowers, as applicable. If
Issuing Lender, at its option, elects to cause an Underlying Issuer to Issue a
requested Letter of Credit, then Issuing Lender agrees that it will enter into
arrangements relative to the reimbursement of such Underlying Issuer (which may
include, among other means, by becoming an applicant with respect to such Letter
of Credit or entering into undertakings or other arrangements that provide for
reimbursement of such Underlying Issuer with respect to such drawings under
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
Issued by such Underlying Issuer for the account of Parent or Borrowers, as
applicable. By submitting a request to Issuing Lender for the Issuance of a
Letter of Credit, Parent or Borrowers, as applicable, shall be deemed to have
requested that (i) Issuing Lender Issue, or (ii) an Underlying Issuer Issue the
requested Letter of Credit (and, in such case, to have requested Issuing Lender
to Issue a Reimbursement Undertaking with respect to such requested Letter of
Credit). Parent acknowledges and agrees that Parent is and shall be deemed to be
an applicant (within the meaning of Section 5102(a)(2) of the UCC) with respect
to each Underlying Letter of Credit which it requests. Borrowers acknowledge and
agree that Borrowers are and shall be deemed to be applicants (within the
meaning of Section 5102(a)(2) of the UCC) with respect to each Underlying Letter
of Credit which they request. Each request for the Issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be (i) irrevocable and shall be made in writing by a Responsible
Officer of Administrative Borrower, (ii) delivered to Agent and Issuing Lender
via telefacsimile or other electronic method of transmission reasonably
acceptable to Agent and Issuing Lender and reasonably in advance of the
requested date of Issuance, amendment, renewal, or extension and (iii) subject
to Issuing Lender’s authentication procedures with results satisfactory to
Issuing Lender. Each such request shall be in form and substance reasonably
satisfactory to Issuing Lender and (i) shall specify (A) the amount of such
Letter of Credit, (B) the date of Issuance, amendment, renewal, or extension of
such Letter of Credit, (C) the proposed expiration date of such Letter of
Credit, (D) the name and address of the beneficiary of the Letter of Credit, and
(E) such other information (including, the conditions to drawing, and, in the
case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit, and (ii) shall be accompanied by
such Issuer Documents as Agent, Issuing Lender or Underlying Issuer may request
or require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Lender or Underlying Issuer generally requests
for Letters of Credit in similar circumstances. Issuing Lender’s or Underlying
Issuer’s records of the content of any such request will be conclusive. Anything
contained herein to the contrary notwithstanding, Issuing Lender may, but shall
not be obligated to, Issue or cause the Issuance of a Letter of Credit or to
Issue a Reimbursement Undertaking in respect of an Underlying Letter of Credit,
in either case, that supports the obligations of Parent or its Subsidiaries (1)
in respect of (A) a lease of real property, or (B) an employment contract, or
(2) at any time that one or more of the Lenders is a Defaulting Lender.
(b)    Issuing Lender shall have no obligation to Issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested Issuance:


61

--------------------------------------------------------------------------------





(i)    the Effective Amount of all L/C Obligations would exceed the Borrowing
Base less the Effective Amount of Revolving Loans (inclusive of Swing Loans), or
(ii)    the Effective Amount of all L/C Obligations would exceed the L/C
Commitment, or
(iii)    the Effective Amount of all L/C Obligations would exceed the Aggregate
Commitment less the outstanding amount of Revolving Loans (including Swing
Loans), or
(iv)    the Effective Amount of all L/C Obligations would exceed an amount equal
to (A) the Borrowing Base (as defined in the Indenture) as of the date of such
incurrence, less (B) the sum of (i) the Effective Amount of Revolving Loans
(inclusive of Swing Loans), plus (ii) the outstanding amount of the Receivables
Facility Indebtedness as of such date.
(c)    Issuing Lender shall have no obligation to Issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if (I) any order, judgment, or decree of any Governmental Authority
or arbitrator shall, by its terms, purport to enjoin or restrain Issuing Lender
from Issuing such Letter of Credit or Reimbursement Undertaking or Underlying
Issuer from Issuing such Letter of Credit, or any law applicable to Issuing
Lender or Underlying Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over Issuing
Lender or Underlying Issuer shall prohibit or request that Issuing Lender or
Underlying Issuer refrain from the Issuance of letters of credit generally or
such Letter of Credit or Reimbursement Undertaking (as applicable) in
particular, or (II) the Issuance of such Letter of Credit would violate one or
more policies of Issuing Lender or Underlying Issuer applicable to letters of
credit generally.
(d)    Any Issuing Lender (other than WFCF or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Lender issued any Letter of Credit; provided,
that (y) until Agent advises any such Issuing Lender that the provisions of
Section 5.02 are not satisfied, or (z) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Lender, such Issuing Lender shall be required to so
notify Agent in writing only once each week of the Letters of Credit issued by
such Issuing Lender during the immediately preceding week as well as the daily
amounts outstanding for the prior week, such notice to be furnished on such day
of the week as Agent and such Issuing Lender may agree. Each Loan Party and the
Lender Group hereby acknowledge and agree that all Existing Letters of Credit
shall constitute Letters of Credit under this Agreement on and after the date of
this Agreement with the same effect as if such Existing Letters of Credit were
Issued by Issuing Lender or an Underlying Issuer at the request of Parent or
Borrowers on the date of this Agreement. Each Letter of Credit shall be in form
and substance reasonably acceptable to Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars. If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrowers shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be a Revolving Loan hereunder (notwithstanding any failure to
satisfy any condition precedent set forth in Section 5) and, initially, shall
bear interest at the rate then applicable to Revolving Loans that are Base Rate
Loans. Without duplication of the immediately preceding sentence, if Issuing
Lender or an Underlying Issuer makes a payment under a Guarantor L/C, Borrowers
shall pay to Agent an amount equal to the applicable Letter of Credit
Disbursement on the date such Letter of Credit Disbursement is made and, in the
absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Revolving Loan hereunder
and, initially, shall bear


62

--------------------------------------------------------------------------------





interest at the rate then applicable to Revolving Loans that are Base Rate Loans
(the obligations of Borrowers pursuant to this sentence are referred to herein
as “Borrowers’ Guarantor L/C Obligations”). If a Letter of Credit Disbursement
is deemed to be a Revolving Loan hereunder, Borrowers’ obligation to pay the
amount of such Letter of Credit Disbursement to Issuing Lender shall be
automatically converted into an obligation to pay the resulting Revolving Loan.
Promptly following receipt by Agent of any payment from Borrowers pursuant to
this paragraph, Agent shall distribute such payment to Issuing Lender or, to the
extent that Revolving Lenders have made payments pursuant to Section 3.01(e) to
reimburse Issuing Lender, then to such Revolving Lenders and Issuing Lender as
their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 3.01(d), each Revolving Lender agrees to fund its
Proportionate Share of any Revolving Loan deemed made pursuant to Section
3.01(d) on the same terms and conditions as if Borrowers had requested the
amount thereof as a Revolving Loan and Agent shall promptly pay to Issuing
Lender the amounts so received by it from the Revolving Lenders. By the Issuance
of a Letter of Credit or a Reimbursement Undertaking (or an amendment, renewal,
or extension of a Letter of Credit or a Reimbursement Undertaking) and without
any further action on the part of Issuing Lender or the Revolving Lenders,
Issuing Lender shall be deemed to have granted to each Revolving Lender, and
each Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit Issued by Issuing Lender and each Reimbursement Undertaking, in
an amount equal to its Proportionate Share of such Letter of Credit or
Reimbursement Undertaking, and each Revolving Lender agrees to pay to Agent, for
the account of Issuing Lender, such Revolving Lender’s Proportionate Share of
any Letter of Credit Disbursement made by Issuing Lender or an Underlying Issuer
under the applicable Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to Agent, for the account of Issuing Lender, such Revolving
Lender’s Proportionate Share of each Letter of Credit Disbursement made by
Issuing Lender or an Underlying Issuer and not reimbursed by Borrowers on the
date due as provided in Section 3.01(d), or of any reimbursement payment that is
required to be refunded (or that Agent or Issuing Lender elects, based upon the
advice of counsel, to refund) to Borrowers for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to deliver to Agent, for the account
of Issuing Lender, an amount equal to its respective Proportionate Share of each
Letter of Credit Disbursement pursuant to this Section 3.01(e) shall be absolute
and unconditional and such remittance shall be made notwithstanding the
occurrence or continuation of an Event of Default or Default or the failure to
satisfy any condition set forth in Section 5.02. If any Revolving Lender fails
to make available to Agent the amount of such Revolving Lender’s Proportionate
Share of a Letter of Credit Disbursement as provided in this Section, such
Revolving Lender shall be deemed to be a Defaulting Lender and Agent (for the
account of Issuing Lender) shall be entitled to recover such amount on demand
from such Revolving Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.
(f)    Parent and each Borrower hereby agrees to indemnify, defend, and hold
harmless each member of the Lender Group (including Issuing Lender, Underlying
Issuer and their respective branches, Affiliates, and correspondents), each
Underlying Issuer (including its branches, Affiliates, and correspondents), and
each such Person’s respective directors, officers, employees, attorneys and
agents (each, including Issuing Lender and Underlying Issuer, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 4.01) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:


63

--------------------------------------------------------------------------------





(i)    any Letter of Credit or Reimbursement Undertaking or any pre-advice of
its Issuance;
(ii)    any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit or Reimbursement Undertaking;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit or Reimbursement Undertaking (whether administrative, judicial
or in connection with arbitration), including any action or proceeding to compel
or restrain any presentation or payment under any Letter of Credit or
Reimbursement Undertaking, or for the wrongful dishonor of, or honoring a
presentation under, any Letter of Credit or Reimbursement Undertaking;
(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit or Reimbursement Undertaking;
(v)    any unauthorized instruction or request made to Issuing Lender or
Underlying Issuer in connection with any Letter of Credit or requested Letter of
Credit, Reimbursement Undertaking or requested Reimbursement Undertaking, or
error in computer or electronic transmission;
(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit or
Reimbursement Undertaking proceeds or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;
(ix)    Issuing Lender’s or Underlying Issuer’s performance of the obligations
of a confirming institution or entity that wrongfully dishonors a confirmation;
(x)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
(xi)    any prohibition on payment or delay in payment of any amount payable by
Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;
(xii)    any foreign language translation provided to Issuing Bank in connection
with any Letter of Credit; or
(xiii)    any foreign law or usage as it relates to Issuing Bank’s issuance of a
Letter of Credit in support of a foreign guaranty including the expiration of
such guaranty after the related Letter of Credit expiration date and any
resulting drawing paid by Issuing Bank in connection therewith;
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, that such indemnity shall not be available to
any Letter of Credit Related Person claiming indemnification


64

--------------------------------------------------------------------------------





under clauses (i) through (xiii) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. Parent and each Borrower agrees to be bound by the Underlying
Issuer’s regulations and interpretations of any Letter of Credit or by Issuing
Lender’s interpretations of any Reimbursement Undertaking even though this
interpretation may be different from Parent’s or such Borrower’s own. Parent and
Borrowers understand that the Reimbursement Undertakings may require Issuing
Lender to indemnify the Underlying Issuer for certain costs or liabilities
arising out of claims by Parent or Borrowers against such Underlying Issuer.
Parent and each Borrower hereby agrees to indemnify, defend, and hold harmless
each Issuing Lender and each other Letter of Credit Related Person from and
against any and all Letter of Credit Indemnified Costs as a result of Issuing
Lender’s indemnification of an Underlying Issuer; provided, that such indemnity
shall not be available to any Letter of Credit Related Person claiming
indemnification to the extent that such Letter of Credit Indemnified Costs may
be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted directly from the gross negligence or
willful misconduct of the Letter of Credit Related Person claiming indemnity.
Borrowers hereby agree to pay the Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this
Section 3.01(f). If and to the extent that the obligations of Borrowers under
this Section 3.01(f) are unenforceable for any reason, Borrowers agree to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law. This indemnification provision shall survive termination
of this Agreement, all Letters of Credit, and all Reimbursement Undertakings.
(g)    The liability of Issuing Lender, Underlying Issuer, or any other Letter
of Credit Related Person under, in connection with or arising out of any Letter
of Credit (or pre-advice), regardless of the form or legal grounds of the action
or proceeding, shall be limited to direct damages suffered by Parent or
Borrowers that are caused directly by Issuing Lender’s or Underlying Issuer’s
gross negligence or willful misconduct in (i) honoring a presentation under a
Letter of Credit that on its face does not at least substantially comply with
the terms and conditions of such Letter of Credit, (ii) failing to honor a
presentation under a Letter of Credit that strictly complies with the terms and
conditions of such Letter of Credit, or (iii) retaining Drawing Documents
presented under a Letter of Credit. Issuing Lender and Underlying Issuer shall
be deemed to have acted with due diligence and reasonable care if Issuing
Lender’s or Underlying Issuer’s conduct is in accordance with Standard Letter of
Credit Practice or in accordance with this Agreement. Parent and Borrowers’
aggregate remedies against Issuing Lender, Underlying Issuer, and any Letter of
Credit Related Person for wrongfully honoring a presentation under any Letter of
Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by Borrowers to Issuing Lender in respect of
the honored presentation in connection with such Letter of Credit under Section
3.01(d), plus interest at the rate then applicable to Base Rate Loans hereunder.
Parent and Borrowers shall take commercially reasonable action to avoid and
mitigate the amount of any damages claimed against Issuing Lender, Underlying
Issuer, or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by Parent
or Borrowers under or in connection with any Letter of Credit shall be reduced
by an amount equal to the sum of (x) the amount (if any) saved by Borrowers as a
result of the breach or alleged wrongful conduct complained of; and (y) the
amount (if any) of the loss that would have been avoided had Parent or
Borrowers, as applicable, taken all reasonable steps to mitigate any loss, and
in case of a claim of wrongful dishonor, by specifically and timely authorizing
Issuing Lender to effect a cure.
(h)    Parent and Borrowers, as applicable, are responsible for preparing or
approving the final text of the Letter of Credit as issued by Issuing Lender or
Underlying Issuer, irrespective of any assistance Issuing Lender or Underlying
Issuer may provide such as drafting or recommending text or by Issuing Lender’s
or Underlying Issuer’s use or refusal to use text submitted by Parent or
Borrowers, as applicable.


65

--------------------------------------------------------------------------------





Parent and Borrowers understand that the final form of any Letter of Credit may
be subject to such revisions and changes as are deemed necessary or appropriate
by Issuing Lender or Underlying Issuer, and Parent and Borrowers hereby consent
to such revisions and changes not materially different from the application
executed in connection therewith. Parent is solely responsible for the
suitability of the Letter of Credit for Parent’s purposes. Parent and Borrowers
are solely responsible for the suitability of the Letter of Credit for Parent’s
and Borrowers’ purposes. With respect to any Letter of Credit containing an
“automatic amendment” to extend the expiration date of such Letter of Credit,
Issuing Lender or Underlying Issuer, as applicable, in its sole and absolute
discretion, may give notice of nonrenewal of such Letter of Credit and, if
Parent or Borrowers, as applicable, do not at any time want such Letter of
Credit to be renewed, Administrative Borrower will so notify Agent and Issuing
Lender at least 15 calendar days before Issuing Lender or Underlying Issuer, as
applicable, is required to notify the beneficiary of such Letter of Credit or
any advising bank of such nonrenewal pursuant to the terms of such Letter of
Credit.
(i)    Borrowers’ reimbursement and payment obligations under this Section 3.01
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement, or any Loan Document, or any term
or provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii)    Issuing Lender, Underlying Issuer, or any of their respective branches
or Affiliates being the beneficiary of any Letter of Credit;
(iv)    Issuing Lender, Underlying Issuer, or any correspondent honoring a
drawing against a Drawing Document up to the amount available under any Letter
of Credit even if such Drawing Document claims an amount in excess of the amount
available under the Letter of Credit;
(v)    the existence of any claim, set-off, defense or other right that Parent,
any of its Subsidiaries, or any other Person may have at any time against any
beneficiary, any assignee of proceeds, Issuing Lender, Underlying Issuer, or any
other Person;
(vi)    Issuing Lender or any correspondent honoring a drawing upon receipt of
an electronic presentation under a Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at Issuing Lender’s
counters or are different from the electronic presentation;
(vii)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 3.01(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Parent’s, any Borrower’s or any of their respective
Subsidiaries’ reimbursement and other payment obligations and liabilities,
arising under, or in connection with, any Letter of Credit, whether against
Issuing Lender, Underlying Issuer, the beneficiary or any other Person; or
(viii)    the fact that any Default or Event of Default shall have occurred and
be continuing;


66

--------------------------------------------------------------------------------





provided, that subject to Section 3.01(g) above, the foregoing shall not release
Issuing Lender or Underlying Issuer from such liability to Parent or Borrowers
as may be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction against Issuing Lender or Underlying Issuer following
reimbursement or payment of the obligations and liabilities, including
reimbursement and other payment obligations, of Borrowers to Issuing Lender or
Underlying Issuer arising under, or in connection with, this Section 3.01 or any
Letter of Credit.
(j)    Without limiting any other provision of this Agreement, Issuing Lender
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to Parent or Borrowers for, and Issuing Lender’s rights and remedies
against Parent or Borrowers and the obligation of Borrowers to reimburse Issuing
Lender for each drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document, or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Lender’s or Underlying Issuer’s determination that
such Drawing Document appears on its face substantially to comply with the terms
and conditions of the Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Lender or Underlying Issuer in good
faith believes to have been given by a Person authorized to give such
instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to the
Administrative Borrower;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between the beneficiary and Parent or Borrowers or any of the parties to the
underlying transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;


67

--------------------------------------------------------------------------------





(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Lender or Underlying Issuer has
issued, confirmed, advised or negotiated such Letter of Credit, as the case may
be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Lender or Underlying Issuer if subsequently
Issuing Lender, Underlying Issuer, or any court or other finder of fact
determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by Issuing
Lender or Underlying Issuer to have been made in violation of international,
federal, state or local restrictions on the transaction of business with certain
prohibited Persons.
(k)    Parent and Borrowers hereby authorize and direct any Underlying Issuer to
deliver to Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon Issuing Lender’s instructions with respect
to all matters arising in connection with such Underlying Letter of Credit and
the related application.
(l)    Parent and Borrowers acknowledge and agree that any and all (i) fees
(other than fronting fees, which are the subject of clause (ii) below), charges,
costs, or commissions in effect from time to time, of Issuing Lender relating to
Letters of Credit or incurred by Issuing Lender relating to Underlying Letters
of Credit, upon the Issuance of any Letter of Credit, upon the payment or
negotiation of any drawing under any Letter of Credit, or upon the occurrence of
any other activity with respect to any Letter of Credit (including the transfer,
amendment, or cancellation of any Letter of Credit), and (ii) fronting fees
related to Letters of Credit and Underlying Letters of Credit, in each case
shall be Lender Group Expenses for purposes of this Agreement and shall be
reimbursable immediately by Borrowers to Agent for the account of Issuing
Lender; it being acknowledged and agreed by Borrowers that Issuing Lender is
entitled to charge Borrowers a fronting fee of 0.125% per annum times the
undrawn amount of each Letter of Credit.
(m)    If by reason of (i) any Change in Law, or (ii) compliance by Issuing
Lender, any other member of the Lender Group, or Underlying Issuer with any
direction, request, or requirement (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the FRB as from time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit or Reimbursement Undertaking Issued
or caused to be Issued hereunder or hereby, or
(ii)    there shall be imposed on Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Lender, any other member of the Lender Group, or an Underlying Issuer
of Issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional


68

--------------------------------------------------------------------------------





cost is incurred or the amount received is reduced, notify the Administrative
Borrower, and Borrowers shall pay within 30 days after demand therefor, such
amounts as Agent may specify to be necessary to compensate Issuing Lender, any
other member of the Lender Group, or an Underlying Issuer for such additional
cost or reduced receipt, together with interest on such amount from the date of
such demand until payment in full thereof at the rate then applicable to Base
Rate Loans hereunder; provided, that (A) Borrowers shall not be required to
provide any compensation pursuant to this Section 3.01(m) for any such amounts
incurred more than 180 days prior to the date on which the demand for payment of
such amounts is first made to the Administrative Borrower, and (B) if an event
or circumstance giving rise to such amounts is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. The determination by Agent of any amount due pursuant to this
Section 3.01(m), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.
(n)    Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, the Letters of Credit shall be Cash Collateralized (or
backstopped in a manner satisfactory to the applicable Issuing Lender) on or
before the date that is five Business Days prior to the Revolving Loan Maturity
Date. Each commercial Letter of Credit shall expire on the earlier of (i) 120
days after the date of the issuance of such commercial Letter of Credit and (ii)
five (5) Business Days prior to the Revolving Loan Maturity Date.
(o)    Unless otherwise expressly agreed by Issuing Lender and Parent or
Borrowers, as applicable, when a Letter of Credit is Issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
and the UCP shall apply to each standby Letter of Credit, and (ii) the rules of
the UCP shall apply to each commercial Letter of Credit.
(p)    In the event of a direct conflict between the provisions of this Section
3.01 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 3.01 shall control and govern.
(q)    The provisions of this Section 3.01 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.
(r)    At Borrowers’ costs and expense, Borrowers shall execute and deliver to
Issuing Lender such additional certificates, instruments and/or documents and
take such additional action as may be reasonably requested by Issuing Lender to
enable Issuing Lender to issue any Letter of Credit pursuant to this Agreement
and related Issuer Document, to protect, exercise and/or enforce Issuing
Lender’s rights and interests under this Agreement or to give effect to the
terms and provisions of this Agreement or any Issuer Document. Solely with
respect to commercial Letters of Credit, each Borrower irrevocably appoints
Issuing Lender as its attorney-in-fact and authorizes Issuing Lender, without
notice to Borrowers, to execute and deliver ancillary documents and letters
customary in the letter of credit business that may include but are not limited
to advisements, indemnities, checks, bills of exchange and issuance documents.
The power of attorney granted by Borrowers is limited solely to such actions
related to the issuance, confirmation or amendment of any commercial Letters of
Credit and to ancillary documents or letters customary in the commercial letter
of credit business. This appointment is coupled with an interest.


69

--------------------------------------------------------------------------------





3.02    Cash Collateral Pledge. (a) If, as of the Revolving Loan Maturity Date,
any Letters of Credit may for any reason remain outstanding and partially or
wholly undrawn, or (b) upon the occurrence of the circumstances described in
Sections 2.07(a)(i) or 2.07(a)(iii) requiring Borrowers to Cash Collateralize
Letters of Credit, or (c) upon the occurrence of the circumstances described
elsewhere in Section 2.07(a) requiring Borrowers to Cash Collateralize Letters
of Credit, then Borrowers shall immediately Cash Collateralize the L/C
Obligations. In the case of the preceding clauses (a) and (b), Borrowers shall,
to the extent necessary, make such additional pledges from time to time as shall
be necessary to ensure that all such L/C Obligations remain at all times fully
Cash Collateralized. Cash collateral held to secure the L/C Obligations under
this Section 3.02 and Section 9.02 shall be maintained in the L/C Cash
Collateral Account pursuant to the Security Agreement. If L/C Obligations are
Cash Collateralized pursuant to Section 2.07(a)(iii) and at any time thereafter
the Borrowing Base then in effect exceeds the Effective Amount of all Revolving
Loans, L/C Obligations (such excess amount, the “Excess Amount”), then Borrowers
may request in writing that the Agent release funds from the L/C Cash Collateral
Account in a Dollar amount (such amount, the “Requested Section 2.07(a)(iii) CC
Release Amount”) not to exceed the Excess Amount, and promptly following its
receipt of such written request the Agent shall, subject to the other provisions
of this Agreement and the other Loan Documents, release such Requested
Section 2.07(a)(iii) CC Release Amount; provided, that no Default or Event of
Default then exists or would result therefrom and the Agent has received a
certification to such effect from a Responsible Officer of Administrative
Borrower. If L/C Obligations are Cash Collateralized pursuant to Sections
2.07(a)(iv) through 2.07(a)(viii) (such cash collateral in this clause (a), the
“L/C Cash Collateral”), then so long as (i) no Default or Event of Default is
existing or would result therefrom, (ii) such actions would otherwise be
permitted under the Loan Documents, and (iii) to the extent (A) no Overadvance
would occur therefrom, and (B) the L/C Obligations would not exceed the L/C
Commitment therefrom, Borrowers may request from Agent in writing (each such
written request, a “L/C CC Release Request”) that Agent release all or a portion
of the L/C Cash Collateral (such requested released amount of L/C Cash
Collateral, the “Requested L/C CC Release Amount”) specifying in detail in such
L/C CC Release Request the amount of L/C Cash Collateral being released.
Promptly following Agent’s receipt of such L/C CC Release Request, Agent shall
release such Requested L/C CC Release Amount of the L/C Cash Collateral.
3.03    Letter of Credit Fees.
(a)    Borrowers shall pay to the Agent for the account of each of the Revolving
Lenders in accordance with its respective Proportionate Share a letter of credit
fee with respect to the Letters of Credit equal to the rate per annum equal to
the Applicable Fee Amount of the actual daily maximum amount available to be
drawn of the outstanding Letters of Credit, computed on a monthly basis in
arrears on the first Business Day of each calendar month based upon Letters of
Credit outstanding for the immediately preceding month as calculated by the
Agent. Such letter of credit fees shall be due and payable monthly in arrears on
the first Business Day of each calendar month during which Letters of Credit are
outstanding, commencing on the first such monthly date to occur after the
Effective Date, to the Revolving Loan Maturity Date (or such later date upon
which the outstanding Letters of Credit shall expire), with the final payment to
be made on the Revolving Loan Maturity Date (or such later expiration date).
Such fees are fully earned when due and, once paid, are non-refundable.
(b)    Notwithstanding Section 3.03(a), while any Event of Default exists or
after acceleration, Borrowers shall pay a letter of credit fee (after as well as
before entry of judgment thereon to the extent permitted by law) in cash on the
actual daily maximum amount available to be drawn of the outstanding Letters of
Credit, at a rate per annum which is determined by adding 2.00% per annum to the
rate otherwise then in effect hereunder for such Letters of Credit.


70

--------------------------------------------------------------------------------





ARTICLE IV.

TAXES, YIELD PROTECTION AND ILLEGALITY
4.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes except
as required by law; provided, that if any Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all such required deductions of Indemnified or Other Taxes
(including deductions of Indemnified or Other Taxes applicable to additional
sums payable under this Section) the Agent, Lender or Issuing Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions, and
(iii) such Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)    Payment of Other Taxes by Borrowers. Without limiting the provisions of
subsection (a) above, Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Indemnification by Borrowers. Borrowers shall indemnify the Agent, each
Lender and the Issuing Lender, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Agent, such Lender or the Issuing Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Administrative Borrower by a Lender or the Issuing Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrowers to a Governmental Authority,
Borrowers shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to Administrative Borrower (with a copy to the
Agent), at the time or times prescribed by applicable law or reasonably
requested by Borrowers or the Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by Borrowers or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrowers
or the Agent as will enable Borrowers or the Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.
Without limiting the generality of the foregoing, any Lender shall deliver to
Administrative Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the


71

--------------------------------------------------------------------------------





request of Borrowers or the Agent, but only if such Lender is legally entitled
to do so), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Loan
Party within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W‑8BEN,
(iv)    duly completed copies of Internal Revenue Service Form W-8IMY,
accompanied by all applicable supplementary documentation on behalf of the
beneficial owners of the Loan interest,
(v)    duly completed copies of Internal Revenue Service Form W-9, or
(vi)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit Borrowers to determine the withholding or deduction required to be made.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Administrative Borrower and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by Borrowers or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or the Agent as may be necessary for Borrowers
and the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph (e), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Administrative Borrower and the Agent
in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds and Credits. If the Agent, any Lender or the
Issuing Lender determines, in its sole discretion, that it has received a refund
or credit of any Taxes or Other Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section, it shall pay to Borrowers an amount equal to such
refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrowers under this Section with respect to the
Taxes or Other Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses of the Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided,


72

--------------------------------------------------------------------------------





that Borrowers, upon the request of the Agent, such Lender or the Issuing
Lender, agrees to repay the amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Agent, such Lender or the Issuing Lender in the event the Agent, such Lender or
the Issuing Lender is required to repay such refund or credit to such
Governmental Authority. This subsection shall not be construed to require the
Agent, any Lender or the Issuing Lender to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.
4.02    Illegality.
(a)    If any Lender determines that the introduction of any Requirement of Law,
or any Change in Law, or in the interpretation or administration of any
Requirement of Law, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain Loans priced by reference to
LIBOR, then, on notice thereof by such Lender to Administrative Borrower through
the Agent, and solely with respect to such Lender’s Loans, the Base Rate shall
apply instead of the LIBOR Rate and all references in this Agreement to “LIBOR
Rate” shall instead be deemed to refer to “Base Rate” until such Lender notifies
the Agent and Administrative Borrower that the circumstances giving rise to such
determination no longer exist.
(b)    Before giving any notice to the Agent under this Section 4.02, the
affected Lender shall designate a different Lending Office if such designation
will avoid the need for giving such notice or making such demand and will not,
in the judgment of such Lender, be illegal or otherwise disadvantageous to such
Lender.
4.03    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or the Issuing Lender;
(ii)    subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan made by it, or change the basis
of taxation of payments to such Lender or the Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.01 and the
imposition of, or any change in the rate of, any Excluded Tax); or
(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or the Issuing Lender, Borrowers will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.


73

--------------------------------------------------------------------------------





(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements or liquidity has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy or liquidity), then from time to time Borrowers will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender delivered pursuant to Section 4.06 setting forth the amount or amounts
necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to Administrative Borrower shall be conclusive absent
manifest error. Borrowers shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the Issuing
Lender’s right to demand such compensation; provided, that Borrowers shall not
be required to compensate a Lender or the Issuing Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Issuing Lender, as the case may be, notifies Administrative Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).
4.04    Funding Losses. Upon demand of any Lender (with a copy to the Agent)
from time to time, Borrowers shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
(a)    any failure by Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay or borrow any Loan on the date or in the amount
notified by Borrowers; or
(b)    any assignment of a Loan as a result of a request by Borrowers pursuant
to Section 11.11 or any assignment required by Section 2.15(d);
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
For purposes of calculating amounts payable by Borrowers to the Lenders under
this Section 4.04, each Lender shall be deemed to have funded each Loan made by
it by a matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such Loan was in
fact so funded.


74

--------------------------------------------------------------------------------





4.05    Special Provisions Applicable to LIBOR Rate.
(a)    If the Agent or the Majority Lenders determine that for any reason
adequate and reasonable means do not exist for determining LIBOR with respect to
a proposed Borrowing of Loans or that LIBOR with respect to a proposed Borrowing
does not adequately and fairly reflect the cost to such Lenders of funding such
Loans, the Agent will promptly so notify Administrative Borrower and each
Lender. Thereafter, until the Agent upon the instruction of the Majority Lenders
revokes such notice in writing, the Base Rate shall apply instead of the LIBOR
Rate and all references in this Agreement to “LIBOR Rate” shall instead be
deemed to refer to “Base Rate”.
(b)    Effect of Benchmark Transition Event.
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, Agent and Administrative Borrower
may amend this Agreement to replace the LIBOR Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after Agent has posted
such proposed amendment to all Lenders and Administrative Borrower so long as
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Majority Lenders (which written notice
will specify the provisions of such amendment to which such Lender objects). Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Majority Lenders have delivered to Agent
written notice that such Majority Lenders accept such amendment. No replacement
of the LIBOR Rate with a Benchmark Replacement pursuant to this Section 4.05(b)
will occur prior to the applicable Benchmark Transition Start Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Agent, in consultation with
Administrative Borrower, will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(iii)    Notices; Standards for Decisions and Determinations. Agent will
promptly notify Administrative Borrower and the Lenders of (1) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (2) the
implementation of any Benchmark Replacement, (3) the effectiveness of any
Benchmark Replacement Conforming Changes and (4) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Agent or Lenders pursuant to this Section 4.05(b) including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 4.05(b).
(iv)    Benchmark Unavailability Period. Upon Administrative Borrower’s receipt
of notice of the commencement of a Benchmark Unavailability Period,
Administrative Borrower may revoke any request for a LIBOR Rate Loan or,
conversion to or continuation of LIBOR Rate Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that,
Administrative Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion


75

--------------------------------------------------------------------------------





to Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the LIBOR Rate will not be used in any determination of the
Base Rate
4.06    Certificates of Lenders. Any Lender claiming reimbursement or
compensation under this Article IV shall deliver to Administrative Borrower
(with a copy to the Agent) a certificate setting forth in reasonable detail the
amount payable to such Lender hereunder, and the basis for calculation of such
amount, and such certificate shall be conclusive and binding on Borrowers in the
absence of manifest error.
4.07    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.03, or Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.01, or if any Lender gives a notice pursuant to
Section 4.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.01 or 4.03,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 4.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 4.03, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, Borrowers may replace such Lender in accordance with
Section 11.11.
4.08    Survival. The agreements and obligations of Borrowers in this Article IV
shall survive the termination of the Commitments, the termination or expiration
of all Letters of Credit and the payment of all other Obligations.
ARTICLE V.

CONDITIONS PRECEDENT
5.01    Conditions to Effective Date. The obligations of each Lender and the
Issuing Lender to amend and restate the Existing Credit Agreement shall be
subject to the condition that the Agent shall have received on or before the
Effective Date all of the following, in form and substance reasonably
satisfactory to the Agent and, to the extent specified below, the Majority
Lenders or each Lender, as the case may be:
(a)    Credit Agreement. This Agreement executed by (i) Parent, Borrowers, and
each other Loan Party; (ii) each Lender and the Issuing Lender; and (iii) the
Agent;
(b)    Resolutions; Incumbency.
(i)    Copies of the resolutions of the board of directors of each Loan Party
(or other similar enabling action of each Loan Party that is not a corporation)
authorizing the transactions contemplated hereby, certified as of the Effective
Date by the Secretary or an Assistant Secretary of such Person; and


76

--------------------------------------------------------------------------------





(ii)    a certificate of the Secretary or Assistant Secretary of each Loan
Party, dated as of the Effective Date, certifying the names, titles and true
signatures of the officers of such Person authorized to execute, deliver and
perform, as applicable, this Agreement and all other Loan Documents to be
delivered by it hereunder;
(c)    Organization Documents; Good Standing. Each of the following documents:
(i)    the Organization Documents of each Loan Party as in effect on the
Effective Date, certified by the Secretary or Assistant Secretary of such Person
as of the Effective Date; and
(ii)    a good standing certificate, as of a recent date, for each Loan Party
from the Secretary of State (or similar, applicable Governmental Authority) of
its state of incorporation or formation;
(d)    Legal Opinions. An opinion of Gibson, Dunn & Crutcher LLP, counsel to the
Loan Parties, and of North Carolina counsel to BMC East, LLC, each addressed to
the Agent and the Lenders, dated the Effective Date;
(e)    Payment of Lender Group Expenses. Evidence of payment by Borrowers of all
fees and Lender Group Expenses to the extent then due and payable on the
Effective Date and invoiced at least two (2) Business Days prior to the
Effective Date; including any such fees or Lender Group Expenses arising under
or referenced in Section 2.10 and Section 11.04;
(f)    Officer’s Certificate. A certificate signed by a Responsible Officer of
Administrative Borrower, dated as of the Effective Date, stating that:
(i)    each of the representations and warranties in this Agreement are true and
correct in all material respects on and as of such date, as though made on and
as of such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date; provided, that such
materiality qualifiers shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof;
(ii)    no Default exists or would result from entering into this Agreement and
the other Loan Documents;
(iii)    there has occurred since December 31, 2018, no fact, circumstance,
effect, change, event, or development that, individually or in the aggregate,
has had or would reasonably be expected to have a Material Adverse Effect; and
(iv)    after giving effect to the Transactions, Parent and its Subsidiaries
have Availability plus Qualified Cash of not less than $75,000,000.
(g)    Solvency Certificate. A certificate signed by a Responsible Officer of
Administrative Borrower, dated as of the Effective Date, certifying to the
provisions set forth in Section 6.26.
(h)    Collateral Documents. The Collateral Documents, executed and delivered by
each applicable Loan Party, in appropriate form for recording, where necessary,
together with:


77

--------------------------------------------------------------------------------





(i)    copies of all UCC‑1 financing statements to be filed to perfect the
security interests of the Agent for the benefit of the Lenders; and
(ii)    funds sufficient to pay any filing or recording tax or fee in connection
with any and all UCC‑1 financing statements.
(i)    Reaffirmation Agreement. The Reaffirmation Agreement executed by Parent,
Borrowers, the other Guarantors, and the Agent;
(j)    Equity Securities Certificates. Delivery of Equity Securities
certificates of any certificated domestic Subsidiaries of the Loan Parties and
undated Equity Securities powers with respect thereto;
(k)    Patriot Act, etc. Each Joint Lead Arranger shall have received, at least
five days prior to the Effective Date, all documentation and other information
about the Loan Parties reasonably requested in writing at least ten days prior
to the Effective Date and reasonably determined by such Joint Lead Arranger to
be required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act;
(l)    Perfection Certificate. A Perfection Certificate of the Loan Parties,
executed by the Loan Parties, in form and substance reasonably satisfactory to
the Agent;
(m)    Fee Letters. Evidence that each of the Fee Letter and the Arranger Fee
Letter have been duly executed and delivered by all of the parties thereto.
(n)    Reserved.
(o)    Beneficial Ownership Certification. At least five (5) days prior to the
Effective Date, any Borrower that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Borrower.
5.02    Conditions to All Credit Extensions. The obligation of each Lender to
make any Credit Extension and the obligation of the Issuing Lender to Issue any
Letter of Credit (including the initial Letter of Credit) or any Reimbursement
Undertaking shall be subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date or Issuance Date:
(a)    Notice, Application. The Agent shall have received a Notice of Borrowing
or, in the case of any Issuance of any Letter of Credit, the Issuing Lender and
the Agent shall have received a request for such Issuance as required under
Section 3.01;
(b)    Representations and Warranties. The representations and warranties in
Article VI qualified as to materiality shall be true and correct and those not
so qualified shall be true and correct in all material respects on and as of
such Borrowing Date or Issuance Date with the same effect as if made on and as
of such Borrowing Date or Issuance Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 5.02(b), the representations and warranties contained
in Section 6.11(a) shall be deemed to refer to the most recent statements
furnished pursuant to such Section;
(c)    No Existing Default. No Default shall exist or shall result from such
Borrowing or Issuance;


78

--------------------------------------------------------------------------------





(d)    No Material Adverse Effect. With respect to any Credit Extension provided
after the Effective Date, there has occurred since December 31, 2018, no fact,
circumstance, effect, change, event, or development that has resulted or could
reasonably be expected to result in a Material Adverse Effect;
(e)    No Future Advance Notice. Neither the Agent nor any Lender shall have
received from any Loan Party or any other Person any notice that any Collateral
Document will no longer secure on a first priority basis future advances or
future Loans to be made or extended under this Agreement;
(f)    Borrowing Base Representations. Each of the representations in Section
6.23 is true and correct in all respects as of such Borrowing Date or Issuance
Date; and
(g)    Borrowing Base Certificate. Administrative Borrower shall have delivered
to the Agent the completed Borrowing Base Certificate as and when last required
under Section 7.02(d), and the statements contained therein shall be true,
correct and complete on and as of the date of such Credit Extension as though
made on and as of such date, except for changes in the information set forth in
such Borrowing Base Certificate in the ordinary course of business. Borrowers
and Agent hereby agree that the delivery of the Borrowing Base Certificate
through the Agent’s electronic platform or portal, subject to Agent’s
authentication process, by such other electronic method as may be approved by
Agent from time to time in its sole discretion, or by such other electronic
input of information necessary to calculate the Borrowing Bases as may be
approved by Agent from time to time in its sole discretion, shall in each case
be deemed to satisfy the obligation of Borrowers to deliver such Borrowing Base
Certificate, with the same legal effect as if such Borrowing Base Certificate
had been manually executed by Borrowers and delivered to Agent.
Each Notice of Borrowing and request for Issuance of a Letter of Credit
submitted by Borrowers hereunder shall constitute a representation and warranty
by Borrowers hereunder, as of the date of each such notice and as of each
Borrowing Date or Issuance Date, as applicable, that the conditions in this
Section 5.02 are satisfied.
5.03    Conditions Subsequent. The obligation of the Lenders to continue to make
Revolving Loans (or otherwise extend credit hereunder) is subject to the
fulfillment, on or before the date applicable thereto, of the conditions
subsequent set forth on Schedule 5.03 (the failure by the Loan Parties to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof (unless such date is extended, in writing, by Agent, which
Agent may do in its sole discretion without obtaining the consent of the other
members of the Lender Group), shall constitute an immediate Event of Default).
ARTICLE VI.

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Agent and each Lender that:
6.01    Corporate Existence and Power. Parent and each of its Subsidiaries
(other than any Insignificant Subsidiaries):
(a)    is a corporation, limited liability company or partnership duly organized
or formed, as the case may be, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation;


79

--------------------------------------------------------------------------------





(b)    has the power and authority and all governmental licenses,
authorizations, consents and approvals (i) to own its assets and carry on its
business, and (ii) in the case of any Loan Party, to execute, deliver, and
perform its obligations under the Loan Documents;
(c)    is duly qualified, licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, license or good standing; and
(d)    is in compliance with all Requirements of Law;
except, in each case referred to in clauses (b)(i), (c) or (d) of this
Section 6.01, to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
6.02    Corporate Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of this Agreement and each other Loan Document to
which such Loan Party is party, have been duly authorized by all necessary
corporate, limited liability company or other applicable organizational action,
and do not and will not:
(a)    contravene the terms of any of that Person’s Organization Documents;
(b)    conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Indebtedness or any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject; or
(c)    violate any Requirement of Law.
6.03    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority (except for recordings or filings in connection with the
Liens granted to the Agent under the Collateral Documents and any filings that
may be required under Securities Laws in connection with the enforcement of such
Liens) is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.
6.04    Binding Effect. This Agreement and each other Loan Document to which any
Loan Party is a party constitute the legal, valid and binding obligations of
such Loan Party, enforceable against such Loan Party in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
6.05    Litigation. Except as specifically disclosed in Schedule 6.05, there are
no actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of any Loan Party, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against any Loan Party or any
of their respective Subsidiaries or any of their respective properties which:
(a)    purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or
(b)    are reasonably likely to result in an adverse result for Parent or any of
its Subsidiaries, which adverse result would reasonably be expected to have a
Material Adverse Effect. No injunction, writ,


80

--------------------------------------------------------------------------------





temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.
6.06    No Defaults. No Default exists or would result from the incurring of any
Obligations by any Loan Party or from the grant or perfection of the Liens in
favor of the Agent and the Lenders on the Collateral. Neither Parent nor any of
its Subsidiaries is in default under or with respect to any Contractual
Obligation in any respect which, individually or together with all such
defaults, could reasonably be expected to have a Material Adverse Effect, or
that would create an Event of Default under Section 9.01(e).
6.07    ERISA Compliance. Except as specifically disclosed in Schedule 6.07:
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Loan Parties,
nothing has occurred which would cause the loss of such qualification. Each Loan
Party and each ERISA Affiliate has made all required contributions to any Plan
subject to section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to section 412 of the Code has
been made with respect to any Plan.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
(c)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under section 4007 of ERISA); (iv) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under section 4219 of
ERISA, would result in such liability) under section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to section 4069 or 4212(c) of
ERISA.
6.08    Use of Proceeds; Margin Regulations. The proceeds of the Loans and the
Letters of Credit will be used solely for the purposes set forth in and
permitted by Section 7.12 and Section 8.07. No Loan Party is generally engaged
in the business of purchasing or selling Margin Stock or extending credit for
the purpose of purchasing or carrying Margin Stock.
6.09    Title to Properties; Liens. Parent and its Subsidiaries have good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. The real and personal property of
Parent and its Subsidiaries is subject to no Liens, other than Permitted Liens.
6.10    Taxes. Parent and its Subsidiaries have filed all federal and other
material tax returns and reports required to be filed, and have paid all federal
and other material taxes, assessments, fees and other


81

--------------------------------------------------------------------------------





governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
Parent or any of its Subsidiaries that would, if made, have a Material Adverse
Effect.
6.11    Financial Condition.
(a)    The unaudited consolidated balance sheet of Parent and its Subsidiaries
for the fiscal quarter ended March 31, 2019, and the related consolidated
statements of income or operations and cash flows for the fiscal quarter and
year-to-date period ended on that date:
(i)    were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, subject to
year-end audit adjustments, quarterly accounting adjustments and the absence of
footnotes;
(ii)    are complete and accurate in all material respects and fairly present
the financial condition, respectively, of Parent and its Subsidiaries, as of the
date thereof and results of operations and cash flows for the period covered
thereby; and
(iii)    except as specifically disclosed in Schedule 6.11, show, respectively,
all material Indebtedness and other material liabilities, direct or contingent,
of Parent and its consolidated Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Contingent Obligations;
(b)    Since December 31, 2018, there has not been, nor has any event or
circumstance occurred that could reasonably be expected to result in, any
Material Adverse Effect; and
(c)    Any financial projections furnished to the Agent hereunder (including the
consolidated forecasted balance sheet and statements of income and cash flows of
Parent and its Subsidiaries delivered pursuant to Section 7.01(d)), were
prepared based on estimates and assumptions believed to be reasonable and fair
in light of current conditions and facts known to Parent on the date such pro
forma financial statements or projections, as the case may be, were furnished to
the Agent, and as of the date so furnished reflect Parent’s good faith and
reasonable estimates of the future financial performance of Parent and its
Subsidiaries for the periods set forth therein.
6.12    Environmental Matters. Parent and each of its Subsidiaries conducts in
the Ordinary Course of Business a review of the effect of existing Environmental
Laws and existing Environmental Claims on its business, operations and
properties, and as a result thereof Parent and each of its Subsidiaries has
reasonably concluded that, except as specifically disclosed in Schedule 6.12,
such Environmental Laws and Environmental Claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(a)    The ongoing operations of Parent and each of its Subsidiaries comply in
all respects with all Environmental Laws, except such non-compliance which could
not (if enforced in accordance with applicable law) reasonably be expected to
have a Material Adverse Effect.
(b)    Parent and each of its Subsidiaries have obtained all licenses, permits,
authorizations and registrations required under any Environmental Law
(“Environmental Permits”) and necessary for their respective ordinary course
operations, all such Environmental Permits are in good standing, and Parent and
each of its Subsidiaries are in compliance with all material terms and
conditions of such Environmental


82

--------------------------------------------------------------------------------





Permits, except to the extent the failure to obtain any such Environmental
Permit or to maintain any such Environmental Permit in good standing or
otherwise to be in compliance with the material terms thereof could not
reasonably be expected to have a Material Adverse Effect.
(c)    None of Parent, any of its Subsidiaries or any of their respective
property or operations is subject to any outstanding written order from or
agreement with any Governmental Authority, nor subject to any judicial or
docketed administrative proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Material that could reasonably be expected to
have a Material Adverse Effect.
(d)    There are no Hazardous Materials or other conditions or circumstances
existing with respect to any property of Parent or any of its Subsidiaries, or
arising from operations prior to the Effective Date of Parent or any of its
Subsidiaries, that could reasonably be expected to give rise to Environmental
Claims that could reasonably be expected to have a Material Adverse Effect. In
addition, (i) neither Parent nor any of its Subsidiaries has any underground
storage tanks (A) that are not properly registered or permitted under applicable
Environmental Laws, or (B) that are leaking or disposing of Hazardous Materials
off-site, in each case, that could reasonably be expected to have a Material
Adverse Effect, and (ii) Parent and its Subsidiaries have notified all of their
employees of the existence, if any, of any health hazard arising from the
conditions of their employment and have met all notification requirements under
Title III of CERCLA and all other Environmental Laws.
6.13    Collateral Documents.
(a)    The provisions of each of the Collateral Documents are effective to
create in favor of the Agent on behalf of the Lenders and the other Secured
Parties, a legal, valid and enforceable first priority Lien in all right, title
and interest of the applicable Loan Party in the Collateral described therein to
secure the Obligations, subject only to the Intercreditor Agreement and
Permitted Liens, (ii) all filings and other actions necessary or desirable to
perfect and maintain the perfection and first priority (subject to the
Intercreditor Agreement) status of such Liens have been duly made or taken and
remain in full force and effect, in each case to the extent required by the
Collateral Documents, and (iii) each Intellectual Property Security Agreement
has been delivered to the Agent when required hereby or by the Security
Agreement for filing in the U.S. Patent and Trademark Office and the U.S.
Copyright Office, in each case to the extent required by the Collateral
Documents.
(b)    All representations and warranties of Parent and each of its Subsidiaries
party thereto contained in the Collateral Documents are true and correct.
6.14    Regulated Entities. None of Parent, any Person Controlling Parent, or
any of Parent’s Subsidiaries is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
6.15    No Burdensome Restrictions. Neither Parent nor any of its Subsidiaries
is a party to or bound by any Contractual Obligation, or subject to any
restriction in any Organization Document, or any Requirement of Law, which could
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 6.15 or otherwise permitted hereunder, neither Parent nor any of its
Subsidiaries is a party to or bound by any Contractual Obligation which
restricts, limits or prohibits the payment of dividends by any Subsidiary or the
making of any other distribution in respect of such Subsidiary’s capital stock
or other equity interests.


83

--------------------------------------------------------------------------------





6.16    Copyrights, Patents, Trademarks and Licenses, Etc. Parent or its
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except for such conflicts as would not reasonably be
expected to have a Material Adverse Effect. To the best knowledge of the Loan
Parties, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by Parent or any of its Subsidiaries infringes upon any rights held by
any other Person, except for those infringements that would, individually or in
the aggregate, not reasonably be expected to have a Material Adverse Effect.
Except as specifically disclosed in Schedule 6.05, no claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the Loan
Parties, threatened, and no patent, invention, device, application, principle or
any statute, law, rule, regulation, standard or code is pending or, to the best
knowledge of the Loan Parties, proposed, which, in either case, could reasonably
be expected to have a Material Adverse Effect.
6.17    Subsidiaries. As of the Effective Date, Parent has no Subsidiaries other
than those U.S. Wholly-Owned Subsidiaries specifically disclosed in part (a) of
Schedule 6.17 and has no equity investments in any other Person other than those
specifically disclosed in part (b) of Schedule 6.17. All of the outstanding
equity interests in the Subsidiaries of Parent which are owned directly or
indirectly by Parent have been validly issued, are fully paid and (except in the
case of entities that are not corporations) nonassessable and are owned, as of
the Effective Date, in the amounts specified on Part (a) of Schedule 6.17, and
all such equity interests are owned free and clear of all Liens, other than
Liens granted to the Agent or to the Notes Collateral Agent pursuant to the
Senior Note Documents and other non-consensual Permitted Liens arising by
operation of law.
6.18    Insurance. The properties of Parent and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Parent, in such amounts, with such deductibles and covering such risks as are
deemed to be appropriate by Parent and its Subsidiaries in the exercise of their
reasonable business judgment.
6.19    Hedge Obligations. Neither Parent nor any of its Subsidiaries has
incurred any outstanding obligations under any Hedge Agreement, other than
Permitted Hedge Obligations.
6.20    Full Disclosure. None of the representations or warranties made by any
Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement or certificate furnished by or on behalf of any Loan
Party in connection with the Loan Documents (including the offering and
disclosure materials delivered by or on behalf of any Loan Party to the Lenders
prior to the Effective Date), contains any untrue statement of a material fact
(when taken as a whole) or omits any material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered;
provided, that with respect to information relating to Parent’s industry
generally and not to Parent or its Subsidiaries specifically, the Loan Parties’
represent and warrant only that such information was derived from sources the
Loan Parties believe to be reliable and the Loan Parties have no reason to
believe at the time such information was furnished or provided to the Agent or
any Lender that such information was misleading; provided further, that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, such Loan Party
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule (it being understood that forecasts and
projections by their nature involve approximations and uncertainties). As of the
Effective Date, the information included in the Beneficial Ownership
Certification, if any, is true and correct in all respects.


84

--------------------------------------------------------------------------------





6.21    [Intentionally Omitted].
6.22    Eligible Accounts and Eligible Credit Card Receivables.
(a)    Eligible Accounts. As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to the Agent, such
Account is (i) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the Ordinary Course of Business of any
Borrower, (ii) owed to any Borrower, and (iii) not excluded as ineligible by
virtue of one or more of the excluding criteria (other than Agent-discretionary
criteria) set forth in the definition of Eligible Accounts.
(b)    Eligible Credit Card Receivables. As to each Credit Card Receivable that
is identified by Borrower as an Eligible Credit Card Receivable in a Borrowing
Base Certificate submitted to the Agent, such Credit Card Receivable is (i) a
bona fide existing payment obligation of the applicable Credit Card Issuer or
Credit Card Processor created by the sale and delivery of Inventory or the
rendition of services in the Ordinary Course of Business of any Borrower,
(ii) owed to any Borrower, and (iii) not excluded as ineligible by virtue of one
or more of the excluding criteria (other than Agent-discretionary criteria) set
forth in the definition of Eligible Credit Card Receivables.
6.23    Borrowing Base.
(a)    On any Borrowing Date or Issuance Date, the sum of (i) the Effective
Amount of all Revolving Loans and L/C Obligations, plus (ii) the outstanding
amount of the Receivables Facility Indebtedness shall not exceed the Borrowing
Base (as defined in the Indenture) as of the date of such incurrence.
(b)    On each Borrowing Date or Issuance Date, the “Borrowing Base” (or any
analogous term, as defined in the Senior Note Indenture) is at least 10% greater
than the Borrowing Base then in effect.
6.24    Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent, such Inventory is (a) of good and merchantable quality, free from known
defects, and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Inventory.
6.25    Labor Matters. There are no strikes, lockouts or slowdowns against
Parent or any Subsidiary pending or, to the best knowledge of the Loan Parties,
threatened that could reasonably be expected to result in a Material Adverse
Effect.
6.26    Solvency. On and as of the Effective Date, both immediately before and
immediately after giving effect to (a) the making of the Loans made on the
Effective Date, if any, and after giving effect to the application of the
proceeds of such Loans, (b) the consummation of the transactions to occur on the
Effective Date, (c) the payment of all fees and expenses required to be paid by
Parent and its Subsidiaries on the Effective Date under this Agreement and the
other Loan Documents, and (d) any rights of contribution (items (a) through (d),
collectively, the “Transactions”), (1) the Fair Value of the assets of Parent
and its Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities, (2) the Present Fair Salable Value of the
assets of Parent and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities, (3) Parent and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital, and
(4) Parent and its Subsidiaries taken as a whole will be able to pay their
Stated Liabilities and Identified Contingent Liabilities as they mature.


85

--------------------------------------------------------------------------------





6.27    Material Contracts. As of the Effective Date, neither Parent nor any of
its Subsidiaries is a party to any Material Contract, with the exception of this
Agreement, the other Loan Documents, and the Senior Note Documents.
6.28    Patriot Act. To the extent applicable, each Loan Party and each of their
respective directors, officers and, to the knowledge of such Loan Party,
employees, agents, advisors or Affiliates, is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001, as amended) (the “Patriot Act”).
6.29    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Law. No
Loan Party or any of its Subsidiaries is in violation of any Sanctions. No Loan
Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries, and to the knowledge of each such Loan Party, each
director, officer, employee, agent and Affiliate of each such Loan Party and
each such Subsidiary, is in compliance with all Sanctions and, in all material
respects, Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds of
any Loan made or Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner
that would result in a violation of any Sanction, Anti-Corruption Law or
Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction). The
Loan Parties have policies and procedures reasonably designed to promote
compliance with Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.
ARTICLE VII.

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Majority Lenders waive compliance in writing:
7.01    Financial Statements. Administrative Borrower shall deliver to the Agent
(which will promptly deliver to each Lender):
(a)    as soon as available, but not later than 105 days after the end of each
fiscal year, a copy of the audited consolidated balance sheet of Parent and its
Subsidiaries as at the end of such year and the related consolidated statements
of income or operations, shareholders’ equity, retained earnings and cash flows
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, and accompanied by the report and opinion of PWC or
another nationally recognized registered public accounting firm (the
“Independent Auditor”) which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and which shall state that such
consolidated financial statements present fairly the financial position and the
results of operations and cash flows of Parent and its Subsidiaries for the
periods indicated in conformity with GAAP applied on a basis


86

--------------------------------------------------------------------------------





consistent with prior years; provided, that it shall not be a violation of this
Agreement if the opinion and report accompanying the financial statements for
the fiscal year ending immediately prior to the maturity date of any
Indebtedness is subject to a “going concern” or other qualification solely as a
result of such impending maturity date;
(b)    as soon as available, but not later than 45 days after the end of each of
the first three fiscal quarters of each fiscal year, a copy of the unaudited
consolidated balance sheet of Parent and its Subsidiaries as of the end of such
quarter and the related consolidated statements of income and cash flows for the
period commencing on the first day and ending on the last day of such quarter,
and certified by a Responsible Officer of Administrative Borrower as being
complete and accurate in all material respects and fairly presenting in
accordance with GAAP (subject to year-end audit adjustments and the absence of
footnotes), the consolidated financial position and the results of operations
and cash flows of Parent and its Subsidiaries;
(c)    [Intentionally Omitted].
(d)    as soon as available, but not later than 90 days after the end of each
fiscal year, an updated consolidated financial forecast for Parent and its
Subsidiaries for the forthcoming two (2) years, year by year, and for the
forthcoming fiscal year, month by month, including forecasted consolidated
balance sheets and consolidated statements of income and cash flows of Parent
and its Subsidiaries, which forecast shall (i) state the assumptions used in the
preparation thereof, (ii) be accompanied by a comparison of Parent’s and its
Subsidiaries’ actual financial results versus the consolidated financial
forecast last delivered by Administrative Borrower to the Agent and the Lenders,
together with a statement of a Responsible Officer of Administrative Borrower
explaining in reasonable detail any significant variances therein, (iii) be
accompanied by a certificate of a Responsible Officer of Administrative Borrower
certifying that such financial projections represent Administrative Borrower’s
reasonable good faith estimates and assumptions as to future performance, which
Administrative Borrower believes to be fair and reasonable as of the time made
in light of then current and reasonably foreseeable business conditions (it
being understood that forecasts and projections by their nature involve
approximations and uncertainties), and (iv) be otherwise substantially in the
form attached hereto as Exhibit J; and
(e)    promptly, such other financial statements and information as the Agent,
at the request of any Lender, may from time to time request.
7.02    Certificates; Other Information. Administrative Borrower shall furnish
to the Agent (which shall promptly furnish to each Lender), in form and detail
satisfactory to the Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and Section 7.01(b), a completed Compliance Certificate
certified by a Responsible Officer of Administrative Borrower;
(b)    within 30 days of the Agent’s request therefor, (i) a current list of the
names, addresses and outstanding debts of all account debtors, and (ii) a
current list of the names, addresses and outstanding amounts due all creditors
of Parent or any of its Subsidiaries;
(c)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and Section 7.01(b), a completed Update Certificate, certified
by a Responsible Officer of Administrative Borrower;


87

--------------------------------------------------------------------------------





(d)    not later than 30 calendar days after the end of each fiscal quarter of
each fiscal year, a completed Borrowing Base Certificate setting forth the
calculation of the Borrowing Base as of the close of business on the last day of
such calendar quarter, certified by a Responsible Officer of Administrative
Borrower; provided, that during the period commencing after the continuance of
an Increased Reporting Event – Monthly for five (5) consecutive days and
continuing until the date when no Increased Reporting Event – Monthly has
occurred for 30 consecutive days, Borrowers shall deliver such Borrowing Base
Certificate on a monthly basis, no later than 30 calendar days after the end of
each fiscal month, setting forth the calculation of the Borrowing Base as of the
close of business on the last day of such fiscal month; provided further, that,
(i) during the period commencing after the continuance of an Increased Reporting
Event – Weekly (12.5%) for five (5) consecutive days and continuing until the
date when no Increased Reporting Event – Weekly (12.5%) has occurred for 30
consecutive days, or (ii) during the period commencing after the continuance of
an Increased Reporting Event – Weekly (10%) for only one (1) day and continuing
until the date when no Increased Reporting Event – Weekly (10%) has occurred for
30 consecutive days, Borrowers shall deliver such Borrowing Base Certificate on
a weekly basis, no later than the Wednesday following the end of each week, in
each instance setting forth the calculation of the Borrowing Base as of the
close of business on the last day of such week; provided further, that, without
in any way limiting Borrowers’ obligation to deliver Borrowing Base Certificates
as set forth in this Section 7.02(d), Borrowers may, at their option and at any
time, deliver to the Agent a Borrowing Base Certificate setting forth the
calculation of the Borrowing Base;
(e)    promptly upon the request from time to time of the Agent, a status report
on (i) any federal or state tax audits of Parent or any of its Subsidiaries,
(ii) the filing of any federal or state tax returns, (iii) any anticipated tax
refunds, tax abatements or other credits, and (iv) such other tax-related
matters as the Agent may reasonably request;
(f)    promptly upon the reasonable request of the Agent from time to time, a
report of all outstanding Surety Instruments;
(g)    promptly, such additional information regarding the business, financial
or corporate affairs of Parent or any of its Subsidiaries as the Agent, at the
request of any Lender, may from time to time reasonably request; and
(h)    the collateral reports set forth on Exhibit M at the times specified
therein.
Parent and its Subsidiaries shall provide electronic reporting of each of the
collateral reporting items set forth on this Section 7.02.
Documents required to be delivered pursuant to Section 7.01(a)-(b) or Section
7.02(a), (b) and (c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Administrative Borrower posts such documents, or provides a link thereto on the
Administrative Borrower’s website on the Internet at the website address listed
on Schedule 11.02; or (ii) on which such documents are posted on the
Administrative Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent); provided, that: (y) the
Administrative Borrower shall deliver paper copies of such documents to the
Agent or any Lender that requests the Administrative Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Agent or such Lender, and (z) the Administrative Borrower shall notify
the Agent and each Lender (by telecopier or electronic mail) of the posting of
any such documents and provide to the Agent by electronic mail electronic
versions (i.e., soft copies) of such


88

--------------------------------------------------------------------------------





documents. Notwithstanding anything contained herein, in every instance the
Administrative Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 7.02(a) to the Agent. The Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Administrative Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
7.03    Notices. Administrative Borrower shall promptly notify the Agent (which
shall promptly notify each Lender):
(a)    of the occurrence of any Default, and of the occurrence or existence of
any event or circumstance that foreseeably will become a Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) any breach or non-performance of, or
any default under, any Contractual Obligation of Parent or any of its
Subsidiaries which has resulted or could result in a Material Adverse Effect;
and (ii) any dispute, litigation, investigation, proceeding or suspension which
may exist at any time between Parent or any of its Subsidiaries and any
Governmental Authority (including under or pursuant to any Environmental Laws)
which has resulted or could reasonably be expected to result in a Material
Adverse Effect;
(c)    of the commencement of, or any material development in, any litigation or
proceeding affecting Parent or any of its Subsidiaries (i) which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect, or
(ii) in which the relief sought is an injunction or other stay of the
performance of this Agreement or any Loan Document;
(d)    upon, but in no event later than ten (10) days after, becoming aware of
(i) any and all material enforcement, cleanup, removal or other governmental or
regulatory actions instituted, completed or threatened against Parent or any of
its Subsidiaries or any of their respective properties pursuant to any
applicable Environmental Laws, (ii) all other Environmental Claims, and
(iii) any environmental or similar condition on any real property adjoining or
in the vicinity of the property of Parent or any of its Subsidiaries that could
reasonably be anticipated to cause such property or any part thereof to be
subject to any material restrictions on the ownership, occupancy,
transferability or use of such property under any Environmental Laws;
(e)    of the occurrence of any of the following events affecting any Loan Party
or any ERISA Affiliate (but in no event more than ten (10) days after such
event), and deliver to the Agent and each Lender a copy of any notice with
respect to such event that is filed with a Governmental Authority and any notice
delivered by a Governmental Authority to any Loan Party or any ERISA Affiliate
with respect to such event:
(i)    an ERISA Event;
(ii)    a material increase in the Unfunded Pension Liability of any Pension
Plan;
(iii)    the adoption of, or the commencement of contributions to, any Plan
subject to section 412 of the Code by any Loan Party or any ERISA Affiliate; or


89

--------------------------------------------------------------------------------





(iv)    the adoption of any amendment to a Plan subject to section 412 of the
Code, if such amendment results, or would reasonably be expected to result, in a
material increase in contributions or Unfunded Pension Liability;
(f)    of any material change in accounting policies or financial reporting
practices by Parent or any of its consolidated Subsidiaries;
(g)    upon the request from time to time of the Agent, the Hedge Termination
Values, together with a description of the method by which such amounts were
determined, relating to any Hedge Agreements to which Parent or any of its
Subsidiaries is party;
(h)    of the entry by Parent into any Specified Hedge Agreement, together with
the details thereof;
(i)    of the occurrence of any default, event of default, termination event or
other event under any Specified Hedge Agreement that after the giving of notice,
passage of time or both, would permit either counterparty to such Specified
Hedge Agreement to terminate early any or all trades relating to such contract;
(j)    of the occurrence of an “Event of Default” (as defined in, or any
analogous term referred to in, the Senior Note Indenture); and
(k)    (i) to the extent a Beneficial Ownership Certification has previously
been delivered with respect to a Borrower, any change in the information
provided in the Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified in parts (c) or (d) of such
certification, and (ii) to the extent a Borrower becomes a “legal entity
customer” under the Beneficial Ownership Regulation and a Beneficial Ownership
Certification has not previously been delivered with respect to such Borrower,
information regarding such change in status together with a Beneficial Ownership
Certification for such Borrower.
Each notice under this Section 7.03 shall be accompanied by a written statement
by a Responsible Officer of Administrative Borrower setting forth details of the
occurrence referred to therein, and stating what action Parent or any affected
Subsidiary proposes to take with respect thereto and at what time. Each notice
under Section 7.03(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
foreseeably will be) breached or violated.
7.04    Preservation of Corporate Existence, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, except in connection with transactions
permitted by Section 8.03 and sales of assets permitted by Section 8.02:
(a)    preserve and maintain in full force and effect its (i) legal existence,
and (ii) good standing under the laws of its state or jurisdiction of
incorporation or formation;
(b)    preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business;
(c)    use reasonable efforts, in the Ordinary Course of Business, to preserve
its business organization and goodwill; and


90

--------------------------------------------------------------------------------





(d)    preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
7.05    Maintenance of Property. Each Loan Party shall, and shall cause each of
its Subsidiaries to, maintain, and preserve all its property which is used or
useful in its business in good repair and condition (ordinary wear and tear
excepted), and from time to time make necessary repairs, renewals and
replacements thereto so that its property shall be preserved and maintained
consistent with such Loan Party’s or such Subsidiary’s past practice, as
applicable.
7.06    Insurance. In addition to insurance requirements set forth in the
Collateral Documents, each Loan Party shall maintain, and shall cause each of
its Subsidiaries to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, including workers’
compensation insurance, public liability and property and casualty insurance.
All such insurance shall name the Agent as loss payee and as additional insured,
for the benefit of the Lenders, as their interests may appear. All casualty and
key man insurance maintained by Parent or any of its Subsidiaries shall name the
Agent as loss payee and all liability insurance shall name the Agent as
additional insured for the benefit of the Lenders, as their interests may
appear. Upon the request of the Agent, Administrative Borrower shall furnish the
Agent, with sufficient copies for each Lender, at reasonable intervals a
certificate of a Responsible Officer of Administrative Borrower (and, if
requested by the Agent, any insurance broker of Parent or any of its
Subsidiaries) setting forth the nature and extent of all insurance maintained by
Parent and its Subsidiaries in accordance with this Section 7.06 or any
Collateral Documents (and which, in the case of a certificate of a broker, were
placed through such broker).
7.07    Payment of Obligations. Each Loan Party shall, and shall cause each of
its Subsidiaries to, pay and discharge as the same shall become due and payable,
all their respective obligations and liabilities, including:
(a)    all material tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Subsidiary, as
applicable;
(b)    all lawful claims which, if unpaid, would by law become a Lien upon its
property not constituting a Permitted Lien; and
(c)    all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness (except where failure to do so would not otherwise constitute
a Default hereunder).
7.08    Compliance with Laws. Each Loan Party shall comply, and shall cause each
of its Subsidiaries to comply, with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business (including the Federal
Fair Labor Standards Act), except such as may be contested in good faith or as
to which a bona fide dispute may exist or where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
7.09    Compliance with ERISA. Each Loan Party shall, and shall cause each of
its ERISA Affiliates to: (a) maintain each Plan in compliance with the
applicable provisions of ERISA, the Code and other federal or state law except
for any noncompliance that would not reasonably be expected to have a Material
Adverse


91

--------------------------------------------------------------------------------





Effect; (b) cause each Plan which is qualified under section 401(a) of the Code
to maintain such qualification; and (c) make all required contributions to any
Plan subject to section 412 of the Code.
7.10    Inspection.
(a)    Each Loan Party shall, and shall cause each of its Subsidiaries to,
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of Parent
and its Subsidiaries. Each Loan Party shall permit, and shall cause each of its
Subsidiaries to permit, representatives and independent contractors of the Agent
or any Lender to visit and inspect any of their respective properties, to
examine their respective corporate, financial, operating and other records, and
make copies thereof or abstracts therefrom, and to discuss their respective
affairs, finances and accounts with their respective directors, officers, and
independent public accountants, all at the expense of Borrowers and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to Administrative Borrower; provided,
that when an Event of Default exists the Agent or any Lender may do any of the
foregoing at any time during normal business hours and without advance notice.
(b)    Without limiting the generality of Section 7.10(a), as frequently as the
Agent or the Majority Lenders may deem appropriate, Parent and its Subsidiaries
will provide Agent or its designees access to their respective records and
premises and allow auditors or appraisers to conduct audits and appraisals of
their respective inventory and accounts. Borrowers shall pay all reasonable fees
and expenses of each such audit and appraisal, subject to the limitations set
forth below in Section 7.10(c).
(c)     So long as no Event of Default shall have occurred and be continuing
during a calendar year, Borrowers shall not be obligated to reimburse Agent for
more than one (1) field examination in such calendar year (increasing to two (2)
field examinations if Excess Availability is less than the greater of (i) 20% of
the Line Cap and (ii) $85,000,000 for five (5) consecutive Business Days during
such calendar year), and one (1) inventory appraisal in such calendar year
(increasing to two (2) inventory appraisals if Excess Availability is less than
the greater of (i) 20% of the Line Cap or (ii) $85,000,000 for five (5)
consecutive Business Days during such calendar year).
7.11    Environmental Laws.
(a)    Each Loan Party shall, and shall cause each of its Subsidiaries to,
conduct its operations and keep and maintain its property in compliance with all
Environmental Laws, except to the extent the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.
(b)    Upon the written request of the Agent, each Loan Party shall submit and
cause each of its Subsidiaries to submit, to the Agent, at Borrowers’ sole cost
and expense, at reasonable intervals, a report providing an update of the status
of any environmental, health or safety compliance, hazard or liability issue
identified in any notice or report required pursuant to Section 7.03(d), that
could, individually or in the aggregate, result in liability (to the extent not
covered by independent third party insurance as to which the insurer does not
dispute coverage) in excess of $5,000,000.
7.12    Use of Proceeds. Borrowers shall, directly or indirectly, use the
proceeds of the Loans for working capital and other general corporate purposes
not in contravention of any Requirement of Law or of any Loan Document, and as
otherwise expressly permitted pursuant to this Agreement (including that no part
of the proceeds of any Loan or Letter of Credit will be used, directly or
indirectly, (a) to make any payments to a Sanctioned Person or a Sanctioned
Entity, to finance any investments in a Sanctioned Person


92

--------------------------------------------------------------------------------





or a Sanctioned Entity, or to fund any operations of a Sanctioned Person or a
Sanctioned Entity), or in any other manner that would result in a violation of
Sanctions by any Person, and (b) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Sanctions, Anti-Corruption Laws or
Anti-Money Laundering Laws.
7.13    Additional Borrowers or Additional Guarantors.
(a)    If Parent shall incorporate, create or acquire any direct or indirect
Subsidiary (other than an Excluded Subsidiary), Parent shall cause such
Subsidiary to furnish promptly, but in no event more than 30 days thereafter or,
in each case, such longer period as the Agent may approve in its discretion,
each of the following to the Agent (subject to the Intercreditor Agreement):
(i)    (A) with respect to an additional Borrower, a duly executed notice and
agreement in substantially the form of Exhibit E-1 (an “Additional Borrower
Assumption Agreement”), and (B) with respect to an additional Guarantor, a duly
executed notice and agreement in substantially the form of Exhibit E-2 (an
“Additional Guarantor Assumption Agreement”);
(ii)    (A) copies of the resolutions of the board of directors (or equivalent
governing body) of such Subsidiary approving and authorizing the execution,
delivery and performance by such Subsidiary of this Agreement and its Additional
Borrower Assumption Agreement or its Additional Guarantor Assumption Agreement,
as applicable, certified as of the date of such Additional Borrower Assumption
Agreement or Additional Guarantor Assumption Agreement, as applicable (the
“Accession Date”) by the Secretary or an Assistant Secretary (or other
appropriate officer) of such Subsidiary; (B) a certificate of the Secretary or
Assistant Secretary (or other appropriate officer) of such Subsidiary certifying
the names and true signatures of the officers of such Subsidiary authorized to
execute and deliver and perform, as applicable, its Additional Borrower
Assumption Agreement or Additional Guarantor Assumption Agreement, as
applicable, this Agreement and all other Loan Documents to be delivered
hereunder; (C) copies of the articles or certificate of incorporation and bylaws
(or other applicable Organization Documents) of such Subsidiary as in effect on
the Accession Date, certified by the Secretary or Assistant Secretary (or other
appropriate officer) of such Subsidiary as of the Accession Date; and (D) an
opinion of counsel to such Subsidiary and addressed to the Agent and the
Lenders, in form and substance reasonably acceptable to the Agent;
(iii)    (A) such amendments to the schedules to the Security Agreement as shall
be required in connection with the accession of such Subsidiary thereto; and
(B) UCC-1 financing statements for each jurisdiction in which such filing is
necessary to perfect the security interest of the Agent on behalf of the Lenders
in the Collateral of such Subsidiary and in which the Agent requests that such
filing be made; and
(iv)    [Intentionally Omitted].
(b)    Additionally, Parent and such Subsidiary shall execute and deliver to the
Agent such other items as reasonably requested by the Agent in connection with
the foregoing, including officers’ certificates, search reports, control
agreements and other certificates and documents.
7.14    Additional Stock Pledges. Subject to the Intercreditor Agreement, if
Parent or any of its Subsidiaries, directly or indirectly, incorporates, creates
or acquires any additional Subsidiary, or otherwise acquires any capital stock,
membership interests or other equity interests of any other Person, then within
thirty (30) days thereafter or such longer period as the Agent may approve in
its discretion, Parent or such Subsidiary, as applicable, shall, to the extent
not constituting Excluded Collateral, (i) pledge the capital stock,


93

--------------------------------------------------------------------------------





membership interests or other equity interests of such additional Subsidiary or
other Person to the Agent pursuant to the Security Agreement, (ii) execute and
deliver to the Agent stock transfer powers executed in blank with signatures
guaranteed as the Agent shall request, and such UCC‑1 financing statements (as
furnished by the Agent) in each jurisdiction in which such filing is necessary
to perfect the security interest of the Agent in the Collateral with respect to
Parent or such Subsidiary, and (iii) deliver such other items as reasonably
requested by the Agent in connection with the foregoing, including resolutions,
incumbency and officers’ certificates, opinions of counsel, search reports,
control agreements and other certificates and documents.
7.15    Further Assurances.
(a)    Each Loan Party shall ensure that all written information, exhibits and
reports furnished to the Agent or the Lenders do not and will not contain, when
considered with all other information so furnished, any untrue statement of a
material fact and do not and will not omit to state any material fact or any
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which made, and will promptly disclose to the Agent and
the Lenders and correct any material defect or error that may be discovered
therein or in any Loan Document or in the execution, acknowledgement or
recordation thereof; provided, that to the extent any such written information,
exhibit or report was based upon or constitutes a forecast or projection, each
Loan Party shall ensure only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such information, exhibit or
report (it being understood that forecasts and projections by their nature
involve approximations and uncertainties).
(b)    [Intentionally Omitted].
(c)    Promptly upon request by the Agent, each Loan Party shall (and shall
cause any of its Subsidiaries to) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register (and, if requiring the
execution by any third party, use commercially reasonable efforts to obtain),
any and all such further acts, deeds, conveyances, security agreements, control
agreements, assignments, estoppel certificates, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments the Agent or the Majority Lenders
may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Loan Document, (ii) to
subject to the Liens created by any of the Collateral Documents any of the
properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and
(iv) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Agent and Lenders the rights granted or now or hereafter intended
to be granted to the Lenders under any Loan Document or under any other document
executed in connection therewith.
7.16    Cash Balance; Cash Sweep; Cash Management.
(a)    Each Loan Party shall, and shall cause each of its Subsidiaries to, take
all steps necessary to ensure that the Cash Balance is at all times subject to a
first priority Lien in favor of the Agent on behalf of the Lenders and the other
Secured Parties to secure the Obligations and that the Cash Balance is held in
deposit accounts, securities accounts, or commodity accounts, or any combination
thereof, that are maintained by a branch office of a bank or securities
intermediary located within the United States and that are subject to the
control of the Agent within the meaning of Section 9314 of the UCC.
(b)    Each Loan Party shall, and shall cause each of its Subsidiaries to
(i) establish and maintain cash management arrangements of a type and on terms
reasonably satisfactory to the Agent (other than the establishment of lockboxes,
which is addressed in clause (d) below) at one or more of the banks set


94

--------------------------------------------------------------------------------





forth on Schedule 1 to the Security Agreement, in a Perfection Certificate or
the latest Update Certificate (each a “Cash Management Bank”), and (ii) deposit
or cause to be deposited promptly, and in any event no later than the first
Business Day after the date of receipt thereof, all of their Collections
(including those sent directly by their Account Debtors to Parent or one of its
Subsidiaries) into an account (a “Cash Management Account”) at one of the Cash
Management Banks.
(c)    Each Cash Management Bank shall establish and maintain cash management
and/or control agreements (each, a “Cash Management Agreement”) with the Agent
and Parent (or any applicable Subsidiary of Parent), in form and substance
reasonably acceptable to the Agent. Each such Cash Management Agreement shall
provide, among other things, that (i) the Cash Management Bank will comply with
any instructions originated by the Agent directing the disposition of the funds
in the applicable Cash Management Account(s) without further consent by Parent
or any of its Subsidiaries, as applicable, (ii) the Cash Management Bank has no
rights of setoff or recoupment or any other claim against the applicable Cash
Management Account(s) other than for payment of its service fees and other
charges directly related to the administration of such Cash Management
Account(s) and for returned checks or other items of payment, and (iii) from and
after the date that the Cash Management Bank receives written notification (a
“Cash Sweep Notification”) from the Agent, the Cash Management Bank will
forward, by daily sweep, all amounts in the applicable Cash Management
Account(s) to the Agent’s Account. The Agent agrees that it will not provide a
Cash Sweep Notification to the Cash Management Bank unless and until (A) an
Event of Default has occurred and is continuing, or (B) Availability for five
(5) consecutive Business Days is less than the greater of (1) $37,700,000, and
(2) 10.0% of the Line Cap. The Agent shall notify the Cash Management Bank that
it is rescinding the Cash Sweep Notification if (x) no Event of Default exists,
and (y) at least 30 consecutive days have elapsed since the date of the Cash
Management Bank’s receipt of the Cash Sweep Notification in which Availability
as of the end of each such day is greater than the greater of (1) $37,700,000,
and (2) 10.0% of the Line Cap.
(d)    Each Loan Party shall, and shall cause each of its Subsidiaries to,
establish and maintain lockboxes on terms reasonably satisfactory to the Agent
at one or more of the Cash Management Banks, and shall request in writing and
otherwise take such reasonable steps to ensure that all of its and its
Subsidiaries’ Account Debtors forward payment of the amounts owed by them
directly to such lockboxes at the Cash Management Banks.
7.17    Tax Returns. Each Loan Party shall, and shall cause its Subsidiaries to,
timely file all federal and other material tax returns and reports required to
be filed, subject to extensions received in the Ordinary Course of Business in
connection therewith.
7.18    Lender Meetings. Borrowers will hold an annual meeting (at a mutually
agreeable location and time or, at the option of Agent, by conference call) with
all Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year, the financial condition of
Parent and its Subsidiaries, and the projections presented for the current
fiscal year of Parent and its Subsidiaries.
7.19    Asset Sales Offers. In connection with any Asset Dispositions (as
defined in the Senior Note Documents), Borrowers shall make such prepayments of
the Obligations (together with concurrent permanent reduction of the
Commitments) and/or make such investments in Additional Assets (as defined in
the Senior Note Documents) as are necessary to avoid the obligation to make an
Asset Disposition Offer (as defined in the Senior Note Documents) with respect
to any such Asset Dispositions.


95

--------------------------------------------------------------------------------





7.20    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions and, in all material respects, Anti-Corruption Laws and
Anti-Money Laundering Laws. The Loan Parties shall implement and maintain in
effect policies and procedures reasonably designed to promote compliance with
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.
ARTICLE VIII.

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Majority Lenders waive compliance in writing:
8.01    Limitation on Liens.
(a)    Each Loan Party shall not, and shall not suffer or permit any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):
(i)    any Lien existing on the Effective Date and set forth in Schedule 8.01;
provided, that (a) such Lien (including any Lien securing Permitted Refinancing
Indebtedness) shall not attach to any property or asset of Parent or any of its
Subsidiaries other than the property or asset originally so encumbered on the
Effective Date, and (b) such Lien shall secure only those obligations that it
secures on the Effective Date and Permitted Refinancing Indebtedness in respect
thereof;
(ii)    any Lien created under any Loan Document;
(iii)    Liens securing obligations under the Senior Note Documents (including
any Liens securing Permitted Refinancing Indebtedness in respect thereof)
incurred in compliance with Section 8.05(b); provided, that such Liens are
subject to the Intercreditor Agreement and the holders (or the indenture trustee
for the benefit thereof) of such Permitted Refinancing Indebtedness bind
themselves (in a writing addressed to Agent) to the terms of the Intercreditor
Agreement;
(iv)    Liens for taxes, fees, assessments or other governmental charges which
are not delinquent or remain payable without penalty, or which are being
contested in good faith and by appropriate proceedings, if adequate reserves in
accordance with GAAP are maintained by Parent or any of its Subsidiaries, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;
(v)    carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent or which are being contested in good faith and by
appropriate proceedings, if adequate reserves in accordance with GAAP are
maintained by Parent or any of its Subsidiaries, which proceedings have the
effect of preventing the forfeiture or sale of the property subject thereto;
(vi)    Liens (other than any Lien imposed by ERISA and other than on the
Collateral) consisting of pledges or deposits required in the Ordinary Course of
Business in connection with workers’ compensation, unemployment insurance and
other social security legislation;


96

--------------------------------------------------------------------------------





(vii)    Liens securing (A) the non-delinquent performance of bids, trade
contracts (other than for borrowed money), leases (other than Finance Leases),
statutory obligations, (B) contingent obligations on surety and appeal bonds,
and (C) other non-delinquent obligations of a like nature; in each case,
incurred in the Ordinary Course of Business; provided, that all such Liens in
the aggregate would not (even if enforced) cause a Material Adverse Effect;
(viii)    Liens consisting of judgment or judicial attachment liens with respect
to any judgment that does not constitute an Event of Default under
Section 9.01(i);
(ix)    easements, rights of way, restrictions and other similar encumbrances
incurred in the Ordinary Course of Business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the businesses of Parent and its Subsidiaries;
(x)    Liens on property or other assets of Persons which become Subsidiaries
after the date of this Agreement; provided, that (A) such Liens existed at the
time the respective Persons became Subsidiaries and were not created in
anticipation thereof, (B) any such Lien does not by its terms cover any assets
after the time such Person becomes a Subsidiary which were not covered
immediately prior thereto, (C) any such Lien does not by its terms secure any
Indebtedness other than Indebtedness existing immediately prior to the time such
Person becomes a Subsidiary and Permitted Refinancing Indebtedness in respect
thereof, and (D) such Indebtedness is permitted by Section 8.05(e);
(xi)    purchase money Liens on any property acquired or held by Parent or any
of its Subsidiaries in the Ordinary Course of Business, securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such property; provided, that (A) any such Lien attaches to such
property concurrently with or within 180 days after the acquisition thereof,
(B) such Lien attaches solely to the property so acquired in such transaction,
(C) the principal amount of the Indebtedness secured thereby does not exceed
100% of the cost of such property, and (D) such Indebtedness is permitted under
Section 8.05(e); provided further, that individual financings of equipment
provided by one lender may be cross collateralized to other outstanding
financings of equipment provided by such lender;
(xii)    Liens securing obligations in respect of Finance Leases on assets
subject to such leases; provided, that such Finance Leases are otherwise
permitted hereunder; provided further, that individual financings of equipment
provided by one lender may be cross collateralized to other outstanding
financings of equipment provided by such lender;
(xiii)    Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided, that (A) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by Parent or any of its Subsidiaries in excess of those set forth by
regulations promulgated by the FRB, and (B) such deposit account is not intended
by Parent or any of its Subsidiaries to provide collateral to the depository
institution;
(xiv)    precautionary Uniform Commercial Code financing statement filings in
respect of Operating Leases entered into by Parent or any of its Subsidiaries in
the Ordinary Course of Business;
(xv)    Liens solely on any cash earnest money deposits made by Parent or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition;


97

--------------------------------------------------------------------------------





(xvi)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements with vendors for the sale or purchase of goods entered into
by Parent or any of its Subsidiaries in the Ordinary Course of Business;
(xvii)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of
Parent or any of its Subsidiaries;
(xviii)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements;
(xix)    pledges and deposits in the Ordinary Course of Business securing
liability for reimbursement or indemnification obligations incurred in the
Ordinary Course of Business (other than for borrowed money) of insurance
carriers providing property, casualty or liability insurance to Parent or any of
its Subsidiaries, in an aggregate amount at any time not to exceed $30,000,000;
(xx)    Liens granted in the Ordinary Course of Business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 8.05(j);
(xxi)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
(xxii)    other Liens as to which the aggregate amount of the obligations
secured thereby does not exceed $20,000,000; and
(xxiii)    Liens in favor of Permitted Hedging Counterparties, existing on the
Permitted Commodity Accounts and the contents thereof to secure obligations to
Permitted Hedging Counterparties arising in connection with the maintenance and
provision of the Permitted Commodity Accounts in the ordinary course of business
and Indebtedness to Permitted Hedging Counterparties permitted pursuant to
Section 8.05(e) in connection with the Permitted Commodities Trading; provided,
that the aggregate amount of cash and cash equivalents on deposit in Permitted
Commodity Accounts and subject to such Liens shall not exceed $20,000,000 at any
one time.
(b)    Each Loan Party shall not, and shall not permit any of its Subsidiaries
to, enter into or suffer to exist any agreement (other than the Loan Documents
and, subject to the provisions of the Intercreditor Agreement, the Senior Note
Documents and any documents giving effect to any Permitted Refinancing
Indebtedness thereof) prohibiting or conditioning the creation or assumption of
any Lien upon any of its properties, revenues or assets, whether now owned or
hereafter acquired, except (i) with respect to specific assets subject to a
Permitted Lien, (ii) agreements for the sale of a Subsidiary or assets;
provided, that (A) any such prohibition or condition on the creation or
assumption of any Lien applies only to the Subsidiary or assets that are to be
sold while such sale is pending, and (B) such sale is permitted under
Section 8.02, (iii) stockholders agreements, charter or other formation or joint
venture documents relating to Non-Wholly-Owned Subsidiaries, (iv) pursuant to
customary anti-assignment or no-subletting clauses in leases, licenses or
contracts entered into in the Ordinary Course of Business, which restrict only
the assignment of such lease, license or contract, as applicable, and (v) with
respect to any prohibition or limitation that exists in any agreement governing
Indebtedness permitted under (A) Section 8.05(h) in effect at the time a Person
becomes a Subsidiary of Parent or any of its Subsidiaries, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary, or (B) Section 8.05(i), so long as such prohibitions and conditions
are not materially more burdensome (taken as a whole) than the prohibitions


98

--------------------------------------------------------------------------------





and conditions governing the Loan Documents, the Senior Note Documents, or any
documents giving effect to any Permitted Refinancing Indebtedness thereof.
Notwithstanding the foregoing, no Liens may exist at any time on or with respect
to the Pledged Collateral, except under the Loan Documents and, subject to the
provisions of the Intercreditor Agreement, the Senior Note Documents.
8.02    Disposition of Assets. Each Loan Party shall not, and shall not suffer
or permit any of its Subsidiaries to, directly or indirectly, sell, assign,
lease, convey, transfer or otherwise dispose of (whether in one or a series of
transactions) any property (including accounts and notes receivable, with or
without recourse, and including by an allocation of assets among newly divided
limited liability companies pursuant to a “plan of division”), except:
(a)    dispositions of inventory, all in the Ordinary Course of Business;
(b)    the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;
(c)    dispositions of inventory and equipment by Parent or any other Loan Party
to any other Loan Party pursuant to reasonable business requirements and in the
Ordinary Course of Business; provided, that no such disposition by any Borrower
to any Guarantor shall be permitted hereunder unless Administrative Borrower
shall have provided to the Agent at least five Business Days prior written
notice of such disposition and an updated Borrowing Base Certificate
demonstrating that after giving effect to the consummation of such disposition,
no Overadvance shall have occurred or would result therefrom;
(d)    the lease or sublease of real property by Parent or any of its
Subsidiaries to other Persons in the Ordinary Course of Business;
(e)    the sale of cash equivalents and other short term money market
investments in the Ordinary Course of Business pursuant to Parent’s or any of
its Subsidiaries’ usual and customary cash management policies and procedures;
the use of cash and cash equivalents for purposes not prohibited hereby;
(f)    dispositions pursuant to sales and leaseback transactions permitted under
Section 8.13;
(g)    dispositions of real property which are made for Fair Market Value (as
determined in good faith by Administrative Borrower); provided, that at the time
of any disposition, no Event of Default shall exist or shall result from such
disposition; and
(h)    dispositions not otherwise permitted hereunder which are made for Fair
Market Value (as determined in good faith by Administrative Borrower); provided,
that (i) at the time of any disposition, no Event of Default shall exist or
shall result from such disposition, (ii) if the aggregate fair market value of
the assets subject to such disposition (in any transaction or series of related
transactions) is equal to or greater than $20,000,000, then not less than 75% of
the aggregate purchase price for such disposition shall be paid in cash,
(iii) no disposition by Parent of any of its equity interest in BMC West, LLC or
SelectBuild Construction, Inc. shall be permitted hereunder, (iv) no disposition
by any Loan Party of Accounts or Inventory (or any Equity Securities of any
Persons that have an interest in any Accounts or Inventory) shall be permitted
hereunder unless Administrative Borrower shall have provided to the Agent at
least five (5) Business Days prior written notice of such disposition and an
updated Borrowing Base


99

--------------------------------------------------------------------------------





Certificate demonstrating that after giving effect to the consummation of such
disposition, no Overadvance shall have occurred or would result therefrom; and
(v) the Net Proceeds of such disposition shall be applied in accordance with
Section 2.07(b), if applicable.
Notwithstanding anything in this agreement to the contrary, each Loan Party
shall not and shall not permit any of its Subsidiaries to, deposit any ABL
Priority Collateral (as defined in the Intercreditor Agreement), or the products
or proceeds thereof, into the Designated Notes Account.
8.03    Consolidations and Mergers. Each Loan Party shall not, and shall not
suffer or permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:
(a)    any Subsidiary of Parent may merge with (i) any Borrower (provided, that
a Borrower shall be the continuing or surviving Person), or (ii) any one or more
other Subsidiaries of Parent (provided, that (A) if any transaction shall be
between a Subsidiary and a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary
shall be the continuing or surviving Person; and (B) if any transaction shall be
between a Subsidiary and a Loan Party, the Loan Party shall be the continuing or
surviving Person);
(b)    as permitted by Section 8.02;
(c)    any Subsidiary of Parent may distribute or sell all or substantially all
of its assets (upon voluntary liquidation, dissolution or otherwise) to any
Borrower or to a Wholly-Owned Subsidiary; provided, that if the Subsidiary
distributing or selling its assets is a Loan Party, then the Person purchasing
or otherwise receiving the assets must also be a Loan Party; provided further,
that no such distribution or sale by any Borrower to any Guarantor shall be
permitted hereunder unless Administrative Borrower shall have provided to the
Agent at least five Business Days prior written notice of such distribution or
sale and an updated Borrowing Base Certificate demonstrating that after giving
effect to the consummation of such distribution or sale, no Overadvance shall
have occurred or would result therefrom; and
(d)    Any Subsidiary of Parent may merge with or consolidate into any other
Person that is not a Subsidiary; provided, that (i) in the case of any Borrower,
a Borrower shall be the continuing or surviving Person, (ii) if a Loan Party is
a party to such merger, then the surviving or continuing entity must be a Loan
Party or become a Loan Party in accordance with Section 7.13, (iii) such merger
or consolidation is in connection with a Permitted Acquisition, and (iv) no such
merger or consolidation shall be made while there exists a Default or if a
Default would occur as a result thereof.
8.04    Loans and Investments. Each Loan Party shall not purchase or acquire, or
suffer or permit any of its Subsidiaries to purchase or acquire, any capital
stock, equity interest, or any obligations or other securities of, or any
interest in, any Person, or make any Acquisitions, or make any advance, loan,
extension of credit or capital contribution to or any other investment in, any
Person including any Affiliate of Parent (together, “Investments”) except for:
(a)    Investments held by Parent or any of its Subsidiaries in the form of cash
equivalents and short term money market investments in the Ordinary Course of
Business pursuant to Parent’s and its Subsidiaries’ usual and customary cash
management policies and procedures;
(b)    extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the Ordinary
Course of Business, together with investments


100

--------------------------------------------------------------------------------





received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;
(c)    (i) Investments by Parent and its Subsidiaries in their respective
Subsidiaries which Investments are outstanding on the Effective Date, and
(ii) additional Investments by Parent and its Subsidiaries that are Loan Parties
in other Loan Parties;
(d)    Investments incurred in order to consummate Permitted Acquisitions;
(e)    Investments constituting Permitted Hedge Obligations or payments or
advances under Hedge Agreements relating to Permitted Hedge Obligations;
(f)    Investments constituting non-cash consideration received by Parent or any
of its Subsidiaries in respect of any asset dispositions permitted under
Section 8.02;
(g)    Restricted Payments, to the extent permitted under Section 8.11;
(h)    guarantees permitted under Section 8.05 or Section 8.08;
(i)    advances made in connection with purchases of goods or services in the
Ordinary Course of Business;
(j)    (i) non-cash loans and advances to employees, officers, and directors (or
spouses or lineal descendants thereof or any trusts for the benefit of any of
the foregoing) of Parent or any of its Subsidiaries for the purpose of
purchasing Equity Securities in Parent so long as the proceeds of such loans are
used in their entirety to purchase such Equity Securities in Parent, and
(ii) loans and advances to employees and officers of Parent or any of its
Subsidiaries in the Ordinary Course of Business for any other business purpose
and in an aggregate amount not to exceed $2,500,000 at any time outstanding;
(k)    (i) Investments by a Loan Party in Subsidiaries of Parent that are not
Loan Parties, and (ii) Investments by a Subsidiary that is not a Loan Party in
another Subsidiary that is not a Loan Party, in an aggregate amount for clauses
(i) and (ii) not to exceed $5,000,000 at any time outstanding;
(l)    Investments in negotiable instruments deposited or to be deposited for
collection in the Ordinary Course of Business;
(m)    Investments consisting of (i) utilities, security deposits, leases and
similar prepaid expenses incurred in the Ordinary Course of Business, (ii) trade
accounts created, or prepaid expenses accrued, in the Ordinary Course of
Business, and (iii) deposits of cash and cash equivalents to the extent
contemplated by Section 8.01(a)(xxiii);
(n)    advances made in connection with purchases of goods or services in the
Ordinary Course of Business; and
(o)    any Investments, so long as (i) no Default or Event of Default has
occurred and is continuing or would immediately result therefrom, and (ii)
either (A) (1) Administrative Borrower shall have delivered to Agent written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis, Parent and its Subsidiaries would have had a Fixed Charge Coverage Ratio
of at least 1.00:1.00 for the four (4) fiscal quarter period ended immediately
prior to the making of the Investment for which financial statements have been
or are required to have been delivered pursuant to Section 7.01(a) or (b), and
(2) after


101

--------------------------------------------------------------------------------





giving effect to the Investment, Borrowers would have Availability of at least
the greater of (x) $53,000,000, and (y) 12.5% of the Line Cap then in effect, or
(B) after giving effect to the Investment, Borrowers would have Availability of
at least the greater of (1) $74,000,000, and (2) 17.5% of the Line Cap then in
effect.
8.05    Limitation on Indebtedness. Each Loan Party shall not, and shall not
suffer or permit any of its Subsidiaries to, create, incur, assume, suffer to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:
(a)    Indebtedness incurred pursuant to the Loan Documents;
(b)    subject to the provisions of the Intercreditor Agreement, Indebtedness
incurred pursuant to the Senior Note Documents, including any Permitted
Refinancing Indebtedness in respect thereof (provided, that clause (a) of the
definition of “Permitted Refinancing Indebtedness” shall not apply to the
increase of Indebtedness pursuant to the Senior Note Documents so long as the
requirements set forth in the following proviso have been satisfied); provided,
that at the time of incurrence and after giving pro forma effect thereto, (i)
other than in connection with the incurrence of such Indebtedness in the
original principal amount of up to $350,000,000 in the aggregate, no Default or
Event of Default has occurred and is continuing or would immediately result
therefrom, (ii) other than in connection with the incurrence of such
Indebtedness in the original principal amount of up to $350,000,000 in the
aggregate, the Pro Forma Leverage Ratio after giving effect to such incurrence
would not be greater than 4.50 to 1.00, (iii) such Indebtedness shall be subject
to the terms and conditions of the Senior Note Documents and the Intercreditor
Agreement, and (iv) other than in connection with the incurrence of such
Indebtedness in the original principal amount of up to $350,000,000 in the
aggregate, Administrative Borrower has delivered to Agent a certificate of a
Responsible Officer of Administrative Borrower, including reasonably detailed
calculations, demonstrating compliance, if applicable, with clauses (i), (ii),
and (iii);
(c)    Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 8.08;
(d)    Indebtedness existing on the Effective Date set forth on Schedule 8.05
and any Permitted Refinancing Indebtedness in respect thereof;
(e)    (i) Indebtedness secured by Liens permitted by Sections 8.01(a)(x) and
8.01(a)(xi) outstanding on the Effective Date and set forth on Schedule 8.05,
together with Permitted Refinancing Indebtedness in respect thereof; and
(ii) Indebtedness incurred after the Effective Date secured by Liens permitted
by Sections 8.01(a)(x) or 8.01(a)(xi); provided, that if the Pro Forma Leverage
Ratio is greater than or equal to 4.00 to 1.00 before and immediately after the
incurrence of such Indebtedness, then the aggregate principal amount of the
Indebtedness described in clauses (i) and (ii) above and incurred at such times
shall not exceed the following: (A) $60,000,000 if such Pro Forma Leverage Ratio
is greater than or equal to 5.00 to 1.00; and (B) $75,000,000 if such Pro Forma
Leverage Ratio is less than 5.00 to 1.00 but greater than or equal to 4.00 to
1.00;
(f)    Indebtedness of (i) Parent or other Loan Parties to Parent or other Loan
Parties, (ii) Subsidiaries not otherwise constituting a Loan Party to a Loan
Party (to the extent the Investment is permitted pursuant to Section 8.04
hereof), and (iii) Indebtedness of a Subsidiary that is not a Loan Party to
another Subsidiary that is not a Loan Party;
(g)    Indebtedness incurred pursuant to sales and leaseback transactions
permitted under Section 8.13;


102

--------------------------------------------------------------------------------





(h)    (i) Indebtedness of a Person or Indebtedness secured by assets of a
Person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired by Parent or any of its Subsidiaries, in each case
after the Effective Date as the result of a Permitted Acquisition; provided,
that (A) such Indebtedness existed at the time such Person became a Subsidiary
or at the time such assets were acquired and, in each case, was not created in
anticipation thereof, and (B) such Indebtedness is not guaranteed in any respect
by Parent or any of its Subsidiaries (other than by any such Person that so
becomes a Subsidiary and existing Subsidiaries of such Person); and (ii) any
Permitted Refinancing Indebtedness in respect thereof;
(i)    other unsecured Indebtedness; provided, that if (x) the Pro Forma
Leverage Ratio is greater than or equal to 4.50 to 1.00 before and immediately
after the incurrence of such Indebtedness, or (y) an Event of Default has
occurred and is continuing or would immediately result therefrom, then the
aggregate principal amount of the unsecured Indebtedness subject to this clause
(i) and incurred at such times shall not exceed $50,000,000;
(j)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Parent or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;
(k)    Indebtedness in respect of certain Borrowers’ obligations under the
letters of credit set forth on Schedule 8.05(k) and any amendments thereto and
replacements thereof supporting the same underlying obligations; provided, that
(A) the aggregate amount of such Indebtedness shall not exceed $14,367,832, (B)
the amount of such Indebtedness permitted pursuant to this clause (k) shall be
reduced by 100% of the amount of any reduction in the face amount of any letter
of credit set forth on Schedule 8.05(k) (other than replacements thereof which
support the same underlying obligations), upon the payment in full of all
obligations or indebtedness (if any) that becomes due and payable in connection
with such reduction, and (C) the amount of any such letter of credit that is
replaced shall in no event exceed the amount of the letter of credit it replaces
on the date of such replacement; and
(l)    (i) the accretion or amortization of original issue discount on
Indebtedness that is otherwise permitted under this Agreement, and (ii) interest
payments relative to existing Indebtedness that is otherwise permitted under
this Agreement and that is capitalized to the principal amount of, or paid in
the form of an additional issuance of, the underlying Indebtedness.
In the event that any item of Indebtedness would qualify to be included in more
than one category of Indebtedness that is permitted in this Section 8.05, the
Administrative Borrower may select the category in which to classify such item
of Indebtedness.
8.06    Transactions with Affiliates. Each Loan Party shall not, and shall not
suffer or permit any of its Subsidiaries to, enter into any transaction with any
Affiliate of Parent, except (x) upon fair and reasonable terms no less favorable
to such Loan Party or such Subsidiary than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate of Parent, and (y) if
Administrative Borrower delivers to Agent with respect to any Affiliate
transaction or series of related Affiliate transactions involving aggregate
payments or consideration in excess of $25,000,000, a resolution adopted by the
majority of the board of directors of Administrative Borrower approving such
Affiliate transaction and set forth in a Responsible Officers’ certificate
certifying that such Affiliate transaction complies with clause (x) above;
provided, that the foregoing restrictions shall not apply to (i) transactions
between or among Loan Parties, (ii) Investments and Restricted Payments
permitted hereby, (iii) customary fees paid to directors (or members of a
similar governing body) of Parent or its Subsidiaries in the Ordinary Course of
Business, (iv) customary indemnities


103

--------------------------------------------------------------------------------





provided to directors of Parent and its Subsidiaries in the Ordinary Course of
Business, and (v) compensation arrangements for officers and other employees of
Parent and its Subsidiaries entered into in the Ordinary Course of Business.
8.07    Use of Proceeds. Each Loan Party shall not, and shall not suffer or
permit any of its Subsidiaries to, use any portion of the Loan proceeds or any
Letter of Credit, directly or indirectly, (i) to purchase or carry Margin Stock,
(ii) to repay or otherwise refinance indebtedness of Parent or any of its
Subsidiaries or others incurred to purchase or carry Margin Stock, (iii) to
extend credit for the purpose of purchasing or carrying any Margin Stock, in a
manner that would not result in the contravention of Regulation T, U or X of the
FRB, (iv) to repay any of the indebtedness under the Senior Note Documents to
the extent any such payment would be in contravention of the Intercreditor
Agreement, (v) for any use not permitted under Section 7.12, (vi) to make any
payments to a Sanctioned Entity or a Sanctioned Person, to fund any investments,
loans or contributions in, or otherwise make such proceeds available to, a
Sanctioned Entity or a Sanctioned Person, to fund any operations, activities or
business of a Sanctioned Entity or a Sanctioned Person, or in any other manner
that would result in a violation of Sanctions by any Person, or (vii) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.
8.08    Contingent Obligations. Each Loan Party shall not, and shall not suffer
or permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Contingent Obligations, except:
(a)    endorsements for collection or deposit in the Ordinary Course of
Business;
(b)    Contingent Obligations in respect of Hedge Agreements permitted under
Section 8.04(e);
(c)    Contingent Obligations of Parent in respect of Indebtedness of any other
Loan Party, or Contingent Obligations of any Loan Party in respect of
Indebtedness of another Loan Party or of Parent, in each case to the extent such
Indebtedness is permitted hereunder;
(d)    Contingent Obligations of Parent and its Subsidiaries existing as of the
Effective Date and set forth on Schedule 8.08;
(e)    Contingent Obligations with respect to Surety Instruments incurred in the
Ordinary Course of Business;
(f)    Contingent Obligations consisting of normal and customary indemnities
issued in the Ordinary Course of Business (including under professional services
agreements, construction and materials supply agreements, intellectual property
agreements or employment and consulting agreements) or consisting of normal and
customary indemnities pursuant to the issuance and sale of securities;
(g)    Contingent Obligations in respect of Operating Leases, to the extent such
Operating Leases are permitted to be entered into hereby;
(h)    Contingent Obligations consisting of customary indemnification and
purchase price adjustment obligations incurred in connection with asset
dispositions permitted under Section 8.02; and
(i)    Contingent Obligations consisting of Earn-Out Obligations incurred in
connection with Permitted Acquisitions.


104

--------------------------------------------------------------------------------





8.09    Intentionally Omitted.
8.10    Intentionally Omitted.
8.11    Restricted Payments. Each Loan Party shall not, and shall not suffer or
permit any of its Subsidiaries to, declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of its capital stock or other equity
interests (other than dividends or other distributions by a Subsidiary to Parent
or to another Subsidiary that is a Loan Party), or purchase, redeem or otherwise
acquire for value any shares of its capital stock or other equity interests or
any warrants, rights or options to acquire such shares or other equity
interests, now or hereafter outstanding (collectively, “Restricted Payments”);
except that Parent may:
(a)    declare and make dividend payments or other distributions payable solely
in its common stock;
(b)    so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, declare and make dividends required to be declared
or paid pursuant to the terms of any securities issued in an offering by Parent
of common stock, preferred stock or other equity interests of Parent, so long as
the dividend provisions of such securities were approved by the Majority Lenders
in writing prior to the issuance of such securities;
(c)    allow any Subsidiary of Parent to make distributions to its owners (on a
pro rata basis);
(d)    so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, purchase Parent’s Equity Securities from present
or former officers, employees or directors of Parent or any of its Subsidiaries
following the death, disability or termination of employment or in connection
with the repurchase of such Equity Securities in order to pay taxes of such
officer, employee or director in accordance with any stock incentive plan
approved by Parent’s board of directors, in an aggregate amount not to exceed
$10,000,000 in any fiscal year; and
(e)    make Restricted Payments, so long as (i) no Default or Event of Default
has occurred and is continuing or would immediately result therefrom; and (ii)
either (A) (1) Administrative Borrower shall have delivered to Agent written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis, Parent and its Subsidiaries would have had a Fixed Charge Coverage Ratio
of at least 1.00:1.00 for the four (4) fiscal quarter period ended immediately
prior to the making of the Restricted Payment for which financial statements
have been or are required to have been delivered pursuant to Section 7.01(a) or
(b), and (2) after giving effect to the Restricted Payment, Borrowers would have
Availability of at least the greater of (x) $63,750,000, and (y) 15.0% of the
Line Cap then in effect; or (B) after giving effect to the Restricted Payment,
Borrowers would have Availability of at least the greater of (1) $85,000,000,
and (2) 20.0% of the Line Cap then in effect.
8.12    ERISA. Each Loan Party shall not, and shall not suffer or permit any of
its ERISA Affiliates to: (a) engage in a prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan which has resulted
or could reasonably expected to result in liability of any Loan Party in an
aggregate amount in excess of $10,000,000; or (b) engage in a transaction that
could be subject to section 4069 or 4212(c) of ERISA and that would reasonably
be expected to have a Material Adverse Effect.
8.13    Sales and Leasebacks. Each Loan Party shall not, and shall not permit
any of its Subsidiaries to, become liable, directly or indirectly, with respect
to any lease (a “Subject Lease”), of any property (whether


105

--------------------------------------------------------------------------------





real, personal or mixed), whether now owned or hereafter acquired, (i) which
Parent or any of its Subsidiaries has sold or transferred or is to sell or
transfer to any other Person, or (ii) which Parent or any of its Subsidiaries
intends to use for substantially the same purposes as any other property which
has been or is to be sold or transferred by Parent or such Subsidiary to any
other Person in connection with such lease; provided, that Parent and any of its
Subsidiaries may enter into any such lease if no Event of Default shall then
exist or would occur as a direct result thereof.
8.14    Certain Payments. Each Loan Party shall not, and shall not permit any of
its Subsidiaries to, except for Permitted Prepayments and except in connection
with the incurrence of Permitted Refinancing Indebtedness in respect thereof,
(a) optionally prepay, redeem, repurchase, defease or otherwise optionally
acquire any Indebtedness of Parent or any of its Subsidiaries, other than the
Obligations in accordance with this Agreement, or (b) make any payment on
account of Indebtedness that has been contractually subordinated in right of
payment to the Obligations if such payment is not permitted at such time under
the subordination terms and conditions.
8.15    Modification of Senior Note Documents. Each Loan Party shall not, and
shall not permit any of its Subsidiaries to, agree to or otherwise suffer or
permit any amendment, restatement, supplement, waiver, or other modification (a
“Senior Notes Modification”) of any provision of the Senior Note Documents
unless each of the following conditions are satisfied: (a) the amount of Senior
Notes Indebtedness is not increased at the time of such Senior Notes
Modification except by an amount equal to a premium or other amount paid, and
fees and expenses reasonably incurred, in connection with such amendment and by
an amount equal to any capitalized interest paid in kind, unless such amendment
or supplement relates to the incurrence of additional Indebtedness under the
Senior Note Documents otherwise permitted to be incurred pursuant to Section
8.05; (b) the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such Senior Notes Modification;
(c) such Senior Notes Modification has a final maturity that is no sooner than
the final maturity of, and a weighted average life to maturity that is no
shorter than the remaining weighted average life of, the Senior Note Documents
in effect prior to the applicable Senior Notes Modification; (d) the material
terms taken as a whole of any such Senior Notes Modification are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms, taken as a whole, of the Senior Notes Modification; (e) the interest rate
applicable to any Senior Notes Modification does not exceed the then applicable
market interest rate; (f) the Senior Notes Modification does not contravene the
provisions of the Intercreditor Agreement; (g) the mandatory prepayment
provisions of the Senior Note Documents are not changed (including by the
addition of new provisions or removal of existing provisions) in a manner
adverse to the Lender; (h) no covenants, defaults, or events of default under
any Senior Note Document are changed (including by the addition of new
covenants, defaults, or events of default or the removal of existing covenants,
defaults, or events of default) to restrict any Loan Party from making payments
of the Obligations that would otherwise be permitted under any of the Senior
Note Documents as in effect on the date hereof; and (i) if any non-monetary
obligations of the Loan Parties in the Senior Note Documents are increased,
Parent shall have offered to Agent and Majority Lenders the opportunity to
amend, restate, supplement, or modify, as applicable, the Credit Agreement or
other Loan Document, as applicable, to achieve a corresponding increase in the
non-monetary obligations of the Loan Parties in the Credit Agreement or other
Loan Document, as applicable.
8.16    Modification of Subordinated Debt Documents. Each Loan Party shall not,
and shall not permit any of its Subsidiaries to, agree to or otherwise suffer or
permit any amendment, modification or waiver of any provision of any agreement,
instrument, document, indenture, or other writing evidencing or concerning any
Indebtedness that has been contractually subordinated in right of payment to the
Obligations (including any amendment, modification or waiver pursuant to an
exchange of other securities or instruments therefor), to the extent that (a)
any such amendment, modification or waiver is prohibited under the


106

--------------------------------------------------------------------------------





subordination terms and conditions applicable thereto, or (b) the effect of any
such amendment, modification or waiver would not be permitted in connection with
the incurrence of Permitted Refinancing Indebtedness in respect thereof.
8.17    Change in Business. Each Loan Party shall not, and shall not suffer or
permit any of its Subsidiaries to, engage in any material line of business
substantially different from those lines of business carried on by Parent and
its Subsidiaries on the Effective Date, other than a Permitted Business.
8.18    Accounting Changes. Each Loan Party shall not, and shall not suffer or
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as permitted by GAAP, or change the
fiscal year of Parent or of any of its Subsidiaries, except to change the fiscal
year of such Subsidiary to conform its fiscal year to that of Parent.
8.19    Financial Covenant. From any date that Excess Availability is less than
or equal to the greater of (a) $37,700,000, and (b) 10.0% of the Line Cap until
the date that Excess Availability has been greater than the greater of (i)
$37,700,000, and (ii) 10.0% of the Line Cap for a period of at least 30
consecutive days, Parent and its Subsidiaries shall have a Fixed Charge Coverage
Ratio at the end of any fiscal quarter (beginning with the fiscal quarter most
recently ended for which financial statements have been delivered to Agent
pursuant to Section 7.01(a) or (b) prior to the first time Excess Availability
is less than or equal to the greater of (A) $37,700,000, and (B) 10.0% of the
Line Cap) of at least 1.0:1.0 for the twelve month period then ending.
8.20    No Restrictions on Subsidiary Dividends. Each Loan Party shall not, and
shall not suffer or permit any of its Subsidiaries to, enter into or be bound by
any Contractual Obligation which restricts, limits or prohibits the payment of
dividends by any of Parent’s Subsidiaries or the making of any other
distribution in respect of such Subsidiary’s capital stock or other equity
interests, except for the following:
(a)    agreements for the sale of a Subsidiary or assets or that would otherwise
result in a Change of Control; provided, that (i) any such restriction,
limitation or prohibition on the payment of dividends or other distributions
applies only to the Subsidiary to be sold or to the Subsidiary that owns the
assets to be sold, in each case, while such sale is pending, and (ii) such sale
is permitted under Section 8.02;
(b)    agreements in respect of Indebtedness permitted under Section 8.05 of any
Subsidiary acquired after the Effective Date that was incurred by such
Subsidiary prior to the date on which such Subsidiary was acquired (other than
Indebtedness incurred as consideration for, in contemplation of, or to provide
all or any portion of the funds or credit support utilized to consummate the
transaction or series of related transactions pursuant to which such Subsidiary
becomes a Subsidiary or was otherwise acquired); and
(c)    any encumbrances or restrictions existing under or by reason of (i) the
Loan Documents, (ii) the Senior Note Documents, or (iii) the definitive
documents governing Indebtedness permitted to be incurred under Section 8.05(i),
(A) so long as such prohibitions and conditions are not materially more
burdensome (taken as a whole) than the prohibitions and conditions governing the
Loan Documents, the Senior Note Documents, or any documents giving effect to any
Permitted Refinancing Indebtedness thereof, and (B) in addition, in the case of
Indebtedness of a Subsidiary that is not a Loan Party, so long as such
prohibitions and conditions are imposed solely on such non-Loan Party and its
Subsidiaries.
8.21    No Opt-In to Article 8 of the UCC. Each Loan Party shall not suffer or
permit any of its Subsidiaries which is either a limited partnership or limited
liability company to amend its limited partnership agreement or limited
liability company operating agreement, as the case may be, to certificate any of
its


107

--------------------------------------------------------------------------------





limited partnership interests or membership interests, as the case may be, or
opt into Article 8 of the UCC, without the prior written consent of the Agent.
8.22    Organizational Documents.
(a)    Each Loan Party shall not, and shall not suffer or permit any of its
Subsidiaries to, amend, modify or otherwise change its name, jurisdiction of
organization, organizational identification number or FEIN, except that Parent
or any of its Subsidiaries may (i) change its name, jurisdiction of
organization, organizational identification number or FEIN in connection with a
transaction permitted by Section 8.03, and (ii) change its name upon at least 10
days’ (or such shorter period as permitted by the Agent in writing in its sole
discretion) prior written notice by Administrative Borrower to the Agent of such
change and so long as, at the time of such written notification, such Person
provides any financing statements or fixture filings necessary to perfect and
continue perfected the Agent’s Liens.
(b)    Each Loan Party shall not, and shall not suffer or permit any of its
Subsidiaries to, amend, modify or otherwise change any of its governing
documents, including, without limitation, by the filing or modification of any
certificate of designation, or any agreement or arrangement entered into by it,
with respect to any of its Equity Securities (including any shareholders’
agreement), or enter into any new agreement with respect to any of its Equity
Securities or amend, modify or otherwise change any Material Contract, except
any such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this Section 8.22(b) that would not reasonably be
expected to have a Material Adverse Effect. The foregoing shall not limit or
qualify Section 8.15 or 8.16.
ARTICLE IX.

EVENTS OF DEFAULT
9.01    Event of Default. Any of the following shall constitute an “Event of
Default”:
(a)    Non Payment. Borrowers fail to make, (i) when and as required to be made
herein, payments of any amount of principal of any Loan or of any L/C
Obligation, (ii) within three (3) Business Days after the same becomes due, any
payment or transfer under any Specified Hedge Agreement, or (iii) within three
(3) Business Days after the same becomes due, payment of any interest, fee or
any other amount payable hereunder or under any other Loan Document (other than
(x) a Specified Hedge Agreement, and (y) Bank Product Obligations (other than
obligations arising under Specified Hedge Agreements) that do not exceed an
aggregate of $10,000,000);
(b)    Representation or Warranty. Any representation or warranty by any Loan
Party made or deemed made herein, in any other Loan Document (other than a
Specified Hedge Agreement), or which is contained in any certificate, document
or financial or other statement by any Loan Party, or any Responsible Officer,
furnished at any time under this Agreement, or in or under any other Loan
Document (other than a Specified Hedge Agreement), is incorrect in any material
respect on or as of the date made or deemed made;
(c)    Specific Defaults. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of 7.01(a), 7.01(b), 7.02(a), 7.02(d),
7.03(a), 7.04(a)(i) (other than with respect to Insignificant Subsidiaries),
7.12, 7.16, 7.19 or in Article VIII;
(d)    Other Defaults. Any Loan Party fails to perform or observe any other term
or covenant contained in this Agreement or any other Loan Document (other than a
Specified Hedge Agreement),


108

--------------------------------------------------------------------------------





and such default shall continue unremedied for a period of 30 days after the
earlier of (i) the date upon which a Responsible Officer of any Loan Party
obtained actual knowledge of such failure, and (ii) the date upon which written
notice thereof is given to Administrative Borrower by the Agent or any Lender;
(e)    Cross Default. (i) Parent or any of its Subsidiaries (A) fails to make
any payment in respect of any Indebtedness or Contingent Obligation (other than
in respect of Hedge Agreements or the Obligations), having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $20,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
relevant document on the date of such failure; or (B) fails to perform or
observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation, and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or administrative agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be declared to be due and payable or to be repurchased, prepaid,
defeased or redeemed prior to its stated maturity, or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded;
(ii) there occurs under any Hedge Agreement an Early Termination Date (as
defined in such Hedge Agreement) resulting from (1) any event of default under
such Hedge Agreement as to which Parent or any of its Subsidiaries is the
Defaulting Party (as defined in such Hedge Agreement), or (2) any Termination
Event (as so defined) as to which Parent or any of its Subsidiaries is an
Affected Party (as so defined), and, in either event, the Hedge Termination
Value owed by Parent or such Subsidiary as a result thereof is greater than
$20,000,000; or (iii) there occurs under any of the Senior Note Documents any
default as to which Parent or any of its Subsidiaries is the defaulting party
(as set forth therein), and such default continues beyond all applicable grace
or notice periods, if any, set forth therein;
(f)    Insolvency; Voluntary Proceedings. Parent or any of its Subsidiaries
(excluding Insignificant Subsidiaries) (i) ceases or fails to be solvent, or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any, whether at stated
maturity or otherwise; (ii) voluntarily ceases to conduct its business in the
ordinary course; (iii) commences any Insolvency Proceeding with respect to
itself; or (iv) takes any action to effectuate or authorize any of the
foregoing; provided, that an Insolvency Proceeding commenced against an
Insignificant Subsidiary that would be an Event of Default but for the exclusion
set forth above and that could reasonably be expected to result in a Material
Adverse Effect shall constitute an Event of Default; or
(g)    Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against Parent or any of its Subsidiaries (excluding
Insignificant Subsidiaries), or any writ, judgment, warrant of attachment,
execution or similar process, is issued or levied against a substantial part of
Parent’s or any of its Subsidiaries’ (excluding Insignificant Subsidiaries)
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) Parent or any of its Subsidiaries (excluding Insignificant
Subsidiaries) admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) Parent or any of its
Subsidiaries (excluding Insignificant Subsidiaries) acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or administrative agent therefor), or other similar
Person for itself or a substantial portion of its property or business;
provided, that an Insolvency Proceeding commenced against an Insignificant
Subsidiary


109

--------------------------------------------------------------------------------





that would be an Event of Default but for the exclusion set forth above and that
could reasonably be expected to result in a Material Adverse Effect shall
constitute an Event of Default; or
(h)    ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $25,000,000; or (iii) any Loan Party or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under
section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $25,000,000;
(i)    Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against
Parent or any of its Subsidiaries involving in the aggregate a liability (to the
extent not covered by independent third party insurance as to which the insurer
does not dispute coverage) as to any single or related or unrelated series of
transactions, incidents or conditions, of $25,000,000 or more, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
30 days after the entry thereof;
(j)    Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against Parent or any of its Subsidiaries which does or would reasonably
be expected to have a Material Adverse Effect, and there shall be any period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
(k)    Change of Control. There occurs any Change of Control;
(l)    Guarantor Defaults. Any Guarantor fails in any material respect to
perform or observe any term, covenant or agreement in its Guaranty; or any
Guaranty is for any reason partially (including with respect to future advances)
or wholly revoked or invalidated, or otherwise ceases to be in full force and
effect, or such Guarantor or any other Person contests in any manner the
validity or enforceability thereof or denies that it has any further liability
or obligation thereunder; or any event described at subsections (f) or (g) of
this Section 9.01 occurs with respect to any Guarantor;
(m)    Invalidity of Subordination Provisions. The subordination provisions in
the Intercreditor Agreement shall be for any reason revoked or invalidated, or
otherwise cease to be in full force and effect, or the holders thereof or any
other Person shall contest in any manner the validity or enforceability thereof
or denies that it has any further liability or obligation thereunder, or the
Indebtedness hereunder is for any reason subordinated or does not have the
priority contemplated by this Agreement or such subordination provisions; or
(n)    Collateral. (i) Any provision of any Collateral Document shall for any
reason cease to be valid and binding on or enforceable against Parent or any of
its Subsidiaries party thereto or Parent or any of its Subsidiaries shall so
state in writing or bring an action to limit its obligations or liabilities
thereunder; or (ii) any Collateral Document shall for any reason (other than
pursuant to the terms thereof) cease to create a valid security interest in the
Collateral purported to be covered thereby or such security interest shall for
any reason cease to be a perfected and first priority security interest subject
only to the Intercreditor Agreement and Permitted Liens.
9.02    Remedies. At any time after the occurrence and during the continuance of
any Event of Default (other than an Event of Default referred to in
Section 9.01(f) or Section 9.01(g)), the Agent may or


110

--------------------------------------------------------------------------------





shall, upon instructions from the Majority Lenders, by written notice to
Administrative Borrower (i) terminate the Commitments, any obligation of the
Issuing Lender to make Credit Extensions, the obligation of the Swing Lender to
make Swing Loans, and the obligations of the Revolving Lenders to make Loans,
(ii) require that Borrowers Cash Collateralize the L/C Obligations in an amount
equal to the then Effective Amount of the L/C Obligations; or (iii) declare all
or a portion of the outstanding Obligations (other than Bank Product
Obligations), whether evidenced by this Agreement or any of the other Loan
Documents, immediately due and payable, whereupon the same shall become
immediately due and payable and Borrowers shall be obligated to repay all of
such Obligations in full, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding.
Upon the occurrence or existence of any Event of Default described in
Section 9.01(f) or 9.01(g), immediately and without notice, (1) the Commitments,
any obligation of the Issuing Lender to make Credit Extensions and the
obligations of the Lenders to make Loans shall automatically terminate,
(2) Borrowers shall immediately Cash Collateralize the Obligations in an amount
equal to the then Effective Amount of all Revolving Loans and L/C Obligations,
and (3) all outstanding Obligations payable by any Loan Party hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding. In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, the Agent may, or, upon the direction of the Majority Lenders, shall,
exercise any other right, power or remedy available to it under any of the Loan
Documents or otherwise by law, either by suit in equity or by action at law, or
both. Without limiting the foregoing, such exercise of remedies may include (a)
the institution of any foreclosure proceedings or the noticing of any public or
private sale or other disposition pursuant to Article 9 of the UCC or other
applicable law, or the taking of any action in an attempt to vacate or obtain
relief from a stay or other injunction restricting any other action described in
this definition, (b) any delivery of any notice to seek to obtain payment
directly from any account debtor of any Grantor or any depositary bank,
securities intermediary, or other person obligated on any Collateral of any
Grantor, the taking of any action or the exercise of any right or remedy in
respect of the Collateral, or the exercise of any right of setoff or recoupment
with respect to obligations owed to any Grantor, or (c) the commencement of
applicable legal proceedings or other actions with respect to all or any
material portion of the Collateral to facilitate the actions described in the
preceding clauses.
9.03    Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the Obligations have automatically been required to be Cash
Collateralized as set forth in the last paragraph of Section 9.02) or while any
Application Event has occurred and is continuing, any amounts received by the
Agent on account of the Obligations and all proceeds of Collateral shall be
applied by the Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article IV)
payable to the Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting interest due
in respect of all Protective Advances that are held solely by Agent pursuant to
the terms of the last sentence of Section 2.16(a);
Third, to payment of that portion of the Obligations constituting principal of
all Protective Advances that are held solely by Agent pursuant to the terms of
the last sentence of Section 2.16(a);


111

--------------------------------------------------------------------------------





Fourth, to payment of that portion of the Obligations constituting interest due
in respect of all Protective Advances not described in clause Second above;
Fifth, to payment of that portion of the Obligations constituting principal of
all Protective Advances not described in clause Third above;
Sixth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders and the Issuing Lender
(including fees, charges and disbursements of counsel to the respective Lenders
and the Issuing Lender and amounts payable under Article IV), ratably among them
in proportion to the respective amounts described in this clause Sixth payable
to them;
Seventh, to pay interest accrued in respect of the Swing Loans, until paid in
full;
Eighth, to pay the principal of all Swing Loans, until paid in full;
Ninth, to payment of that portion of the Obligations constituting interest on
the Revolving Loans (other than Protective Advances and Swing Loans), ratably
among the Revolving Lenders and the Issuing Lender in proportion to the
respective amounts described in this clause Ninth payable to them;
Tenth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans (other than Protective Advances and Swing
Loans), (ii) to Cash Collateralize the L/C Obligations, and (iii) up to the
amount of the most recently established Bank Product Reserve Amount, ratably
among the Revolving Lenders, the Issuing Lender, and the Bank Product Providers
in proportion to the respective amounts described in this clause Tenth held by
them;
Eleventh, to payment of that portion of the Obligations (other than Protective
Advances and Swing Loans) constituting (i) amounts owing to any Bank Product
Providers in respect of Specified Hedge Agreement not described in clause Tenth
above, and (ii) amounts owing to any Bank Product Provider in respect of Bank
Product Agreements not described in clause Tenth above, ratably among the Bank
Product Providers in proportion to the respective amounts described in this
clause Eleventh held by them;
Twelfth, to payment of all other Obligations, ratably among the Persons owed
such Obligations in proportion to the respective amounts described in this
clause Twelfth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrowers or as otherwise required by applicable law.
Subject to Section 3.03, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Tenth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
9.04    Specified Hedge Agreement Remedies. Notwithstanding any other provision
of this Article IX, but subject to Section 9.03, each Bank Product Provider
shall have the right, with prior notice to the Agent, but without the approval
or consent of the Agent or the other Lenders, with respect to any Specified
Hedge Agreement of such Bank Product Provider, (a) to declare an event of
default, termination event or other similar event thereunder and to create an
Early Termination Date (as defined in such Specified Hedge Agreement), (b) to
determine net termination amounts in accordance with the terms of such Specified
Hedge


112

--------------------------------------------------------------------------------





Agreements and to set-off amounts between such Specified Hedge Agreement, and
(c) to prosecute any legal action against Parent or any of its Subsidiaries to
enforce net amounts owing to such Bank Product Provider.
ARTICLE X.

THE AGENT
10.01    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints WFCF as its agent under this Agreement and the other Loan Documents
and each Lender hereby irrevocably authorizes (and by entering into a Bank
Product Agreement or Hedge Agreement, each Bank Product Provider shall be deemed
to designate, appoint, and authorize) the Agent to execute and deliver each of
the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
the Agent by the terms of this Agreement or any other Loan Document, together
with such powers as are reasonably incidental thereto. The Agent agrees to act
as agent for and on behalf of the Lenders (and the Bank Product Providers) on
the conditions contained in this Article X. Any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, the Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall the
Agent have or be deemed to have any fiduciary relationship with any Lender (or
Bank Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement or Hedge Agreement,
each Bank Product Provider shall be deemed to authorize) the Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement, the Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that the Agent expressly is entitled to take or assert under
or pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to the Agent, Lenders agree that the Agent shall
have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Parent and its Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute the Collections
of Parent and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as the Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of Parent
and its Subsidiaries, (f) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to Parent or its
Subsidiaries, the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as the Agent may
deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.


113

--------------------------------------------------------------------------------





10.02    Delegation of Duties. The Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
10.03    Liability of Agent. None of the Agent Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or any of its Subsidiaries.
10.04    Reliance by Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Loan Parties or counsel to
any Lender), independent accountants and other experts selected by the Agent.
The Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless the Agent shall first
receive such advice or concurrence of the Lenders as it deems appropriate and
until such instructions are received, the Agent shall act, or refrain from
acting, as it deems advisable. If the Agent so requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders (and, if it so elects,
the Bank Product Providers) against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers). No Agent Related Person shall have any
liability to any Lender, any Loan Party or any of their respective Affiliates if
any request for a Loan, Letter of Credit or other extension of credit was not
authorized by the applicable Borrower. Agent shall not be required to take any
action that, in its opinion or in the opinion of its counsel, may expose it to
liability or that is contrary to any Loan Document or applicable law or
regulation.
10.05    Notice of Default or Event of Default. The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to the Agent for the account of the Lenders and,
except with respect to Events of Default of which the Agent has actual
knowledge, unless the Agent shall have received written notice from a Lender or
Administrative Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” The
Agent promptly will notify the Lenders of its receipt of any such notice or of
any Event of Default of which the Agent has actual knowledge. If any Lender
obtains actual knowledge of any Event of Default, such Lender


114

--------------------------------------------------------------------------------





promptly shall notify the other Lenders and the Agent of such Event of Default.
Each Lender shall be solely responsible for giving any notices to its
Participants, if any. Subject to Section 10.04, the Agent shall take such action
with respect to such Default or Event of Default as may be requested by the
Majority Lenders in accordance with Article IX; provided, that unless and until
the Agent has received any such request, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable.
10.06    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent Related Persons has made any representation or warranty
to it, and that no act by the Agent hereinafter taken, including any review of
the affairs of Parent and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement or Hedge Agreement, each Bank Product Provider shall be
deemed to represent) to the Agent that it has, independently and without
reliance upon any Agent Related Person and based on such due diligence,
documents and information as it has deemed appropriate, made its own appraisal
of, and investigation into, the business, prospects, operations, property,
financial and other condition and creditworthiness of any Loan Party or any
other Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents (and by entering into a Bank Product Agreement or Hedge Agreement,
each Bank Product Provider shall be deemed to represent) that it will,
independently and without reliance upon any Agent Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Loan Party or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by the Agent, the Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Loan Party or any other
Person party to a Loan Document that may come into the possession of any of the
Agent Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement or Hedge Agreement, each Bank Product Provider shall be deemed
to acknowledge) that the Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to any Loan Party, any of
their respective Affiliates, or any of their respective business, legal,
financial or other affairs, and irrespective of whether such information came
into the Agent’s or its Affiliates’ or representatives’ possession before or
after the date on which such Lender became a party to this Agreement (or such
Bank Product Provider entered into a Bank Product Agreement or Hedge Agreement).
10.07    Costs and Expenses; Indemnification. The Agent may incur and pay Lender
Group Expenses to the extent the Agent reasonably deems necessary or appropriate
for the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not any Loan Party is obligated to reimburse
the Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
The Agent is authorized and directed to deduct and retain sufficient amounts
from the Collections of Parent and its Subsidiaries received by the Agent to
reimburse the Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
the Agent is not reimbursed


115

--------------------------------------------------------------------------------





for such costs and expenses by Parent or its Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to the Agent such Lender’s
Proportionate Share thereof. Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify upon demand the Agent Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so), according to their Proportionate
Shares, from and against any and all Indemnified Liabilities; provided, that no
Lender shall be liable for the payment to any Agent Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make a Revolving Loan or
other extension of credit hereunder. Without limitation of the foregoing, each
Lender shall reimburse the Agent upon demand for such Lender’s Proportionate
Share of any costs or out of pocket expenses (including attorneys, accountants,
advisors, and consultants fees and expenses) incurred by the Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment, or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Agent is not reimbursed for such
expenses by or on behalf of Borrowers. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of the Agent.
10.08    Agent in Individual Capacity. WFCF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, provide
Bank Products to, acquire equity interests in, and generally engage in any kind
of banking, trust, financial advisory, underwriting, or other business with
Parent and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though WFCF were not the Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, WFCF or its Affiliates may receive information
regarding Parent or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Parent or
its Affiliate or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement or Hedge Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver the Agent will use its reasonable best efforts to
obtain), the Agent shall not be under any obligation to provide such information
to them. The terms “Lender” and “Lenders” include WFCF in its individual
capacity.
10.09    Successor Agent. The Agent may resign as Agent upon 30 days prior
written notice to the Lenders (unless such notice is waived by the Majority
Lenders) and Administrative Borrower (unless such notice is waived by
Administrative Borrower) and without any notice to the Bank Product Providers.
If the Agent resigns under this Agreement, the Majority Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Administrative Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that the Agent’s resignation
is effective, it is acting as the Issuing Lender or Swing Lender, such
resignation shall also operate to effectuate its resignation as Issuing Lender
and/or Swing Lender, as applicable, and it shall automatically be relieved of
any further obligation to issue Letters of Credit, to cause the Underlying
Issuer to issue Letters of Credit or to extend Swing Loans, as applicable. If no
successor Agent is appointed prior to the effective date of the resignation of
the Agent, the Agent may appoint, after consulting with the Lenders and
Administrative Borrower, a successor Agent. If the Agent has materially breached
or failed to perform any material provision of this Agreement or of applicable
law, the Majority Lenders may agree in writing to remove and replace the Agent
with a successor Agent from among the Lenders with (so long as no Event of
Default has occurred and is continuing) the consent of


116

--------------------------------------------------------------------------------





Administrative Borrower (such consent not to be unreasonably withheld, delayed,
or conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
10.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement or Hedge Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Parent or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of Parent or its Affiliate or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by entering into a Bank Product Agreement or Hedge
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
10.11    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement or Hedge Agreement, each Bank Product Provider shall be deemed
to authorize) the Agent to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by the Loan
Parties of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Administrative Borrower certifies to the Agent that the sale or disposition is
permitted under this Agreement (and the Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property in which
Parent or any of its Subsidiaries owned no interest at the time the Agent’s Lien
was granted nor at any time thereafter, (iv) constituting property leased or
licensed to Parent or any of its Subsidiaries under a lease or license that has
expired or is terminated in a transaction permitted under this Agreement, or (v)
in connection with a credit bid or purchase authorized under this Section 10.11.
The Loan Parties and the Lenders hereby irrevocably authorize (and by entering
into a Bank Product Agreement or Hedge Agreement, each Bank Product Provider
shall be deemed to authorize) the Agent, based upon the instruction of the
Majority Lenders, to credit bid and purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
thereof conducted or consented to by the Agent under the provisions of the UCC,
including pursuant to Sections 9610 or 9620 of the UCC, at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, or at any sale or foreclosure conducted or consented to by
the Agent in accordance with applicable law in any judicial action or proceeding
or by the exercise of any legal or equitable remedy. In connection with any such
credit bid or purchase, (i) the Obligations owed to the Lenders and the Bank
Product Providers shall be entitled to be, and shall be, credit bid on a ratable
basis


117

--------------------------------------------------------------------------------





(with Obligations with respect to contingent or unliquidated claims being
estimated for such purpose if the fixing or liquidation thereof would not impair
or unduly delay the ability of Agent to credit bid or purchase at such sale or
other disposition of the Collateral and, if such contingent or unliquidated
claims cannot be estimated without impairing or unduly delaying the ability of
Agent to credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon their Proportionate Share credit bid in relation
to the aggregate amount of Obligations so credit bid) in the Collateral that is
the subject of such credit bid or purchase (or in the Equity Securities of any
entities that are used to consummate such credit bid or purchase), and (ii)
Agent, based upon the instruction of the Majority Lenders, may accept non-cash
consideration, including debt and equity securities issued by any entities used
to consummate such credit bid or purchase and in connection therewith Agent may
reduce the Obligations owed to the Lenders and the Bank Product Providers
(ratably based upon their Proportionate Share credit bid in relation to the
aggregate amount of Obligations so credit bid) based upon the value of such
non-cash consideration. Except as provided above, the Agent will not execute and
deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Majority Lenders (without requiring
the authorization of the Bank Product Providers). Upon request by the Agent or
Administrative Borrower at any time, the Lenders will (and is so requested, the
Bank Product Providers will) confirm in writing the Agent’s authority to release
any such Liens on particular types or items of Collateral pursuant to this
Section 10.11; provided, that (1) anything to the contrary contained in any of
the Loan Documents notwithstanding, the Agent shall not be required to execute
any document or take any action necessary to evidence such release on terms
that, in the Agent’s opinion, could expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly released) upon (or obligations of Loan Parties in respect of)
any and all interests retained by any Loan Party, including, the proceeds of any
sale, all of which shall continue to constitute part of the Collateral. Each
Lender further hereby irrevocably authorize (and by entering into a Bank Product
Agreement or Hedge Agreement, each Bank Product Provider shall be deemed to
irrevocably authorize) the Agent, at its option and in its sole discretion, to
subordinate any Lien granted to or held by the Agent under any Loan Document to
the holder of any Permitted Lien on such property if such Permitted Lien secures
purchase money indebtedness permitted under this Agreement. Notwithstanding the
provisions of this Section 10.11, the Agent shall be authorized, without the
consent of any Lender and without the requirement that an asset sale consisting
of the sale, transfer or other disposition having occurred, to release any
security interest in any building, structure or improvement located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards.
(b)    The Agent shall have no obligation whatsoever to any of the Lenders (or
the Bank Product Providers) (i) to verify or assure that the Collateral exists
or is owned by Parent or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that the Agent’s Liens
have been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
the Agent may act in any manner it may deem appropriate, in its sole discretion
given the Agent’s own interest in the Collateral


118

--------------------------------------------------------------------------------





in its capacity as one of the Lenders and that the Agent shall have no other
duty or liability whatsoever to any Lender (or Bank Product Provider) as to any
of the foregoing, except as otherwise expressly provided herein.
10.12    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of the Agent, set off against the Obligations, any amounts owing by such
Lender to Parent or any of its Subsidiaries or any deposit accounts of Parent or
any of its Subsidiaries now or hereafter maintained with such Lender. Each of
the Lenders further agrees that it shall not, unless specifically requested to
do so in writing by the Agent, take or cause to be taken any action, including,
the commencement of any legal or equitable proceedings to enforce any Loan
Document against Parent, any Borrower or any other Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from the Agent pursuant to the terms of this Agreement,
or (ii) payments from the Agent in excess of such Lender’s Proportionate Share
of all such distributions by the Agent, such Lender promptly shall (A) turn the
same over to the Agent, in kind, and with such endorsements as may be required
to negotiate the same to the Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(B) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Proportionate Shares; provided, that to the extent that such excess
payment received by the purchasing party is thereafter recovered from it, those
purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.
10.13    Agency for Perfection. The Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement or Hedge Agreement, each Bank Product
Provider shall be deemed to accept) such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the UCC can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor shall deliver possession or control of such Collateral to the Agent or
in accordance with the Agent’s instructions.
10.14    Payments by Agent to the Lenders. All payments to be made by the Agent
to the Lenders (or Bank Product Providers) shall be made by bank wire transfer
of immediately available funds pursuant to such wire transfer instructions as
each party may designate for itself by written notice to the Agent. Concurrently
with each such payment, the Agent shall identify whether such payment (or any
portion thereof) represents principal, premium, fees, or interest of the
Obligations.
10.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs the Agent to enter into this Agreement
and the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement or Hedge Agreement, each Bank Product
Provider shall be deemed to agree) that any action taken by the Agent in
accordance with the


119

--------------------------------------------------------------------------------





terms of this Agreement or the other Loan Documents relating to the Collateral
and the exercise by the Agent of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders (and such Bank Product Provider).
10.16    Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
(a)    is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
respecting Parent or any of its Subsidiaries (each a “Report” and collectively,
“Reports”) prepared by or at the request of the Agent, and the Agent shall so
furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that the Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or other party performing any audit or
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of Parent’s and its
Subsidiaries’ personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 11.07, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
the Agent, and any such other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys’ fees and costs) incurred by the Agent and any
such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
the Agent in writing that the Agent provide to such Lender a copy of any report
or document provided by Parent or any of its Subsidiaries to the Agent that has
not been contemporaneously provided by Parent or such Subsidiary to such Lender,
and, upon receipt of such request, the Agent promptly shall provide a copy of
same to such Lender, (y) to the extent that the Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Parent or its Subsidiaries, any Lender may, from time to time, reasonably
request the Agent to exercise such right as specified in such Lender’s notice to
the Agent, whereupon the Agent promptly shall request of Administrative Borrower
the additional reports or information reasonably specified by such Lender, and,
upon receipt thereof from Parent or such Subsidiary, the Agent promptly shall
provide a copy of same to such Lender, and (z) any time that the Agent renders
to Administrative Borrower a statement regarding the Loan Account, the Agent
shall send a copy of such statement to each Lender.
10.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of the Agent in its capacity as such,


120

--------------------------------------------------------------------------------





and not by or in favor of the Lenders, any and all obligations on the part of
the Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
10.07, no member of the Lender Group shall have any liability for the acts of
any other member of the Lender Group. No Lender shall be responsible to
Borrowers or any other Person for any failure by any other Lender (or Bank
Product Provider) to fulfill its obligations to make credit available hereunder,
nor to advance for such Lender (or Bank Product Provider) or on its behalf, nor
to take any other action on behalf of such Lender (or Bank Product Provider)
hereunder or in connection with the financing contemplated herein.
10.18    Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Agent (irrespective of whether the principal of any Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on any Loan
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lender and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Lender and the Agent under Sections 2.10, 3.08, and 11.04)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the
Issuing Lender to make such payments to the Agent and, in the event that the
Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Lender, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections 2.10 and 11.04.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Agent to vote in
respect of the claim of any Lender in any such proceeding.
10.19    Intercreditor Agreement. Each Lender hereby acknowledges that it has
received and reviewed the Intercreditor Agreement and agrees to be bound by the
terms thereof. Each Lender hereby authorizes and directs the Agent to enter into
the Intercreditor Agreement on behalf of such Lender and agrees that the Agent
may take such actions for itself and on such Lender’s behalf as is contemplated
by the terms of the Intercreditor Agreement; provided, that no amendment to or
waiver of any of the provisions of the Intercreditor Agreement, or consent given
by the Agent to any departure therefrom by the Notes Collateral


121

--------------------------------------------------------------------------------





Agent, shall be permitted or effective unless the same shall be in writing and
signed by the Agent and the Majority Lenders (or the Agent with the consent of
the Majority Lenders), and any such amendment, waiver or consent shall be
permitted and effective only in the specific instance and for the specific
purpose for which given.
ARTICLE XI.

MISCELLANEOUS
11.01    Amendments and Waivers.
(a)    Except as otherwise provided herein or in any other Loan Document, (i) no
amendment to any provision of this Agreement or any of the other Loan Documents
shall in any event be effective unless the same shall be in writing and signed
by Borrowers (or other Loan Party thereto, as applicable), the Majority Lenders
(or the Agent with the written consent of the Majority Lenders); and (ii) no
waiver of any provision of this Agreement or any other Loan Document, or consent
to any departure by Borrowers or other party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Lenders
(or the Agent with the consent of the Majority Lenders). Any such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment, waiver or consent
shall do any of the following:
(A)    increase the amount, or extend the stated expiration or termination date,
of the Commitment of any Revolving Lender without the consent of such Revolving
Lender;
(B)    reduce or forgive the principal of, or interest or rate of interest on,
the Revolving Loans of any Revolving Lender or any fee or other amount payable
to any Revolving Lender hereunder without the consent of such Revolving Lender;
provided, that only the consent of the Majority Lenders shall be necessary to
change the manner of computation of any financial covenant or related definition
used in determining the Applicable Margin or Applicable Fee Amount that would
result in a reduction of any interest rate on any Revolving Loan or in a
reduction of any Commitment Fees or Letter of Credit fees, or to amend the
default rate of interest as determined under Section 2.09(c) or to waive any
obligation of Borrowers to pay interest at the default rate of interest;
(C)    postpone any date fixed for any payment in respect of principal of, or
interest on, the Revolving Loans of any Revolving Lender or any fee or other
amount payable to any Revolving Lender hereunder without the consent of such
Revolving Lender;
(D)    without consent of Agent, Borrowers and the Supermajority Lenders, amend,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms that are used in such definition to the extent that any such change
results in more credit being made available to Borrowers based upon the
Borrowing Base;
provided further, that unless in writing and signed by all of the Lenders (or by
the Agent with the written consent of all the Lenders), no amendment, waiver or
consent shall do any of the following:
(E)    change the definition of “Majority Lenders” or “Supermajority Lenders”,
or any definition or provision of this Agreement requiring the approval of
Majority Lenders, Supermajority Lenders or some other specified amount of
Lenders;


122

--------------------------------------------------------------------------------





(F)    consent to the assignment or transfer by any Borrower or any other Loan
Party of any of its rights and obligations under the Loan Documents;
(G)    release any Guarantor or any material portion of the Collateral except as
contemplated herein, in the Guaranty or in the Collateral Documents;
(H)    amend, modify or waive the provisions of Section 2.13 or Section 9.03;
(I)    amend, modify or waive the provisions of this Section 11.01(a);
(J)    change the definition of “Proportionate Share”;
(K)    amend, modify, or eliminate any provision of this Agreement providing for
consent or other action by all Lenders;
(L)    other than in respect of Liens permitted pursuant to Sections 8.01(iii),
8.01(xi), and 8.01(xii), contractually subordinate any of Agent’s Liens; or
(M)    amend the definition of “Excluded Collateral” such that fee and leasehold
interests in real property do not constitute Excluded Collateral;
provided further, that (1) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required hereinabove
to take such action, affect the rights, obligations or duties of the Agent under
any Loan Document, (2) no amendment, waiver or consent shall, unless in writing
and signed by the Issuing Lender in addition to the Lenders required hereinabove
to take such action, affect the rights, obligations or duties of the Issuing
Lender under any Loan Document, (3) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Lender in addition to the Lenders
required hereinabove to take such action affect the rights, obligations or
duties of the Swing Lender under any Loan Document and (4) the Fee Letter, the
Arranger Fee Letter, and documents evidencing Specified Hedge Agreements may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the respective parties thereto. Notwithstanding anything to the contrary
herein, a Defaulting Lender shall not have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased without its consent, nor may any amendment, waiver
or consent (i) reduce or forgive the principal of, or accrued and unpaid
interest on, the outstanding Loans of such Lender or any accrued fee or other
accrued amount payable to such Lender, or (ii) postpone or delay any date fixed
by this Agreement or any other Loan Document for any payment of principal,
interest, fees, or other amounts due hereunder or under any other Loan Document
to such Lender, in each case without its consent. Anything in this Section
11.01(a) to the contrary notwithstanding, any amendment contemplated by Section
4.05(b) of this Agreement in connection with a Benchmark Transition Event or an
Early Opt-in Election shall be effective as contemplated by such Section 4.05(b)
hereof.
(b)    In connection with any such proposed amendment, waiver or consent
requiring the consent of all Revolving Lenders or all Lenders, as the case may
be, if the consent of the Majority Lenders is obtained, but the consent of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in this Section 11.01 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as the
Agent is not a Non-Consenting Lender, Borrowers may replace such Non-Consenting
Lender in accordance with Section 11.11.
No failure or delay by the Agent or any Lender in exercising any right under
this Agreement or any other Loan Document shall operate as a waiver thereof or
of any other right hereunder or thereunder nor shall any


123

--------------------------------------------------------------------------------





single or partial exercise of any such right preclude any other further exercise
thereof or of any other right hereunder or thereunder. Unless otherwise
specified in such waiver or consent, a waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given. The Lenders may condition the giving or making of any amendment,
waiver or consent of any term, covenant, agreement or condition of this
Agreement or any other Loan Document on payment of a fee by Borrowers.
11.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Loan Party, the Agent or the Issuing Lender, to the address,
telecopier number, or telephone number specified for such Person on Schedule
11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Agent; provided, that the foregoing shall
not apply to notices to any Lender or the Issuing Lender pursuant to Article II
or Article III if such Lender or the Issuing Lender, as applicable, has notified
the Agent that it is incapable of receiving notices under such Article by
electronic communication. The Agent or Borrowers may, in its or their
discretion, as applicable, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it;
provided, that approval of such procedures may be limited to particular notices
or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Each of each Loan Party, the Agent and the
Issuing Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by


124

--------------------------------------------------------------------------------





notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to Administrative Borrower, the Agent and the Issuing Lender.
(d)    Reliance by Agent, Issuing Lender and Lenders. The Agent, the Issuing
Lender and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Notices of Borrowing) purportedly given by or on behalf of
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrowers shall indemnify the Agent, the
Issuing Lender, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrowers. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.
11.03    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights provided for in this Agreement and the other Loan
Documents are cumulative and are not exclusive of any other rights, powers,
privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.
11.04    Indemnity; Damage Waiver.
(a)    Indemnification by Borrowers. Borrowers shall indemnify the Agent (and
any sub-agent thereof), each Lender and the Issuing Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Parent or any of its Subsidiaries, or any
Environmental Claims related in any way to Parent or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto (each and all
of the foregoing, the “Indemnified Liabilities”); provided, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
Indemnified Liabilities (x) are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee, or (y) result from a claim brought by
any Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan


125

--------------------------------------------------------------------------------





Document, if such Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 11.04(a) shall not apply with respect to
Taxes (which is governed in Section 4.01).
(b)    Reimbursement by Lenders. To the extent that Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Agent (or any sub-agent thereof), the Issuing
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Proportionate Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such sub-agent) or the
Issuing Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(d)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(e)    Survival. The agreements in this Section shall survive the resignation of
the Agent and the Issuing Lender, the replacement of any Lender, the termination
of the Aggregate Commitment and the repayment, satisfaction or discharge of all
the other Obligations.
11.05    Marshalling; Payments Set Aside. Neither the Agent nor the Lenders
shall be under any obligation to marshal any assets in favor of any Borrower or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Loan Party makes a payment to the Agent or the Lenders, or
the Agent or the Lenders exercise their right of set-off, and such payment or
the proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Agent upon demand its Proportionate Share of any
amount so recovered from or repaid by the Agent.
11.06    Assignments and Participations.
(a)    With the prior written consent of Administrative Borrower, which consent
of Administrative Borrower shall not be unreasonably withheld, delayed or
conditioned, and shall not be


126

--------------------------------------------------------------------------------





required (1) if an Event of Default has occurred and is continuing, or (2) in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than natural persons) or Related Fund of a Lender and with the prior
written consent of the Agent, which consent of the Agent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than natural persons) or Related Fund of a Lender, any Lender may assign
and delegate to one or more assignees (each, an “Assignee”; provided, that no
Loan Party or Affiliate of a Loan Party shall be permitted to become an Assignee
and no natural person shall be permitted to become an Assignee) all or any
portion of the Obligations, the Commitments and the other rights and obligations
of such Lender hereunder and under the other Loan Documents, in a minimum amount
(unless waived by the Agent) of, with respect to assignments of the Commitments
or the Revolving Loans, $5,000,000 (except such minimum amount shall not apply
to (x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender, or (y) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, that Borrowers and the Agent may continue to deal solely
and directly with such Lender in connection with the interest so assigned to an
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses, and related information with respect to the Assignee,
have been given to Administrative Borrower and the Agent by such Lender and the
Assignee, (ii) such Lender and its Assignee have delivered to Administrative
Borrower and the Agent an Assignment and Acceptance and the Agent has notified
the assigning Lender of its receipt thereof in accordance with Section 11.06(b),
and (iii) unless waived by the Agent, the assigning Lender or Assignee has paid
to the Agent for the Agent’s separate account a processing fee in the amount of
$3,500.
(b)    From and after the date that the Agent notifies the assigning Lender
(with a copy to Administrative Borrower) that it has received an executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a “Lender” and shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 11.04(a)) and
be released from any future obligations under this Agreement (and in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents, such Lender shall cease to be a party hereto and thereto);
provided, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Article X and Section 11.07.
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem


127

--------------------------------------------------------------------------------





appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes the Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agent, by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(d)    Immediately upon the Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
11.06(b), this Agreement shall be deemed to be amended to the extent, but only
to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers, the
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) change the amount or due dates of scheduled
principal repayments or prepayments or premiums, and (v) all amounts payable by
Loan Parties hereunder shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, the Agent, Parent, the Collections of
Parent or its Subsidiaries, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 11.07, disclose all documents and information which it
now or hereafter may have relating to Parent and any of its Subsidiaries and
their respective businesses.


128

--------------------------------------------------------------------------------





(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any FRB in accordance
with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR §203.24, and
such FRB may enforce such pledge or security interest in any manner permitted
under applicable law.
(h)    The Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of the
Revolving Loan (and the principal amount thereof and stated interest thereon)
held by such Lender, including the Swing Loans owing to Swing Lender, and
Protective Advances and Overadvances owing to Agent (each, a “Registered Loan”).
Other than in connection with an assignment by a Lender of all or any portion of
its portion of the Revolving Loan to an Affiliate of such Lender or a Related
Fund of such Lender (i) a Registered Loan may be assigned or sold in whole or in
part only by registration of such assignment or sale on the Register, and (ii)
any assignment or sale of all or part of such Registered Loan may be effected
only by registration of such assignment or sale on the Register. Prior to the
registration of assignment or sale of any Registered Loan, Borrowers, Agent and
each Lender shall treat the Person in whose name such Registered Loan is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary.
Entries in the Register shall be conclusive absent manifest error. In the case
of any assignment by a Lender of all or any portion of its Revolving Loan to an
Affiliate of such Lender or a Related Fund of such Lender, and which assignment
is not recorded in the Register, the assigning Lender, on behalf of Borrowers,
shall maintain a register comparable to the Register.
(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the names and addresses of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the “Participant Register”). A Registered Loan
may be participated in whole or in part only by registration of such
participation on the Participant Register. Any participation of such Registered
Loan may be effected only by the registration of such participation on the
Participant Register. The entries in the Participant Register shall be
conclusive absent manifest error, and the participating Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(j)    The Agent shall make a copy of the Register (and each Lender shall make a
copy of its Register and Participant Register to the extent it has one)
available for review by Administrative Borrower from time to time as
Administrative Borrower may reasonably request.
11.07    Treatment of Certain Information; Confidentiality.
(a)    Each of the Agent, the Lenders and the Issuing Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any


129

--------------------------------------------------------------------------------





action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of Administrative Borrower, or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Agent, any Lender, the Issuing Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than Borrowers.
(b)    For purposes of this Section, “Information” means all information
received from Parent or any of its Subsidiaries relating to Parent or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or the Issuing Lender on
a nonconfidential basis prior to disclosure by Parent or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
(c)     Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent; provided that, Agent shall only use
such logo as approved by Administrative Borrower prior to the Effective Date;
provided further that Administrative Borrower may require Agent to cease use of
such logo and replace it with another logo of the Loan Parties identified in a
written notice delivered to Agent.
(d)    Each Loan Party agrees that Agent may make materials or information
provided by or on behalf of Borrowers hereunder (collectively, “Borrower
Materials”) available to the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
Agent does not warrant the accuracy or completeness of the Borrower Materials,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by Agent in connection with the Borrower Materials or the
Platform. In no event shall Agent or any of the Agent-Related Persons have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or Agent’s transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct. Each Loan Party
further agrees that certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent


130

--------------------------------------------------------------------------------





and its Affiliates and the Lenders shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” or that are not at any time filed with
the SEC as being suitable only for posting on a portion of the Platform not
marked as “Public Investor” (or such other similar term).
11.08    Set off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender or any such Affiliate to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such other Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the Issuing
Lender, irrespective of whether or not such Lender or the Issuing Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such other Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the
Issuing Lender or their respective Affiliates may have. Each Lender and the
Issuing Lender agrees to notify Borrowers and the Agent promptly after any such
setoff and application; provided, that the failure to give such notice shall not
affect the validity of such setoff and application.
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE, OR ATTEMPT TO EXERCISE,
ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE, AGAINST ANY DEPOSIT ACCOUNT OR
PROPERTY OF PARENT OR ANY SUBSIDIARY OF PARENT HELD OR MAINTAINED BY THE LENDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT.
11.09    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Loan Parties that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
each Loan Party in accordance with the Patriot Act. In addition, to the extent
it is required by law or regulation or internal policies to do so, Agent and
each Lender shall have the right to periodically conduct due diligence on all
Loan Parties, their senior management and key principals and legal and
beneficial owners. Each Loan Party agrees to cooperate in respect of the conduct
of such due diligence and further agrees that the reasonable costs and charges
for any such due diligence by Agent shall constitute Lender Group Expenses
hereunder and be for the account of Borrowers.
11.10    Guaranty.
(a)    Guaranty. Each of the Guarantors unconditionally and irrevocably, jointly
and severally, guarantees to the Agent, the Issuing Lender, any Bank Product
Provider and the Lenders, and their respective successors, endorsers,
transferees and assigns (the “Guaranteed Persons”), the full and prompt payment
when due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) and performance of all indebtedness,
liabilities and other obligations (including the Obligations) of any Borrower to
any Guaranteed Person, whether arising out of or in connection with this
Agreement, any other Loan Document or otherwise, including all unpaid principal
of the Loans, all L/C Obligations, all interest accrued thereon, all fees due
under this Agreement and all other amounts payable by any Borrower to any
Guaranteed Person thereunder or in connection therewith. The terms
“indebtedness,” “liabilities”


131

--------------------------------------------------------------------------------





and “obligations” are used herein in their most comprehensive sense and include
any and all advances, debts, obligations and liabilities, now existing or
hereafter arising, whether voluntary or involuntary and whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and whether recovery upon such indebtedness, liabilities and obligations may be
or hereafter become unenforceable or shall be an allowed or disallowed claim
under the Bankruptcy Code or other applicable law. The foregoing indebtedness,
liabilities and other obligations (including the Obligations) of Borrowers shall
hereinafter be collectively referred to as the “Guaranteed Obligations”;
provided, that anything to the contrary contained in the foregoing
notwithstanding, the Guaranteed Obligations of any Guarantor shall exclude its
Excluded Swap Obligations. The Guaranteed Obligations include interest which,
but for an Insolvency Proceeding, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against any Borrower for such
interest in any such Insolvency Proceeding.
(b)    Joint and Several Liability; Separate Obligation. Each Guarantor
acknowledges and agrees (i) that it is directly, jointly and severally with any
other guarantor of the Obligations, liable to the Guaranteed Persons, (ii) that
the Guaranteed Obligations are separate and distinct from any indebtedness,
obligations or liabilities arising under or in connection with any other
agreement, instrument or guaranty, including under any provision of this
Agreement other than this Section 11.10, executed at any time by such Guarantor
in favor of any Guaranteed Person, and (ii) such Guarantor shall pay and perform
all of the Guaranteed Obligations as required under this Section 11.10, and each
Guaranteed Person may enforce any and all of its rights and remedies hereunder,
without regard to any other agreement, instrument or guaranty, including any
provision of this Agreement other than this Section 11.10, at any time executed
by such Guarantor in favor of any Guaranteed Person, regardless of whether or
not any such other agreement, instrument or guaranty, or any provision thereof
or hereof, shall for any reason become unenforceable or any of the indebtedness,
obligations or liabilities thereunder or hereunder shall have been discharged,
whether by performance, avoidance or otherwise. Each Guarantor acknowledges that
in providing benefits to Borrowers and such Guarantor, the Guaranteed Persons
are relying upon the enforceability of this Section 11.10 and the Guaranteed
Obligations as separate and distinct indebtedness, obligations and liabilities
of such Guarantor, and each Guarantor agrees that each Guaranteed Person would
be denied the full benefit of their bargain if at any time this Section 11.10 or
the Guaranteed Obligations were treated any differently. The fact that the
Guaranty of each Guarantor is set forth in this Agreement rather than in a
separate guaranty document is for the convenience of Borrowers and the
Guarantors and shall in no way impair or adversely affect the rights or benefits
of any Guaranteed Person under this Section 11.10. Each Guarantor agrees to
execute and deliver a separate agreement, immediately upon request at any time
of any Guaranteed Person, evidencing such Guarantor’s obligations under this
Section 11.10. Upon the occurrence of any Event of Default, a separate action or
actions may be brought against each Guarantor, whether or not any Borrower or
any other Guarantor or Person is joined therein or a separate action or actions
are brought against any Borrower or any other Guarantor or Person.
(c)    Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including the
California Uniform Fraudulent Transfer Act and §§544 and 548 of the Bankruptcy
Code) any limitations on the amount of any Guarantor’s liability with respect to
the Guaranteed Obligations which any Guaranteed Person can enforce under this
Section 11.10, each Guaranteed Person by its acceptance hereof accepts such
limitation on the amount of such Guarantor’s liability hereunder to the extent
needed to make this Section 11.10 fully enforceable and nonavoidable.
(d)    Liability of Guarantor. The liability of each Guarantor under this
Section 11.10 shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and


132

--------------------------------------------------------------------------------





performance in full of all Guaranteed Obligations. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:
(i)    such Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon any
Guaranteed Person’s exercise or enforcement of any remedy it may have against
any Borrower or any other Person, or against any collateral or other security
for any Guaranteed Obligations;
(ii)    this Guaranty is a guaranty of payment when due and not merely of
collectibility;
(iii)    such Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge such Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and
(iv)    such Guarantor’s liability with respect to the Guaranteed Obligations
shall remain in full force and effect without regard to, and shall not be
impaired or affected by, nor shall such Guarantor be exonerated or discharged
by, any of the following events:
(1)    any Insolvency Proceeding;
(2)    any limitation, discharge, or cessation of the liability of any Borrower
or any other guarantor or Person for any Guaranteed Obligations due to any
statute, regulation or rule of law, or any invalidity or unenforceability in
whole or in part of any of the Guaranteed Obligations or the Loan Documents;
(3)    any merger, acquisition, consolidation or change in structure of any
Borrower or any other Guarantor or Person, or any sale, lease, transfer or other
disposition of any or all of the assets or shares of any Borrower or any other
Guarantor or other Person;
(4)    any assignment or other transfer, in whole or in part, of any Guaranteed
Person’s interests in and rights under this Guaranty or the other Loan
Documents;
(5)    any claim, defense, counterclaim or set-off, other than that of prior
performance, that any Borrower, such Guarantor, any other guarantor or other
Person may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute any of the Loan Documents;
(6)    any Guaranteed Person’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document or any Guaranteed Obligations;
(7)    any Guaranteed Person’s exercise or nonexercise of any power, right or
remedy with respect to any Guaranteed Obligations or any collateral;
(8)    any Guaranteed Person’s vote, claim, distribution, election, acceptance,
action or inaction in any Insolvency Proceeding; or
(9)    any other guaranty, whether by any Guarantor or any other Person, of all
or any part of the Guaranteed Obligations or any other indebtedness, obligations
or liabilities of any Guaranteed Person.


133

--------------------------------------------------------------------------------





(e)    Consents of Guarantor. Each Guarantor hereby unconditionally consents and
agrees that, without notice to or further assent from such Guarantor:
(i)    the principal amount of the Guaranteed Obligations may be increased or
decreased and additional indebtedness or obligations of Borrowers under the Loan
Documents may be incurred and the time, manner, place or terms of any payment
under any Loan Document be extended or changed, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;
(ii)    the time for any Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as any
Guaranteed Person (or the Majority Lenders, as the case may be) may deem proper;
(iii)    each Guaranteed Person may request and accept other guarantees and may
take and hold other security as collateral for the Guaranteed Obligations, and
may, from time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such other guaranties
or security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof;
(iv)    each Guaranteed Person may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege even if the exercise
thereof affects or eliminates any right of subrogation or any other right of
such Guarantor against any Borrower.
(f)    Guarantor’s Waivers. Each Guarantor waives and agrees not to assert:
(i)    any right to require the Agent, the Issuing Lender, any Bank Product
Provider or any Lender to marshal assets in favor of Borrowers, the Guarantors,
any other guarantor or any other Person, to proceed against any Borrower, any
other guarantor or any other Person, to proceed against or exhaust any of the
Collateral, to give notice of the terms, time and place of any public or private
sale of personal property security constituting the Collateral or other
collateral for the Guaranteed Obligations or comply with any other provisions of
Chapter 6 of Division 9 of the UCC (or any equivalent provision of any other
applicable law) or to pursue any other right, remedy, power or privilege of the
Agent, the Issuing Lender, any Bank Product Provider or any Lender whatsoever;
(ii)    the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations;
(iii)    any defense arising by reason of any lack of corporate or other
authority or any other defense of any Borrower, such Guarantor or any other
Person;
(iv)    any defense based upon any Guaranteed Person’s errors or omissions in
the administration of the Guaranteed Obligations;
(v)    any rights to set-offs and counterclaims;
(vi)    without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Section 11.10;


134

--------------------------------------------------------------------------------





(vii)    any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the subrogation rights of such Guarantor or the right of such Guarantor
to proceed against any Borrower or any other obligor of the Guaranteed
Obligations for reimbursement;
(viii)    without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Section 11.10,
including any and all benefits that otherwise might be available to such
Guarantor under California Civil Code §§1432, 2809, 2787 to 2855, inclusive,
2899 and 3433 and California Code of Civil Procedure §§580a, 580b, 580d and 726
or Texas Property Code §§51.003 – 51.005. Accordingly, each Guarantor waives all
rights and defenses that such Guarantor may have because Borrowers’ debt is
secured by real property. This means, among other things: (A) the Agent, the
Issuing Lender, the Bank Product Providers and the Lenders may collect from such
Guarantor without first foreclosing on any real or personal property Collateral
pledged by any Borrower or such Guarantor; and (B) if the Agent forecloses on
any real property Collateral pledged by any Borrower or such Guarantor: (1) the
amount of the debt may be reduced only by the price for which that Collateral is
sold at the foreclosure sale, even if the Collateral is worth more than the sale
price, and (2) the Agent, the Issuing Lender, the Bank Product Providers and the
Lenders may collect from such Guarantor even if the Agent, by foreclosing on the
real property Collateral, has destroyed any right such Guarantor may have to
collect from Borrowers. This is an unconditional and irrevocable waiver of any
rights and defenses such Guarantor may have because Borrowers’ debt is secured
by real property. These rights and defenses include, but are not limited to, any
rights of defenses based upon section 580a, 580b, 580d or 726 of the California
Code of Civil Procedure or sections 51.003 – 51.005 of the Texas Property Code;
and
(ix)    any and all notice of the acceptance of this Guaranty, and any and all
notice of the creation, renewal, modification, extension or accrual of the
Guaranteed Obligations, or the reliance by any Guaranteed Person upon this
Guaranty, or the exercise of any right, power or privilege hereunder. The
Guaranteed Obligations shall conclusively be deemed to have been created,
contracted, incurred and permitted to exist in reliance upon this Guaranty. Each
Guarantor waives promptness, diligence, presentment, protest, demand for
payment, notice of default, dishonor or nonpayment and all other notices to or
upon any Borrower, such Guarantor or any other Person with respect to the
Guaranteed Obligations.
(g)    Financial Condition of Borrowers. No Guarantor shall have any right to
require any Guaranteed Person to obtain or disclose any information with respect
to: the financial condition or character of any Borrower or the ability of any
Borrower to pay and perform the Guaranteed Obligations; the Guaranteed
Obligations; any collateral or other security for any or all of the Guaranteed
Obligations; the existence or nonexistence of any other guarantees of all or any
part of the Guaranteed Obligations; any action or inaction on the part of any
Guaranteed Person or any other Person; or any other matter, fact or occurrence
whatsoever. Each Guarantor hereby acknowledges that it has undertaken its own
independent investigation of the financial condition of Borrowers and the other
Loan Parties and all other matters pertaining to this Guaranty and further
acknowledges that it is not relying in any manner upon any representation or
statement of any Guaranteed Person with respect thereto.
(h)    Subrogation. Until the Guaranteed Obligations shall be satisfied in full
and the Commitments shall be terminated, each Guarantor shall not have, and
shall not directly or indirectly exercise (i) any rights that it may acquire by
way of subrogation under this Section 11.10, by any payment hereunder or
otherwise, (ii) any rights of contribution, indemnification, reimbursement or
similar suretyship claims arising out of this Section 11.10, or (iii) any other
right which it might otherwise have or acquire (in any


135

--------------------------------------------------------------------------------





way whatsoever) which could entitle it at any time to share or participate in
any right, remedy or security of any Guaranteed Person as against any Borrower
or any other guarantors, whether in connection with this Section 11.10, any of
the other Loan Documents or otherwise. If any amount shall be paid to any
Guarantor on account of the foregoing rights at any time when all the Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of each Guaranteed Person and shall forthwith be paid to the
Agent to be credited and applied to the Guaranteed Obligations, whether matured
or unmatured, in accordance with the terms of the Loan Documents.
(i)    Continuing Guaranty. This Guaranty is a continuing guaranty and agreement
of subordination and shall continue in effect and be binding upon each Guarantor
until termination of the Commitments and payment and performance in full of all
Guaranteed Obligations, including Guaranteed Obligations which may exist
continuously or which may arise from time to time under successive transactions,
and each Guarantor expressly acknowledges that this Guaranty shall remain in
full force and effect notwithstanding that there may be periods in which no
Guaranteed Obligations exist.
(j)    Reinstatement. This Guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Guaranteed Obligations by or on behalf of any Borrower (or receipt of any
proceeds of collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to any Borrower, any Borrower’s estate, trustee, receiver or any other Person
(including under the Bankruptcy Code or other state or federal law), or must
otherwise be restored by any Guaranteed Person, whether as a result of
Insolvency Proceedings or otherwise. All losses, damages, costs and expenses
that any Guaranteed Person may suffer or incur as a result of any voided or
otherwise set aside payments shall be specifically covered by the indemnity in
favor of the Lenders and the Agent contained in Section 11.04.
(k)    Substantial Benefits. The funds that have been borrowed from the Lenders
by Borrowers have been and are to be contemporaneously used for the direct or
indirect benefit of Borrowers and each Guarantor. It is the position, intent and
expectation of the parties that Borrowers and each Guarantor have derived and
will derive significant and substantial direct or indirect benefits from the
accommodations that have been made by the Lenders under the Loan Documents.
(l)    Knowing and Explicit Waivers. EACH GUARANTOR ACKNOWLEDGES THAT IT EITHER
HAS OBTAINED THE ADVICE OF LEGAL COUNSEL OR HAS HAD THE OPPORTUNITY TO OBTAIN
SUCH ADVICE IN CONNECTION WITH THE TERMS AND PROVISIONS OF THIS SECTION 11.10.
EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS SET
FORTH HEREIN ARE MADE WITH FULL KNOWLEDGE OF THEIR SIGNIFICANCE AND
CONSEQUENCES, AND THAT ALL SUCH WAIVERS AND CONSENTS HEREIN ARE EXPLICIT AND
KNOWING AND WHICH EACH GUARANTOR EXPECTS TO BE FULLY ENFORCEABLE.
(m)    Release of Subsidiary Guarantors. Administrative Borrower may at any time
deliver to the Agent a certificate from a Responsible Officer of Administrative
Borrower certifying as of the date of the certificate that, after the
consummation of the transaction or series of transactions described in such
certificate (which certification shall also state that such transactions,
individually or in the aggregate, will be in compliance with the terms and
conditions of this Agreement, including to the extent applicable Section 8.02
and Section 8.03, and that no Event of Default existed, exists or will exist, as
the case may be, immediately before, as a result of or immediately after giving
effect to such transaction or transactions and termination), the Guarantor
identified in such certification will no longer be a Subsidiary of Parent.
Effective upon the consummation of the transaction or series of transactions
described in such certificate effected in


136

--------------------------------------------------------------------------------





compliance with this Agreement, the Subsidiary identified in such certification
shall thereupon automatically cease to be a Guarantor hereunder and shall cease
to be a party hereto and shall thereupon automatically be released from its
obligations under this Section 11.10 and under the Security Agreement, and all
Liens in favor of the Agent and the Lenders under the Collateral Documents in
respect of the property of such Subsidiary shall thereupon terminate.
Administrative Borrower shall promptly notify the Agent of the consummation of
any such transaction or series of transactions. The Agent, on behalf of the
Lenders, shall, at Borrowers’ expense, execute and deliver such instruments as
Administrative Borrower may reasonably request to evidence such release and Lien
termination.
(n)    Intercompany Subordination.
(i)    As to each Loan Party, all payments on account of the Intercompany Debt
shall be subject, subordinate, and junior, in right of payment and exercise of
remedies, to the extent and in the manner set forth herein, to the prior
payment, in full, in cash and cash equivalents of the Obligations.
(ii)    As to each Loan Party, in the event of any payment or distribution of
assets of any other Loan Party of any kind or character, whether in cash,
property, or securities, upon the dissolution, winding up, or total or partial
liquidation or reorganization, readjustment, arrangement, or similar proceeding
relating to such other Loan Party or its property, whether voluntary or
involuntary, or in an Insolvency Proceeding or upon any other marshaling or
composition of the assets and liabilities of such other Loan Party, or
otherwise: (A) all amounts owing on account of the Obligations shall first be
paid, in full, in cash, or payment provided for in cash and cash equivalents,
before any Intercompany Debt Payment is made; and (B) to the extent permitted by
applicable law, any Intercompany Debt Payment to which such Loan Party would be
entitled except for the provisions hereof, shall be paid or delivered by the
trustee in bankruptcy, receiver, assignee for the benefit of creditors, or other
liquidating agent making such payment or distribution directly to the Agent for
the benefit of the Lenders for application to the payment of the Obligations in
accordance with clause (A), after giving effect to any concurrent payment or
distribution or provision therefor to the Lenders, or the Agent for the benefit
thereof, in respect of such Obligations.
(iii)    So long as no Event of Default shall have occurred and be continuing or
would result therefrom, each Loan Party may make, and each other Loan Party
shall be entitled to accept and receive, payments on account of the Intercompany
Debt in the ordinary course of business. If the Obligations have been declared
or otherwise become due upon or following the occurrence of any Event of
Default, or if an Event of Default has occurred and is continuing and the Agent
delivers written notice to the Loan Parties to cease all payments on account of
Intercompany Debt, then until such Event of Default is cured or waived, each
Loan Party shall not make, and each other Loan Party shall not accept or
receive, any Intercompany Debt Payment, and any payment received by any Loan
Party on account of Intercompany Debt in contravention of this clause (iii)
shall be held in trust for, and paid over to, the Agent.
(o)    Borrowers’ Guaranty of Obligations Under Guarantor L/Cs. To the extent
any of Borrowers’ Guarantor L/C Obligations set forth in Article III are
treated, construed or classified as a guaranty of the obligations of the
applicable Guarantor under the applicable Guarantor L/C, each preceding
provision in this Article XI shall apply to Borrowers with respect to such
guaranty of such obligations and to Borrowers’ Guarantor L/C Obligations as if
such provisions were set forth in this subsection (o) in their entirety and were
binding on Borrowers mutatis mutandis.
(p)    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Grantor to
guaranty and otherwise honor all Obligations in respect of Swap


137

--------------------------------------------------------------------------------





Obligations (provided, that each Qualified ECP Guarantor shall only be liable
under this Section 11.10(p) for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 11.10(p),
or otherwise under the Loan Documents, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Guaranteed Obligations.
Each Qualified ECP Guarantor intends that this Section 11.10(p) constitute, and
this Section 11.10(p) shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Grantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
11.11    Replacement of Lenders. If any Lender requests compensation under
Section 4.03, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives Borrowers the right to replace a Lender
as a party hereto (including pursuant to Section 11.01(b)), then Borrowers may,
at their sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that:
(a)    Borrowers shall have paid to the Agent the assignment fee specified in
Section 11.06;
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 4.04) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 4.03 or payments required to be made pursuant to
Section 4.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with any Requirement of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.
11.12    Notification of Addresses, Lending Offices, Etc. Each Lender shall
notify the Agent in writing of any changes in the address to which notices to
such Lender should be directed, of addresses of any Lending Office, of payment
instructions in respect of all payments to be made to it hereunder and of such
other administrative information as the Agent shall reasonably request.
11.13    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. The
foregoing to the contrary notwithstanding, all Bank Product Agreements and Hedge
Agreement, if any, are independent agreements governed by the written provisions
of such Bank Product Agreements and Hedge Agreements, which will remain in full
force and effect, unaffected by any repayment, prepayments,


138

--------------------------------------------------------------------------------





acceleration, reduction, increase, or change in the terms of any credit extended
hereunder, except as otherwise expressly provided in such Bank Product
Agreements and Hedge Agreements. Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or by
email in .pdf format shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.14    Severability. Whenever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of any of the Loan
Documents shall be prohibited by or invalid under any such law or regulation in
any jurisdiction, it shall, as to such jurisdiction, be deemed modified to
conform to the minimum requirements of such law or regulation, or, if for any
reason it is not deemed so modified, it shall be ineffective and invalid only to
the extent of such prohibition or invalidity without affecting the remaining
provisions of such Loan Document, or the validity or effectiveness of such
provision in any other jurisdiction.
11.15    No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of Borrowers and the other Loan Parties,
the Lenders, the Agent and the Agent Related Persons, the Indemnitees and their
respective permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents.
11.16    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF
THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY AND EACH MEMBER OF THE LENDER GROUP WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 11.16(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR


139

--------------------------------------------------------------------------------





RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A “CLAIM”). EACH LOAN PARTY AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
(d)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE, OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF
CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.
(f)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
(i)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR


140

--------------------------------------------------------------------------------





THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS ANGELES, CALIFORNIA.
(ii)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.
(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.
(iv)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.
(v)    THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
(vi)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED


141

--------------------------------------------------------------------------------





IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY JUDGMENT. THE
REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO INCLUDE
FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A DECISION AND
PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE REFEREE’S
DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME MANNER AS IF
THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER FROM ANY
APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY APPEALABLE AS
IF IT HAS BEEN ENTERED BY THE COURT.
(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.
(g)    NOTHING IN THIS SECTION 11.16 SHALL OVERRIDE ANY CONTRARY PROVISION
CONTAINED IN ANY SPECIFIED HEDGE AGREEMENT.
11.17    Lender Group Expenses. Borrowers agree to pay any and all Lender Group
Expenses promptly (but in no event later than ten (10) Business Days) after
demand therefor by the Agent and agrees that its obligations contained in this
Section 11.17 shall survive payment or satisfaction in full of all other
Obligations.
11.18    Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom the
Agent is acting. The Agent hereby agrees to act as agent for such Bank Product
Providers and, by virtue of entering into a Bank Product Agreement or Hedge
Agreement, the applicable Bank Product Provider shall be automatically deemed to
have appointed the Agent as its agent and to have accepted the benefits of the
Loan Documents; it being understood and agreed that the rights and benefits of
each Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s being a beneficiary of the Liens and security interests
(and, if applicable, guarantees) granted to the Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.
In addition, each Bank Product Provider, by virtue of entering into a Bank
Product Agreement or Hedge Agreement, shall be automatically deemed to have
agreed that the Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Agent to determine or insure whether the amount of any such reserve
is appropriate or not. In connection with any such distribution of payments or
proceeds of Collateral, the Agent shall be entitled to assume no amounts are due
or owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to the Agent as to the amounts that are due and owing to it and
such written certification is received by the Agent a reasonable period of time
prior to the making of such distribution. The Agent shall have no obligation to
calculate the amount due and payable with respect to any Bank Products, but may
rely upon the written certification of the amount due and payable from the
relevant Bank Product Provider. In the absence of an updated certification, the
Agent shall be entitled to assume that the amount due and payable to the
relevant Bank Product Provider is the amount last certified to the Agent by such
Bank Product Provider as being due and payable (less any distributions made to
such


142

--------------------------------------------------------------------------------





Bank Product Provider on account thereof). Borrowers may obtain Bank Products
from any Bank Product Provider, although Borrowers are not required to do so.
Borrowers acknowledge and agree that no Bank Product Provider has committed to
provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.
11.19    No Fiduciary Duty. Agent, Issuing Lender, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their Affiliates.  Each Loan Party agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Loan Party, its stockholders or
its Affiliates, on the other.  The Loan Parties acknowledge and agree that (a)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (b) in connection therewith and with the process leading thereto, (i)
no Lender has assumed an advisory or fiduciary responsibility in favor of any
Loan Party, its stockholders or its Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents, and (ii) each Lender
is acting solely as principal and not as the agent or fiduciary of any Loan
Party, its management, stockholders, creditors or any other Person.  Each Loan
Party acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.
11.20    Acknowledgment of Prior Obligations and Continuation Thereof. Each Loan
Party hereby (a) consents to the amendment and restatement of the Existing
Credit Agreement by this Agreement,; (b) hereby acknowledges and agrees that
(i) the “Obligations” (as defined in the Existing Credit Agreement) are owing to
the Agent, the Lenders, the Issuing Lender, and the Bank Product Providers, and
(ii) the prior grant or grants of security interests in favor of any of the
Agent, the Lenders, the Issuing Lenders, or the Bank Product Providers in its
properties and assets, under each “Loan Document” (as defined in the Existing
Credit Agreement) (collectively, the “Original Loan Documents”) to which it is a
party shall be in respect of the Obligations of such Person under this Agreement
and the other Loan Documents; (c) hereby reaffirms (i) all of the Obligations
(as defined in the Existing Credit Agreement) owing to the Agent, the Lenders,
the Issuing Lender, and the Bank Product Providers, and (ii) all prior or
concurrent grants of security interests in favor of any of the Agent, the
Lenders, the Issuing Lenders, or the Bank Product Providers under each Original
Loan Document and each Loan Document; and (d) hereby agrees that, except as
expressly amended hereby or unless being amended and restated concurrently
herewith, each of the Original Loan Documents to which it is a party is and
shall remain in full force and effect. Each Loan Party hereby confirms and
agrees that all outstanding principal, interest and fees and other “Obligations”
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement immediately prior to the Effective Date shall, to the extent not paid
on the Effective Date, from and after the Effective Date, be, without
duplication, Obligations owing


143

--------------------------------------------------------------------------------





and payable pursuant to this Agreement and the other Loan Documents as in effect
from time to time, shall accrue interest thereon as specified in this Agreement,
and shall be secured by the Loan Documents. Although each Guarantor has been
informed of the matters set forth herein and has acknowledged and agreed to the
same, it understands that the Agent and Lenders shall have no obligation to
inform it of such matters in the future or to seek its acknowledgement or
agreement to future amendments or modifications, and nothing herein shall create
such a duty.
11.21    No Novation. This Agreement does not extinguish the obligations for the
payment of money outstanding under any of the Existing Credit Agreement, or
discharge or release the obligations or the liens or priority of any mortgage,
pledge, security agreement or any other security therefor. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Existing Credit Agreement, the other Original Loan
Documents or instruments securing the same, which shall remain in full force and
effect, except as modified hereby or by instruments executed concurrently
herewith. Nothing expressed or implied in this Agreement shall be construed as a
release or other discharge of any Loan Party from any of its obligations or
liabilities under the Existing Credit Agreement or any of the security
agreements, pledge agreements, mortgages, guaranties or other loan documents
respectively executed in connection therewith. Each Loan Party hereby
(a) confirms and agrees that each Original Loan Document to which it is a party
that is not being amended and restated concurrently herewith is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that on and after the Effective Date, all references in any
such Original Loan Document to “the Credit Agreement,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Existing Credit Agreement
shall mean the Existing Credit Agreement as amended and restated by this
Agreement; and (b) confirms and agrees that to the extent that any such Original
Loan Document purports to assign or pledge to any of the Agent or the Lenders or
the Issuing Lender or the Bank Product Providers or to grant to any of the Agent
or the Lenders or the Issuing Lender or the Bank Product Providers a security
interest in or lien on, any collateral as security for all or any portion of any
of the Obligations of any Borrower or any other Loan Party, as the case may be,
from time to time existing in respect of the Existing Credit Agreement or any
Original Loan Document, such pledge or assignment or grant of the security
interest or lien is hereby ratified and confirmed in all respects with respect
to this Agreement and the Loan Documents.
11.22    Exiting Borrowers and Lenders.
(a)    Upon giving effect to this Agreement, each of the parties hereto
(including each Lender (as defined in the Existing Credit Agreement) executing
this Agreement under the heading “Exiting Lender” on its signature page hereto
(each, an “Exiting Lender”)) hereby agrees and confirms that, effective
immediately prior to the Effective Date, (i) each Exiting Lender’s Commitment
(as defined in the Existing Credit Agreement) have been terminated and reduced
to $0, (ii) each Exiting Lender’s commitment to lend and all obligations under
the Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) shall be terminated (except for those obligations
that expressly survive a termination of such commitments), (iii) each Exiting
Lender shall cease to be a “Lender” for all purposes under the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement), and (iv) each Exiting Lender shall have no obligations with respect
to any Existing Letters of Credit. For the avoidance of doubt, after giving
effect to this Agreement and all transactions contemplated hereunder, no Exiting
Lender shall be a Lender under this Agreement or have any Commitment hereunder
until such time, if ever, such Exiting Lender expressly agrees to hold a
Commitment hereunder.
(b)    Each Borrower (as defined in the Existing Credit Agreement) executing
this Agreement under the heading “Exiting Borrower” on its signature page hereto
(each, an “Exiting Borrower”) is signing this Agreement for the sole purpose of
this Section 11.22(b) and to approve the amendment and


144

--------------------------------------------------------------------------------





restatement of the Fee Letter (as defined in the Existing Credit Agreement).
Upon giving effect to this Agreement, each of the parties hereto (including the
Exiting Borrowers) hereby agrees and confirms that, effective immediately prior
to the Effective Date, each Exiting Borrower shall cease to be a “Borrower” for
all purposes under the Existing Credit Agreement and the other Loan Documents
(as defined in the Existing Credit Agreement). For the avoidance of doubt, after
giving effect to this Agreement and all transactions contemplated hereunder, (i)
no Exiting Borrower shall be a Borrower under this Agreement until such time, if
ever, such Exiting Borrower is joined as a Borrower pursuant to the terms and
conditions hereunder, and (ii) each Exiting Borrower consents to the amendment
and restatement of the Fee Letter (as defined in the Existing Credit Agreement),
notwithstanding the fact such Exiting Borrower is not a party to the Fee Letter
as amended and restated on the date hereof.
11.23    BMC East, LLC as Agent for Borrowers. Each Borrower hereby irrevocably
appoints BMC East, LLC as the borrowing agent and attorney-in-fact for all
Borrowers (“Administrative Borrower”) which appointment shall remain in full
force and effect unless and until the Agent shall have received prior written
notice signed by each Borrower that such appointment has been revoked and that
another Borrower has been appointed Administrative Borrower. Each Borrower
hereby irrevocably appoints and authorizes Administrative Borrower (a) to
provide the Agent with all notices with respect to Revolving Loans and Letters
of Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and the other Loan Documents (and any notice
or instruction provided by Administrative Borrower shall be deemed to be given
by Borrowers hereunder and shall bind each Borrower), (b) to receive notices and
instructions from members of the Lender Group (and any notice or instruction
provided by any member of the Lender Group to Administrative Borrower in
accordance with the terms hereof shall be deemed to have been given to each
Borrower), and (c) to take such action as Administrative Borrower deems
appropriate on its behalf to obtain Revolving Loans and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that Lender Group shall not incur liability to any Borrower
as a result hereof. Each Borrower expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the
Lender Group to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(i) the handling of the Loan Account and Collateral of Borrowers as herein
provided, or (ii) the Lender Group’s relying on any instructions of
Administrative Borrower, except that Borrowers will have no liability to the
relevant Agent Related Persons or Lender Related Persons under this Section
11.23 with respect to any liability that has been finally determined by a court
of competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent Related Persons or Lender Related Persons, as
the case may be.
11.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


145

--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank]






146

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first above written.
“Parent”
BMC STOCK HOLDINGS, INC., a Delaware corporation
 
By: /s/ James F. Major, Jr.    
Name: James F. Major, Jr.    
Title: Executive Vice President, Chief Financial Officer and Treasurer   
 
“Borrowers”
 
BMC WEST, LLC, a Delaware limited liability company
 
By: /s/ James F. Major, Jr.    
Name: James F. Major, Jr.    
Title: Executive Vice President, Chief Financial Officer and Treasurer   
BMC TEXAS SALES, LLC a Delaware limited liability company
 
By: /s/ James F. Major, Jr.    
Name: James F. Major, Jr.    
Title: Executive Vice President, Chief Financial Officer and Treasurer   
BMC PROCUREMENT, LLC, a Delaware limited liability company
 
By: /s/ James F. Major, Jr.    
Name: James F. Major, Jr.    
Title: Executive Vice President, Chief Financial Officer and Treasurer   
BMC WINDOW & DOOR SOUTHEAST, LLC, a Delaware corporation
 
By: /s/ James F. Major, Jr.    
Name: James F. Major, Jr.    
Title: Executive Vice President, Chief Financial Officer and Treasurer   
BMC EAST, LLC, a North Carolina limited liability company
 
By: /s/ James F. Major, Jr.    
Name: James F. Major, Jr.    
Title: Executive Vice President, Chief Financial Officer and Treasurer   
BMC CORPORATE SERVICES, LLC, a Delaware limited liability company
 
By: /s/ James F. Major, Jr.    
Name: James F. Major, Jr.    
Title: Executive Vice President, Chief Financial Officer and Treasurer   
 
 





[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------






 
 
“Exiting Borrowers”
 
SELECTBUILD CONSTRUCTION, INC., a Delaware corporation
 
By: /s/ James F. Major, Jr.    
Name: James F. Major, Jr.    
Title: Executive Vice President, Chief Financial Officer and Treasurer   
 
OLD CFC, LLC, a Delaware limited liability company
 
By: /s/ James F. Major, Jr.    
Name: James F. Major, Jr.    
Title: Executive Vice President, Chief Financial Officer and Treasurer   
 
 
 
STOCK BUILDING SUPPLY MIDWEST, LLC, a Delaware limited liability company
 
By: /s/ James F. Major, Jr.    
Name: James F. Major, Jr.    
Title: Executive Vice President, Chief Financial Officer and Treasurer   
 





[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------







“Agent”, “Issuing Lender”, “Swing Lender”, “Revolving Lender”, “Lead Arranger”,
and “Book Runner”
 
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company
 
By: /s/ Peter Possemato    
Name: Peter Possemato    
Title: Director   
 







[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------






 
 
“Revolving Lender”
 
BANK OF AMERICA, N.A.
 
By: /s/ Douglas Cowan    
Name: Douglas Cowan    
Title: Senior Vice President   
 
GOLDMAN SACHS BANK USA
 
By: /s/ Ryan Durkin    
Name: Ryan Durkin    
Title: Authorized Signatory   
 
ROYAL BANK OF CANADA
 
By: /s/ Laura M. Ryan    
Name: Laura M. Ryan    
Title: Attorney in Fact   
 
SUN TRUST BANK
 
By: /s/ Roger Dober    
Name: Roger Dober    
Title: Vice-President   
 









































[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT]



--------------------------------------------------------------------------------





 
 
“Exiting Lender”
 
MUFG UNION BANK, N.A.
 
By: /s/ Paul Angland    
Name: Paul Angland    
Title: Director   
 








